Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 1 of 69




               EXHIBIT K
         Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 2 of 69
 Anonymous v Goddard R rsde Cornmuntv Genie,. Mc., Not Reporled in F.Supp.                 -.




 1997 WL 475165

                                                               provided vith housing at Columbus Stuthos on West 83rd
                                                               Street in Manhaiijn 5cc Ed at ¶ 3. 5. 8. 10, 4, and 21.
      KcC     Yellow Flat Neotive Treaimcr.i
                          -




 Declined in Follow by icnkis v. N•• York I.oy Dc1. ci
 SeHocs. S D.N,Y.. July 1, 2009
                                                               Plaintiff brings claims of (I) disability discrimination
                                                               under the ADA; (2) disability discrimination under the
                         1997 WL 475165
                                                               Rehabilitation Act of 1973; (3) gender and disability
        Only the Westlaw citation is currently available.
                                                               discrimination under the FHA: 4 violations of the
                 United Statos Dñct Court,
                                                               National Institutes of Health Reitalizarion Act ol’ 991
                       SD. New York.
                                                               as well as (5) various state Ia” claims.
                     ANONflTUUS. Pl:untiff.
                                                              On May 3, 1996. Plaintiff flied Complaint in Supreme
    God Ii id Riverside (‘i,m mu nftv Cc flier, Inc., d/b/    (‘our!. New York County. commencing this action.
                                                              See Declaration of Daniel Sift, Attorney for ORCC
   a Proj ed Rca thou t, Diane Son do, Margarita Lopez,
                                                              DeFendants, at ¶ 2, fly order dated July 21, 996. and
     I3cttve King, KathL’iine Falk, M II.. Defendants.
                                                              filed July 31 1996, Justice Diane A. Lebedeli, Supreme
                      No.96 C1’. 919B (SAS).                  Court, New York County granted Plaintffl’s application
                                                              to proceed anonymously and mJurnIupfl4’?era Scr’ hi On
                              ,Tuk 18,1997.                   December 6, 996. Defendants rcmoed the action to this
                                                              Court See hi at”4. At a statusconferenct on January 2.
OjHiILon                                                      1997,1 grunted Plaintiffleave to amend her Complaint in
                                                              order to cure various pleading deficiencies, see hi., and on
SCHEINDLIN.
                                                              January 10, 1997, Plaintiff flied an Amended Complaint.
 9      PlaintifC who is proceeding anonymously,              Dr. Faik filed a motion fur sanctions on February 10,
commenced this action on May 13. 996, aIleing                  997. and a l2(b)(6) motion on March 26. 997, On April
vtoati ons of. mid tIis the Americans with Disahilitie,       15, 1997. GRCC Defendants flied a l2(c motion.
Ad     ADA’). the Fair Housng Act (FHA). and state
la’ Plaintill has filed a Complaint and an Amended
    .


                                                              II. Discussion
Complaint (Ameitd.Comp.). Goodard Riverside
Community Cenier t’GRCC’), Diane Sonde, Manz;irita               Rule 12{h)(6) and Rule 12(c) Motions
topez. and flettye Kiniz (‘GRCC Defendants) flow              When considering both a 12(c) motion for judgment on
move pursuant to FeLl R.CivP, 2(c) for judgment on            the pleadings and a I 2(b)(6) motion to dismiss, the court
the pleadings, Dr. Katherine Falk moves pursuant to           must accept the allegations contained in the complaint as
Rule 2thlt6) to dismiss the Amended Complaint for             true, and draw all reasonable inferences in favor of the
failure to state a claim upon which relief can be granted.    non—molant.’’ Ma’ppu! lkc’;n. IS F.3d I3, 5tY 1c1
Dr. Falk also sLs tl,ae imposition of snct ions against       Cir_19Q4 Neithera RuL l2(cnora Ruc l2ibkI motion
                                                                          .



PlaintiWs counsel pursuant to Rule II. DS L.S C.      927.    may be granted unless it appears beyond doubt that
and the Courts inherent power to aard costs and lees.         the p!aintilt can prove no set of facts in support of her]
Defendants 12(b}tO) and 2(c) motions are granted Dr           claim which would en Li tie jher) ‘0 relief.’ B. F. U’ ‘/i
Falk’s notion for sanctions is denied.                        Bcih1ki, 99 F3d 505. 529 (2d Cii l996ftiting Gniki’
                                                              Gibson, 255 U.S. 41. 1546 0957)).
Factual and Procedural flackground
This action a rises out of events rd ti ng to Plaintifl’s
parliciplilon, between January 30 995. and May 5                         I. Americans v,ith Disabilities Act Claim
1995. in Project Reachotit. a fetlerally funded residential
treatment program for the mentally ill run by GRCC. See         2 Plaintiliclaims that Defendants discriminated aeainst
Amend.Comp at “ 3, 5.          10. 14. 7. Dl. 60. and 7L
                                 ,
                                                              her based on her disabilities in violations of the ADA. 42
As a participant in Projeci Reachoul. Plaintiff attended               12101 ci seq.
a day program, received psychiatric treatment, and was



 WESTL.4W        -
                                     Ht.           ...   .
                                                                     -        cr:uo    -
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 3 of 69
 Anonymous v. Goddard Riversdu Communay Center. nc-. Not Reported             ri   F.Supp...
 1997 WL 475165

 Title III 01 the ADA. hich proscribes disrrimination in                     discipline rn Cr its housing residents
 public accommodations including social sen ice center                       by locking them out of their
 establish mentis] does not provide br a private ca 1150                     residence,, either temporarily or
 ob action for damages- See 12 USC. § 1212 ci seq.                           permanently, nor engage in seli.help
 Rather, it provides persons who [are) being’ subjected to                   to force residents out of housing.
 discrimination or who have reasonable grounds to believe
that [a re about to be subjected’ to discrimination with         Id. at   71 and 74. Plaintiff fails to allege, however, that
the remedies and procedures set forth in 2($la 3 for its         GRCCs other housi,ig residents are not psychiatrically
enforcement. Id      12188(a). Section 2000a-3. in turn.         disabled. Because Phsntiff has not alleged that GRCC
subjects those who ha’ e engaed or ho are about to               has treated “psychiatrically disabled persons differcntl
engaze n prolübkd discrimination to a ci,i uclion lOT            irom persons ho arc not ps ehiatrically disabed. her
pin eni ye rd icr only There is on provision iii ci Iher         Rehabilitation Act claim is dismissed insofar as it is
12188 or 2000a—3 for victims oF paM discrimination to            premised on Defendants disparate treatment or her as a
sue for damages. See 42 U.S.C.           12188 and 200fla        “psychiatrically disabled’ person.
3; 28 Cl-k 36.501 (governing Private Suits” under 42
USC      11 I ci seq Accordingly. Plaintili, who alleges
                                                                  b. Faflure to Reasonahl Accommodate
onb  past  d scrimina lion for v. hid, she seeks monetary        w3 The Supreme Court has stated that the Rehabilitation
damages. itils to slate a claim upon chich relief can be
                                                                Act requires that otherwise qualified handicapped
Lranted. Therefore. her ADA claim is dismissed.
                                                                individuals must be pros ided with meaningiul access to
                                                                the henc fits that he I eovernmental] gran tee oilers’ and
   2. Rehabilitation Act Claim                                  has liii icr determined hat ‘to assure meaningFul access,
 Plaintiff claims that Defendants’ disparate treatment of       reasonable accommodations in the grantee’s program or
her as a psychiatrically disabled” person and their failure     benefit may have to he made. A/evufr/er v. C mu,ut 469
to accommodate her physical d isa h ili es violated the         U.S 27, 301 ( l95). Plaintiff alleces that Defendants
Rehabilitation Act oF 973. See Amend Comp. at ! 71.             failed to accommodate her phssicai dsahdities bc
72. 74. and 75. Section 794 of the Rehabilitation Act           not providin her with van 5cr’ ice to transport her
provides, in relevant part. that [1110 otherwise qualified      belongings to her apartment at Columbus Studios and
individual tith a disability in the United States   ...shall.   by failing to accommodate her pcciai dietary needs.
solely by reason of her or his disability, be excluded brom     See Amend.Comp. at        62—65. Plaintiff has not allccd,
participation in, be denied the benefits of, or he subjeced     however, that Defendants’ Ihilure to accommodate her
to discrimination under any program or activity receiving       physical disabilities resulted in her being denied any
                                                                benefit of the treatment program. Accordingly, Plaintiff
financial assistance.” 2 2) U.S.C.   794.
                                                                has failed to state a claim under the Rehabilitation
                                                                Act Therefore, Plaintifl’s Rehabilitation Act claim is
  a. Disparate Treatment                                        d:smisced insofar as it is premised on Defendants failure
Plaintiff alleges that Defendants locked her out of her         to nommodale her physical disabilities.
housiniz as punishment for wiusing to enroll in an
experimental treatment program. see Amend.Comp. at
                                                                   3. Fair Housing Act Claims
I 3,   and that                                                 PlaintilT brings several claims under the FHA. As there
             [w]ith the exception of Project                    are alternative grounds for dismissal of these claims, I
                                                                will assume for purposes of this motion, without deciding,
             Reachout clients who arC or are
             perceived as being psychologically                 that PlaintifFs occupancy cc GRCC’s Columbus Studios
                                                                apartment constitutes a rental of a dwelling ilhin the
             disabled, GRCC does not require
             persons otlienvise qualified to live               meaning of the FHA.
             in residences owned and/or managed
             by it to attend programs as
             a condition of residing in] its
                                                                  a. Disability Discrimination Claims
             housing  ....  attempt to exercise


 WESTLM
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 4 of 69
 Anonyrious v Goddard River&do Comrnunay Center. nc. Not Reporld in F Scpp
 1997 WL 475155

 Sectioli 36U1f, of the FRA prohibits disairnination               scheme of ièderal ck ii ri2hts laws enacted to end
 -. ag:, fl st any person in Ui terms. cond, [ions or pd ilcges    discrimination.’ Iiimth;ç’;vn Bnt;; /t ..\ .4 IC? .           vi
 of sale or rental of a dwelling, or in the provision of           lliuai”gton, 844 F.2d 926, 933 (II C ir. 1988); see ( ,zjeed
 services or facilities in connection with such dwelling.          Stciflv    Siarreir Cliv A.c.cociauc, 840 F.2d 1096. 1101
 because ola handicap of that person.”32 USC. 36t)3(Q,             (2 (jr 1988); Rvhinso:i
                                                                          -
                                                                                                U Lo/Es Rca/i, Inc. 61 0 F.2d
                                                                   1032, !(R7 (2d Cir l97). In order to establish a hostile
 PlaintilT claims that GRCCs disparate treatment of                environment chum under TitLe VI [, the harassment must
 her as a pschialricull’ disabled person violated the              en nsist of rn ore than a Iè;v isol a ted incidents S,: 1/
 fl-IA. See Amend.Comp. at ¶ 71 -71 Because this claim             Sit/k/A Cm,in. Th2 I-li [094. I 10 2d Cirl9). and
 is premised on the same allegations as her disparate               must be sufliciently sc crc and per asive to ... create
 treatment claim under the Rehabilitation Act, it is subject       an uhusi C working en’ ironment . IL ri-b            I’ci A 11/
 to the same deficiencies and is accordingly dismissed             Sr.utv;iv. Inc. 510 U.S 7. 21               (quoting iIL’nIvr
 In addition to disparale treatment, discrimination under          Saving DanA’       I ‘huon, 477 U S. 57, 67 (I 986)). Thus,
 the FHA may include “a refusal to make reasonable                 in order to state a hostile environment claim under
 accommodations in rules, policies, practices, or senices,         the FRA, a plaintiff must allege harassment that is
when such accommodations may be necessary to amird                    Ilk i en tly severe and pervasive to create an abusive
 a dis:,hlcd] person equal opportunht to use and enjoy             housinu en’ ironment. Although the Amended Complaint
dwelling hi. 36fl3fli )iflL As noted above. Plaintiff             describes several incidents in ;lnch Project Reachout
alleges that D’fendants failed to accommodate her                 stalT and clients made allegedly harassing remarks either
physical disabilities by (101 providing her with ‘an ser’icc      directed at Piai,ttill or Lu Pbintifl’ presence. only one
to transport her belo, ings to her apartment at Columbus          of these incidents took place at Columbus Studios, the
Studios and by fading to accommodate her special dietary          housing component of the program. See Amend.Comp. at
needs. See Amend.Comp, at ¶ 61—65. Plaintiff has fiuiled          ¶1: 30-58. Because a single incident 0f harassment cannot
to allege. however, tIm t Defendants were notified of             give rise to a hostile environment claim, Plaintiff’s FHA
any physical disability which would maLe it difficult for         gender dkcrimination claim is dismissed.
her to transport her heloneings without the benefit of
Project R eachout Ins. Furthermore. il though Plain tiff
alleges that Defendants “crc on notice of her special                4. National Institute of H Cal th Re ital izatio n Act
dietary needs. see Aineiid.Comp. at ‘ 65. she has not                Claim
alleged that Defendants’ failure to nccommodate these             Plaintiff alleges hat Defendants’ efIi,rts to force her to
needs in terlered in any way with her ability to use and          participate in a medical experiment without her consent
enjoy her housing. Accordingly. Plaintiffs FHA claim              violated the National Institute of Health Revitalization
premised on DeIndants Jilure to accommodate her                   Act of 933, Puh,L No 103--43. Sec Amend.Comp.
physical disabilities is also dismissed.                          at ¶ ¶; 77—78, This Act, which codifies procedures
                                                                  concerning research conducted or supported by the
                                                                  National Institutes of Health. does not provide for a
   b. Gender Discrimination Claim                                 private cause of action. Accordingly. Plaintiffs claim
 *4 Plaintiff complains that she “-as subjected to
                                                    sexual        under the Act is dismissed.
harassment it Project Reathout hich created a hostile
environment violative of the Fl-IA. Section 3601t bt of
the FHA make it unlawful to “discriminate against any                 5. State Law Claims
person in the terms, conditions, or privileges of sale or          Plaintiffs Amended Complaint includes several state
rental of a dwelling, or in the provision of services or           law claims over which this Court has supplemental
facilities in connection therewith. because of .. sex. 32         jurisdiction. Pursuant to 28 Lt.S C.      367, a ‘district
U.S.C 6D4h).                                                      court[ ] may decline to exercise supplemental Jurisdiction
                                                                  over a claim .... if   -itj has dismissed all claims over
The Second Circuit has repeatedly recognized that Title           which it has original jurisdiction.” As Plaintiff points
VII (emplo meat discrimination cases are relevant to              to no circumstances that would justify the exercise
Title VIII (housing discrimination) cases by virtue of the        of supplemental jurisdiction, it would he inappropriale
uict that the ‘two statutes are part of a coordinated             to retain jurisdiction over the stale law claims alter
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 5 of 69
 Anonymous v Godd,d Riwersde Cornmuntv Center. Inc Not Reported in FSupp
 1997WL475165

 thsmissing the federal causes oiaction Thcrlbre. I decline                 counsel mis acted in bad faith. Accordingly. Or. Falk’s
 to exerci sej 1, risdictio n o Cr the retmi fling state law cIa ms.        moUon For sanction is denied.


   B. Sanctions                                                              III. Conclusion
 *5 Dr Falk seeks an award of costs and counsel fees
                                                                            For the reasons stated above, Defendants’ l2(bfl6) and
pursuant to Fed It Ck P.      28 [.5 C      192? and the                     12(c) motions are zranled. Dr. Falic’s ‘notion flarstnctions
Courts inherent poner on the ground that •‘PlaintiFfs                         s denied, Gien that Plaintiffhas submitted an Amended
counsel, by filing the Amended Complaint, has presented                     Complaint plagued by many ob the deficiencies as her
to this Court a pleadin hich sets forth legal contentions                   Original Complaint. despite being given an opportunity
which are hol ft In’ o on s lack a basis in law, and do                     to amend in order to cure those deficiencie. Plaintitis
not amount to a reasonable argument br the extension,                       federal claims are dismissed with prejudice. Plaintifl’s state
modification or reversal oF existing law’ Declaration                       law claims are remanded to state court, The Clerk is
of Andrew Laskin, Attorney for Katherine Falk, dated                        directed to close this case.
January 20, 1997, at ¶ 2.
                                                                            SO ORDERED:
 The U strict courts power to impose sanctions. he her
 under Rule II.      192?. or pursuant to its inherent
                                                                                   Ii appears Ihat Dcfendants did not timely rcmu’c
 authority, is discretionary. see f-cd R.C h.p. II;                                However, the req uiremc,t of 1 I S C            .




 L S.C. l%2’,sceuls (hajn.’:crcl.VJS( U Iv.- 501 .5.                                    removal be fttd thin thirty ds afler (he
 32          (discussing courts’ inherent power to impose                          defendant rechc. a copy ol (he slate oun complaint
 sanctions), and should be exercised with caution. see                             or is served, u hichever occurs Ii rst, is procedural.
            5k inner, 9 F. 3d 72. 78 (2d Ci r. 1994) (‘Ru 1c                       not judsdictional cc, Lcininycr         Lciiunqwn 705
   I sanctions should be imposed with caution”); .tlcne                            L2d 727, 729 (5clt 0r1983), Accordingly, as Plaintiff
 in C III    773 F.2d 570. 574 (1985)           1)27 “should be                    Iia failed to object to the reint,val he remo’ als
                                                                                   untimekness is foci ground for remand
construed na no; ly in ci with great caution’ ( hi-u!
     N. INC 0, In-.. 5i11 1.5. a 13 (the inherent po’cer                           Plaintiffs Amended Complain I     refers   to         I SC
of the Federal courts ought to be e.wrcised with great                                               c   Amend.Comp      at   ‘        6 1lic,e
caution’) R nc       a u Ui orizes sane tio ‘; for pleadi ms that                  suons of the Rehabilitation A a u I I ,rizes grants to
are entirely frivolous or submitted ‘Ibr any improper                              de clap centers for independent Ii i ng and ire oiiily
purpose. such as to harass or to cause unnecessary delay                           inapplicable to Plaintiffs claims
or needless increase in the cost ollitigation,” Fcd,R,C’iv,P.          3          Some of the paragraphs in the Amended Complaint
 11(b). Courts may also impose sanctions pursuant to                              are misnumbered Between paragraphs 15 and 16,
their inherent authority to punish “conduct winch abuses                          thcrc are tu a additi anal paragraphs 3 and 14.
the judicial process.” ( u’l1’ r-            V IS( 0 lu . 501                     Pljiniifls alleation bar Def d;ints okrj her out
L S at 44-45. FinaIl).           1917 permits attorneys ho                        of her housing us punish merit or not enrolling in an
engage in reasonable or vexatious litigation to be held                           experimental treatment program is set Forth in the
personally liable for the e’ces, costs and attorneys’ kes                         paragraph 3 hat appear after para1raph 16.
their conduct causes. Imposition of sanctions pursuant to              4          Defendants do rn,t dispute that he Fl-IA ui,plies
both 192? and the court’s inherent authority requires ‘a
                                                                                  to  the residential component of Project Reachout,
clear showing ofbad faith.” QIiivri Jhmnpwn, 803 F.2d
                                                                                  For purposes oF the Fl-IA, a ‘dwelling” is any
1265. 1273 {2d Cr, 936),
                                                                                  building, structure. or portion thereoF which is
                                                                                  occupied as, or designed or intended For occupancy
Tiw record before me does not support an award at’                                as, a residence by OnC or more larnilies.’ 42
sanctions. While Plaintifi’s Amended Complaint is. as                                SC .   idi) h. The FHA further provides that a

discussed above, replete with pleading deficiencies, these                        ‘‘qanuly includes a single individual.’ h*
deficiencies are not o egregious to he sanctionable Nor                           Accordin&). courts ha’ applied tite FFL\ to a group
is there any indication that the Amended Compaint was                             home or reeD’ cling uücohohcs.
submitted for an improper purpose or that Plaititibrs                                  Ox/ini lI,vv, f,w, 511            S 725 {199i). a
                                                                                  Ii ume less abel cc r fun, mc’ Pu in! L (Ia uf G: Hi


 jESi’L4d       :.e    ..
                                                        ..:.           1.
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 6 of 69
Anonymous             Gdard Rivorstdc Community Centr Iris             Not Reporlod in F.Sup
997 WL 375165

             4 I      941     Oil; (   UYMi.   a group home fur the            Vohl. dated March 31. 1*17. at 1’ 7, For purposes
            inca ally reta r&d.                I   (.2. n. ( :1: (*p           of this mon n.     i assume thtt         federal funds
            3r   I 3d 1401 ( roth (iT,i995). a residential drug                consi lute cunsiderai on for plaint [Is ho us ng
            rehabilitation facility, L’S. i’ ,S’r,ni!: a                Z1
                                                                               Rule E       was amended effective December I,
              ‘rp 955 F’.2d I) I 4 (4th (jr 992. a residential
                                                                                 993, so that the d strict Co arts power to impose
            school for emotionally disturbed adolescents, U S.
                                                                               sanctions is now considered discretionary rather than
             lLLsuciuLce:rs lr:duc
                                FTha2wc’ Age/N    gIG
                                                                               mandator K)u)c        .     S/Lsncr [9 F.3d 72. 7S (Id
              I U Mass 996). a sheller for homeless and
                                                                               (‘ir 1994). lithe court determines that Rule I ich) has
            battered women and flimilies. (‘,:,‘             ‘

                                                                                      iclal ed. sai.c. ions tis be imposed pu rs ian I I
            I Supr iThN ).l: 104.anadullL-anficiIiiyfor
                                                                               Rue [rJ. “hirh reads a, f)i!osss:
            liameless persons tb H I V. .5’rv;,r t/::rr[usia
                                                                                    (c)Sanctions If after a reasonable opportunity
                       fl     ‘Ins I:.    j        ‘i      .1.’.)’
                                                                                    to respond, the court &tcrmtics that
               F Sar’1.          \ I) NY 041,. and a chjldrcn\
                                                                                    su H k ision b) has been vi Hated. ll:e court
            home. I ‘iatc.f           liugin /(vn.’nn] ilinu.
                                               .




                                                                                               impose an appropriate sanction on
               .SLIpp 544 ( I) \‘± [975). Under     he I- HA, to
                                                                                    the allurneys, law finns, or parties Unit have
            rent includes to lease, sublease, or otherwise grant
                                                                                    vioI ted subdivision h) or are responsible for its
            for a consideration the right to occupy premises not
                                                                                      Gin lion
            owned by the occupant, 42 U.S.C.          3602(e). Ii,
                                                                                  Fed It Civ,I’, (c} (emphasis added).
             in arnda”it, in support of the GRCC Defendants’
            I 2i ci motion, U ic director of (1K ( C Sit es tL,a
            GRCC recd es ictkral funds It, operating housing           All ( iIaIion%
            at Columbus Studtnc, Sce Aflidas I of Bernard J.
                                                                       Not Reported in F.Supp.. 1997 \VL 475165


trtc   Cf   Dcc




 ‘ESL—
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 7 of 69



      Pos,ive
 As o[ September 28. 2018 924PM Z

                                           Crawford v. Lutheran Med. Ctr.
                                  United States District Court for the Eastern District of New York
                                          March 9.2011. Decided: March 14. 2011. Filed
                                                     08-CV-3429 (NGG) (LB)
 Reporter
 2O 1 U S   Dist,   LEXIS 26072     2011 V& 887806
 DORIS D. CRAWFORD, Plaintiff, -against- LUTHERAN                       dismiss the action under Fedn,ai Rules ci Civil
 MEDICAL CENTER. Defendant.                                             EcedureiLtK1 and 8(jL2l. For the reasons set
                                                                        forth below, the court grants Defendants motion in part
                                                                        and denies it in part.
 Core Terms
a!eges. co-workers. hostHe. abusive, work environment.
                                                                        I. BACKGROUND
retaliation. fianc. hostile work environment, disparate
treatment, factual aUegations. hostile work environment                 Plaintiff, an African-American woman, was employed by
claim, empLoyees, harassment, quotation. ex-wife,                       LMC as an administrative assistant. (Compl. at B-7.)
administrative assistant, plaintiffs claim, protected class,            She afleges that LMC violated Title VII by ‘fjail[ing] to
discriminatory, communicating, complaining, delusional,                 hire’ her, “[t)erminat[ing (her] employment allowing or
baseless, speaking, pleaded, notice, marry                              fostering a ‘hostile work environment,” (2J and giving
                                                                        her “ujnequal terms and conditions of C employment’1
Counsel Pi Doris D Crawford, Plaintiff, Pro Se,
                                                                        because of her race, and further alleges that LMC
Brooklyn. NY.
                                                                        retahated against her when she complained about the
For Lutheran Medical Center. Defendant: Joan M.                         discrimination to which she was subjected. (Id at 3.)
Gbhde. LEAD AHORNEY. Kaufman. Borgeest &
Ryan, New York. NY; Laura Baldwin Juffa, Kaufman                     Plaintiff was ‘oennanently’ employed by LMC. though in
Borgeest & Ryan LLP, New York, NY                                    a probationary 5tatus. as an administrative assistant in
                                                                     LMC’s executive office beginning on February 112008.
Judges: NICHOLAS G. GARAUFIS, United States                          U.th at 6.) An email attached to her Complaint indicates
District Judge.                                                      that Plaintiff worked in some capacity at LMC prior to
                                                                    that date (Id. at 10) Plaintiff s employment was
Opinion by: NICHOLAS G GARAUFIS                                     terminated on March 18, 2008. (Id at6 ) Plaintiff alleges
                                                                    that personal enemies of hers, who did not work at LMC
Opinion                                                             and were ‘known to [Plaintiff] through [her] religious
                                                                    affiliation.  -   which is one of Jehovah’s Witnesses,’
                                                                                      .   .




                                                                    began conspiring against her with Plaintiffs co-workers
                                                                    at LMC (fl) Those personal enemies include Mr.
MEMORANDUM & ORDER                                                  Rodney Jones (“Jones’), who Plaintiff alleges has been
                                                                    “involved in crimes against [3J IPlaintiffi for several
NICHOLAS        S     GARAUFIS,        United   States   District   years now through harassment, stalking, and other
Judge.                                                              serious means being investigated”; and Ms. flwani
                                                                    Bush, Plaintiffs alleged fiancé’s ax-wife, who Plaintiff
Pm   Se PlaintiffDoris Crawford (“Crawford’), proceed!ng            alleges ‘is stalking and harassing’ her and her alleged
in fonna paupeds     under 28 U.S.C. § 1915, brings this            fiancé. a Mr. Kevin Bush. (lj)
Complaint (Docket Entry # I) against her former
employer, Defendant Lutheran Medical Center (“LMC’,
afleging employment discrimination on the basis of race
                                                                    1  Plaintiffs Complacnt is comprised of several documents fLIed
                                                                    with the court together as a single document. For ease of
in violation of Title VII of the Civil Rights Act of 1964,
                                                                    reference the court uses the pagination of the electronic case
codified at 42 U.S.C. § 2000e et seq. LMC moves to
                                                                    filing system in referring to Plaintiffs Complaint.

                                                         Sarah Mawhinney
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 8 of 69
                                                                                                                Page 2 of 6
                                              2011 U.S. Dist. LEXIS 26072, 3

  Though Plaintiff states that she does not beUeve that has a preference for hiring people with Hispanic last
  any of her co-workers at LMC knew Jones or Dwani names, (See id at 10.)
   Bush, she nonetheless alleges that at least two of her
   co-workers        began       regularly    and      frequently Plaintiff claims that because of the race-based
   communicating with them after Plaintiff started working preferences of LMC employees, specifically Lennon,
  at LMC. (N. at 6-7.) Plaintiff alleges that she overheard Plaintiff was denied a permanent position as an
  LMC employee Christian Richardson (“Richardson’) executive administrative assistant because she is
   ‘constantly speaking on the phone with Jones] and that African American (Id. at 7.) Plaintiff further claims that
  Richardson took time off from work to “visibly] support’ she was fired in retaiation for complaining about the
  Dwani Bush by going to the place ‘where jDwani Bush] hostile work environment that resulted from LMC
  was being forcibly removed and taken to jail for not employees becoming involved in her personal feud with
  leaving premises shed been given notice prior to Jones and Owani Bush (Id. at 6-7.)
  several weeks before ta leave. (Id.) Plaintiff further
  alleges that Richardson assisted in Owani Bush’s
  release from jail, and used a web site to organize other II, DISCUSSION
  LMC employees to help Dwani Bush. (jj She also
  alleges that LMC employee Thomas Gerardi (‘Gerardi’)
  ‘has taken Owani Bush into his home [‘4] since no one A. Legal Standards
 would take her in due to her actions’ (Id.) Plaintiff 1. Notice Pleading Standard
  further alteges that an LMC employee she worked for.
  Karen Lennon (“Lennon’). somehow had knowledge of The purpose of a motEon to dismiss for failure to state a
  Plaintiffs problems with Dwani Bush and was very claim under F’ a                        —
                                                                                                         F;ZZfZLi 21,J_q is
 emotionally attached to the publicly known personal to test the legal sufficiency p6] of a paintiffs claims for
 situation (Id at 7.)                                              reef              C’ E05F 3t1G5 122dC’ 2C’07.
                                                                   In reviewing the complaint, the court accepts as true all
  Plaintiff alleges that LMC employees—primarily
                                                                   allegations of fact, and draws all reasonable inferences
 Lennon—opposed her decision to marry Kevin Bush
                                                                   from these allegations in favor of the plaintiff. AISI
 because Plaintiff is African American and Kevin Bush’s
                                                                   Co,n,nunica [Ions, Inc. v. Styaar Fund, LtJ. 493 R3d 87.
 ex-wife, Dwani Bush, is “a young Spanish lady. (it)
                                                                   98 12d Cii. 2007).
 Plaintiff claims that LMC employees preferred Owani
 Bush ‘sirrply because she is ‘Spanish            ‘
                                                      (a)     As “(A) pro Se comptaint. however narifufly pleaded, must
 evidence, Plaintiff alleges that [t]hey made no bones
                                                                   be held to less stringent standards than formal
 about letting me know that by speaking words, not
                                                                  pleadings drafted by lawyers’ Er’cks..nvPrL:ss 551
 conversations in Spanish like hola,’ adios’ and other.’
 tjj Plaintiff also alleges that [e]ach day Karen (quotation omitted)
                                                                                      c     Zi2Z67_FzCcZ_
                                                                                         But while “the submissions of a pro
 ILennon) and a particular doctor would have their daily Se litigant must be construed liberally
                                                                                                             and interpreted to
 conversations about it making it clear they wanted the
                                                                  raise the strongest arguments that they suggest,
  Spanish girl to be remarried’ to [Kevin Bush].” (Id.) Thest,nan
                                                                               v. Fed, Bureau of PrIsons, 470 F. 3d 471,
 Plaintiff alleges that “Karen [Lennonj even made the
                                                                  £L1?iL2LcLr 2006) (quotation omitted), even a pro Se
statement that they’re only fighting over some rings!’ complaint
                                                                              will be dismissed for failing to meet the notice
‘why don’t she just suck it up and let it go’ —      that was in pleading standard of sie,8.fn?j if
                                                                                                           it does not contain
reference to [Plaintifq leaving [herj fiancé Mite give
                                                                   ‘sufflcent factual matter, accepted as true, ‘to state a
 him to the Spanish gin 2 Ut) In further support of her
                           ‘

                                                                  claim a rel ef that is pausible on its face”    ut        —




claim that LMC employees have a preference for
                                                                  LftLI22S .P.12i243 173L E2SLZC’P
Hispanics. Plaintiff attaches an email to her complaint in (quoting       a±::2rn


which an LMC employee relates a statement made by a 570 127 S Cl 1955 I6
                                                                                                  L Ed 2d 929 2007n. “A
third-party to that LMC employee suggesting that LMC claim
                                                                          has facial plausibility when the plaintiff pleads
                                                                  factual content that [*7 allows the court to draw the
                                                                  reasonable inference that the defendant is liable for the
   Plaintiff aso alleges a [itany of perceived slights and petty  misconduct    alleged.” Ighal. 129SCL at 1949. [M]ere
inciv[[itias perpetrated by Lennon against her, which appear to ‘labels and conclusions or ‘formufaic recitation[s] of the
bear no relation to her claims of race djscrimination. (See elements of a cause of action wi II not do’, rather, the
Ccrnpl at 7.)                                                     compl&nt’s ‘rfjactuat aHegations must be enough to

                                                      Sarah Mawhinney
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 9 of 69
                                                                                                           Page 3 of 6
                                           2011 US Dist. LEXIS 26072, *7

 raise a right to reHef above the speculative level’ Az2!.    Plaintiff afleges that she app!ied for a position at LMC as
 ReGnrd LLCv.Dc 3. 604 F. [JJ. QI2QiLL.                        an executive administrative assistant and was denied
2Q10 (quoting TWcfnhy 550 US at 555). Though                  that position because she is African American. (Compl.
courts are required to accept a plaintiffs non-conclusory     at 7.) ‘To prevail on a Title VII disparate treatment claim]
factual allegations as true, courts may nevertheless          a plaintiff must ultimately prove that ‘(1) [she] is a
determine that the fantastic [or] delusional” character of    member of a protected class; (2) [she] is competent to
some factual a1egations renders a plaintiffs claims to        perform the job or is performing [her) duties
rehef implausible. See S:?rmce!           Bc.                 satisfactorily; (3) [she) suffered an adverse employment
Pzr              4cg 2P 1Qt1d Cr 2010) (finding               decision or action; and (4) the decision or action
that ‘in the context of the fantastic and delusional nature   occurred under circumstances giving rise to an
af the majority of his complaint, [the plaintiff] faiied to   inference of discrimination based on [her) membership
aHege sufficient facts to render plausible his conclusory     in the protected class        La            v.
assertion that the defendants discriminated against him       D,sinhut Co inc 370 Fed Apnx. 206
on the basis of his membership in a protected class           Zc2LUJ. (quoting PawsQQ.wpPie&4nllL1fr39B,±*74
under jfl; see also Ti/c’                                        f2IJ2dQ               2005M. At the pleading stage,
            L P_IY.t323J           (dismissing   complaint    however. Plaintiff need only allege facts sufficient to
containing ri fantastic and delusional claims sua             support the reasonable inference that Plaintiff
sponte under ;t2içj/6J).                                       [*101 suffered an adverse employment action because
                                                              of her membership in a protected class See
In deciding a motion to dismiss, the court may consider                                      .4. 531 US 506 514 122
matters of which judicial notice may be taken, as well as     S. CL 992. 152 L. Ed. 3d I ?2002); Thbai. 729 S CL
documents extrinsic to the complaint where a plaintiff        1937 1919. 173 L. Ed. 24868.
‘relies heavily upon [the documents) tents and effect,
[thus] rendering] the document integral to the                 In sum and substance, Plaintiff alleges that Lennon, an
complaint c1m1r,           .TfrncWil’:/ui22 1E3r/             employee of LMC for whom Plaintiff worked, denied
     i5r53 cLs±r    200?i (quotations omitted)                Plaintiff the position for which she applied because
                                                              Lennon knew that Plaintiff was planning to marry Kevin
2. Pleading Standard under In Fonna Paupeds Statute
                                                              Bush, and disapproved of Plaintiffs marriage because
The notice pleading standard of                               Lennon preferred that Kevin Bush remarry his ex-wife.
                                         1’
                                                              Dwani Bush, ‘because [Owani Bushl is Spanish
F!z1ci,5iiL.} is not the only one that appes to
 Plaintiffs Complaint Because Plaintiff is proceeding in      (Compi at 7,) Plaintiffs disparate treatment claim, Like
                                                              Plaintiffs hostile work environment claim, hinges on
 forms pauperis, the court must dismiss the case if “at
                                                              Plaintiffs factual allegations that her co-workers became
any time C the court determines that the action or
                                                              deeply embroiled in her personal life through the actions
appeal is frivolous or maNcious.” 28 U.S.C §
                                                              of Plaintiffs nemeses—Jones and Dwani Bush—and
 1915(e)(2hBgO. “[Al complaint] containing as it does
                                                              came to oppose Plaintiff because of Plaintiffs desire to
both factual alegaIions and legal conciusions, is
                                                              many Kevin Bush Plaintiff believes that her co-workers
ffivolous where it lacks an arguable basis either in law
                                                              preferred that Kevin Bush remarry Dwani Bush and not
or in fact’ N.rre Wa;ns 490 US 319 315 iflQ
S Ct 1827 104 L Er! 24 338 119a9i Section                     Plaintiff because they favor Hispanics over African
                                                              Americans and Plaintiff is African American. Plaintiff
 1915(e)(2)(8)O) accords judges not only the authority to
dismiss a claim based on an indisputably meritiess legal      alleges that her co-workers’ preference for Hispanics
                                                              resulted in her being denied the position of executive
theory, but also the unusual power to pierce the
 [*9] veil of the complaints factual allegations               [‘11] administrative assistant, and in a hostile work
                                                     and
                                                              environment.
dismiss those claims whose factual contentions are
clearly baseless. eeL •f 327. This includes claims
                                                              Although the court is obligated to assume the truth of aD
describing fantastic or delusional scenarios. C with
                                                              factual alegatons in the Complaint! it reviews those
which feder& district judges are all too famNiar.”
                                                              allegations to determine whether they ‘plausibly suggest
328.
                                                              an entitlement to relief.’ :ra;. 12s: Ct. 1937 1951
                                                              172               65. Fuhermare. for actions led in
                                                              [anna paupefis the court is obligated to ‘dismiss those
B. Disparate Treatment Claim
                                                              claims whose factual contentions are clearly baseless.”
                                                              Noitzke. 490 U.S. at 327.

                                                 Sarah Mawhinney
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 10 of 69
                                                                                                             Page 4 of 6
                                             2011 U.S. Dist LEXIS 26072. 11

   Plaintiffs own Complaint contains troubling indications against any individual with respect to his compensation.
   that her aegations as to the existence of a conspiracy terms conditions, or privUeges of empoyment. because
   against her are Plaintiffs own delusional beliefs with no of such individuals race, color, religion, sex, or national
   basis in fact or reality Plaintiff never explains how she origin.” 42 U.S C- § 2000e-2(a)(l). This prohibition on
   knew that her co-worker, Richardson was speaking with disparate treatment encompasses claims that an
  Jones and Uwani Bush simply from overhearing his employer required ‘that an employee work in a
  telephone conversations, or how she knew that Dwani discriminatorily hostile or abusive environment,’ so long
  Bush started living with her former supervisor, Thomas as the discriminatory conduct at issue is ‘severe or
   Gerardi (Compt at 6.) Indeed. Plaintiff admits that it is pefvas:ve enough to create an objectively hostile or
  highly improbable that Richardson or Gerardi would abus&e work environment.”                           .    Csfv 2-3 F.2c:
  know Jones or Dwani Bush, and states that she did not 687.                        Cm 200fl (quoting Hnr,’s v ForfrYt
                                                                                     -




  inform anyone of her personal problems with Jones and Svso-s EIOUS 1721. 1145 CL 357. 126L Ed.2r
  Bush (Id.) In a letter to LMC management attached to CO ;iQ9; [14j To state a hostile work environment
  her Complaint, Plaintiff I21 stated that she found              claim a plaintiff must plead facts that tend to show that
  “very strange that Richardson was talking to Jones and the complained of conduct. (1) is objectively severe or
  Bush, writing that Jones and Bush ‘are not from New pervasive, that is? it creates an environment that a
  York and basicafly would be known only to others of us reasonable person would find hostile or abusive; (2)
  not having been raised here, gone to school here. creates an environment that the plaintiff subjectively
  worked here.’ (Id. at 9.) Plaintiff assumes that perceives as hostile or abusive? and (3) creates an
  Richardson and Gerardi came into contact with Jones environment that is discriminatorily hostile or abusive to
  and Dwani Bush through Joness efforts to “inflItrate the paintifl because of the plaintiffs membership in a
  [her] work relations. (Id. at 6, 8) Plaintiff states that protected class                     I                       .It
 Jones has persecuted her for years’ and “finds ways to               [-‘1. ZUU.’.,
 connect with people (Plaintiff) work[s] with to create a
  hostile and volatile work environment for IPlaintiffj.” (Id.)  •!IAI work environment’s hostility should be assessed
                                                                 based on the ‘totality of the circumstances.” Id, (quoting
 Plaintiff’s Complaint states that after she sent the letter
                                                                 HrLiftJJ 23). “Factors that a court might
 complaining about the perceived conspiracy against her? consider in assessing the totality
                                                                                                      of the circumstances
 an LMC human resources employee interviewed her co includa (I) the frequency of the discriminato
                                                                                                                 ry conduct;
workers about her allegations and tod Plaintiff that the (2) its severity; (3) whether it is threatening
                                                                                                                        and
 people he interviewed “said they had no idea what humiliating, or a mere offensive
                                                                                                        utterance: and (4
 (Plaintiff) was speaking about’   ‘a    at 7.) Furthermore, ‘whether it unreasonably interferes with an employee’s
 in her letter to LMC executives, Plaintiff admfts that work performance.”                The Supreme Court and Second
Kevin Bush, the man Plaintiff claims is her fiance called Circuit have repeatedly cautioned
                                                                                                    that ‘Title VII does not
an employee of LMC to compain that Plaintiff was establish a ‘general cMiity code
                                                                                                         for the American
making harassin9 phone calls to him from her telephone workplace’
at work (Id. at 8.) [133 According to the letter to LMC EZcLj2Pz2Q
                                                                                FflL2P*cz?i 20                          2
                                                                                Pgj 15](quoting Pgcjf.i5yn#2wupI
management, Plaintiff stated that she had been
                                                                QffiLQ&.IIic4±JL. .5 .ZLi.t.PL2i
instructed not to call Kevin Bush while at work, and that
                                                                ,LL._EsL2LZQ±jt9fl. “Simple teasing, offhand
she had complied with that instruction. (jj                     comments, or isolated incidents of offensive conduct
                                                                (unless extremely serious) will not support a claim of
Considered together, Plaintiffs own factual allegations
                                                                discriminatory harassment.’ P rc’rio 385 P3cc i223.
render her claims of disparate treatment implausible,
and indicate that the factual predicate of that claim—i e., Plaintiff contends that her work environment
                                                                                                                        was
the existence of a conspiracy against her—is clearly “extremely hostile’ to her because,
                                                                                                            her co-workers
baseless. Under efther !P1 or 28 USC.                           communicated and maintained relationships with people
19I5(e)(2)(Bgi, Plaintiffs disparate treatment claim with whom she has an acrimonious
                                                                                                       relationship outsIde
must be dismissed.                                              of work (Compl at 6); Plaintiffs co-workers opposed her
                                                                marriage to her fiancé because they supported her
                                                                fiancé’s ex-wife, and they discussed their opposition to
C. Hostile Work Environment Claim                               Plaintiffs marriage behind her back (fri. at 7), her co
                                                                workers used Spanish words in conversation? thus
Title VII prohibits employers from “discriminati[ng demonstratin their
                                                                                g      preference for those of Hispanic

                                                    Sarah Mawhinney
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 11 of 69
                                                                                                            Page 5 of 6
                                            2011   u.s   Dist. LEXIS 26072, *15

 origin (id). and her ca-workers ‘predomfnanty Christian       workers at LMC occasionay used Spanish phrases,
 Richardson directed unspecified ‘verbal taunis on a           which she contends are evidence of her t”lB] co
 regular and daily basis at Plaintiff, apparently as a         workers racial preferences for her fiancé’s ex-wife over
 result of Richardson’s afleged friendship with Plaintiffs     Plaintiff. (Compl. at 7.) The bulk of Plaintiffs allegations
 enemies         at 6). Furthermore, Plaintiff afleges that    regarding the hostility of her work environment have
 because Lennon knew and disapproved of Plaintiffs             nothing to do with Plaintiffs race The Complaint alleges
 decision to marry Kevin Bush. Lennon chose not to work        that PlaEnffs acrimonious relationships with two
 with Plaintiff [*16] profes&ona!y (Id. at 8.)                 outsiders “infiftrated [her) work relations’ and led to the
                                                               deterioration of her relationships with her fellow co
 Plaintiffs hostHe work environment claim suffers tram         workers (S id. at 8.) Assuming for the sake of
the same defect as her disparate treatment claim—i e.,         argument that Plaintiff had actually alleged the
 that it is implausible and that the factual predicate is      existence of an objectively hostile work environment,
 clearly baseless. However, this claim suffers from the        Plaintiffs allegation that her work environment was
additional defect that the Complaint fails to state a claim    hostile or abusive because of her race is simply
to relief on a hostile work environment theory. Even in        implausible.
view of the Second Circuits admonition ‘against setting
the bar too high in this ccntext7 Plaintiffs Complaint         Plaintiff has faiied to sufficenlly plead a hostile work
mes nowhere near to afleging the kind of conduct that          environment claim. Plaintiff has not pleaded the
a reasonable person could find to create a hostile or          existence of discriminatory conduct that is objectively
abusive work environment *Thfare 505 E34 cf 113                severe or pervasive such that a reasonable person
(quotation omitted) The actions of Plaintiffs coworkers,       could find it to be hostile or abusive Furthermore, even
as alleged in the Complaint, amount to nothing more            if Plaintiff had pleaded facts that would be sufficient to
than impolite meddling in Plaintiffs personal life, not        permit a reasonable person to conclude that her work
‘‘harassment   .,,    of such quality or quantity that a       environment was objectively hostile or abusive, Plaintiff
reasonable employee would find the conditions of her           has failed to plead facts that would be sufficient to
employment altered for the worse.” . (quoting                  permit a plausible inference that her flS) work
                 yr 12 113i2dC* 20O3.                          environment was hostile because of Plaintiffs race.

Moreover. Plaintiffs factual allegations are insufficient to
support the inference that Plaintiffs work environment         0. Retaliation Claim
was hostile or abusive to Plaintiff because of her race.
 ‘To prevail [97J on [a hostile work environment] claim         Plaintiff alleges that LMC retaliated against her for
under Title VII, a plaintiff must show not only that the        complaining about her discriminatory treatment to LMC
working environment is pervasively hostile or abusive,          management by terminating her employment. (Id. at 7,)
but also that the conduct creating that atmosphere               Title VII C provides that ‘it shall be an unlawful
actually constituted discrimination because of race’           employment practice for an employer to discriminate
                   6 F A.’vx 70 73                    2001:’   against any employee because the employee has
(quotation and afterations omitted).                           opposed any practice made an unlawful employment
                                                               practice by’ Title VlI. Li:’pii
Reading the Cc-mpfaint liberally, it is clear that the                                  370 F .4sr. 205 212 12d C.r
hostile work environment Plaintiff complains of in her         2dm (quoting 42 u.s c. § 2000e-3(a)) (alterations
Complaint and in her letter to LMC management was              omitted). “To state a claim for retaliation in violation of
the product of her coworkers’ alleged involvement in her       Title VI!, a plaintiff must plead facts that would tend to
personal affairs, and their communications with                show that: (1) she participated in a protected activity
Plaintiffs persona! enemies—not race discrimination.           known to the defendant; (2) the defendant tack an
Only two of Plaintiffs allegations regarding the hostility     employment action disadvantaging her: and (3) there
of the woth environment relate in some way to Plaintiffs       exists a causal connection between the protected
race- First Plaintiff afleges that Lennon declined to work     activity and the adverse action.” irs?ale 508 F 3qa,’
with Plaintiff because Lennon preferred that Plaintiffs        115. “A plaintiff may prevail on a claim for retaliation
fiancé. Kevin Bush. stay with his ex-wife, Dwani Bush.         even when the underlying conduct complained of was
instead of marrying Plaintiff because Lennon prefers           not in fact unlawful so long as !she] can establish that
Hispanics. and Dwani Bush is Hispanic and Plaintiff is         (she] possessed a good faith, reasonable belief that the
African American. Second, Plaintiff alleges that her co        underlying 2O] challenged actions of the employer

                                                   Sarah Mawhinney
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 12 of 69
                                                                                                              Page6ofe
                                            2011 U.S. Dist LEXIS 26072, 20

 violated the law. TsvTh;ofMsn!;us3i3F.3d                       conduct Plaintiff complained of did not violate Title VII,
 7,i3:7Lzj?cLCic2QQ2J (applying anti-retahation                 Plaintiff has alleged facts which permit the conclusion
 provision of Americans with Disabilities Act, 4USC S           that she had a good faith, though erroneous, belief that
  !2?Q-J) (quotation omitted): see also Ln r                    the conduct she complained of in her complaint letter
 F 1cn          212. “The law protects employees in the         violated the law. Consequently, P!&nUffs retaliation
 filing of formal charges of discrimination as well as in the   claim is legaHy sufficient to survive Defendant’s motion
 making of informal protests of discdninaticn, including        to dismiss
 complaints to management I;iuccQfA2I2ir!
 212,
                                                                Ill. CONCLUSION
 On March 18, 2008, Plaintiff sent a letter to LMC
management with the subject line “Harassment!                   Plaintiff has faued to allege a plausible claim to relief on
 Discrimination and Retirement I VOID RETALIATION.”             her disparate treatment and hostile woth environment
in which she complained that LMC employees created              claims Moreover, the factual contentions underlying
an ‘extreme[y hostile work environment’ for her by              those claims are clearly baseless, Plaintiff has,
communicating with individuals with whom Plaintiff had          however, sufficiently pleaded a claim for retaliation in
an acrimonious relationship outside of work, and by             violation of Title VII Consequently, Defendant’s motion
talking     amongst      themselves  about     Plaintiffs       to dismiss is DENIED as to Plaintiffs retaliation claim,
engagement to her fiancé, thereby involving themselves          and GRANTED as to all other claims.
in Plaintiffs personal affairs (See Compl. at 8-9.)
Plaintiff separately stated:                                    SO ORDERED.

     As far as discrimination is concerned, it has              Dated Brooklyn, New York
     affected my gelting the position in the Executive
     Office with Karen Lennon because she seemed by             March 9,2011
     her own expression, very averse to my
                                                                Is! Nicholas Garaufis
      (‘21j decisions, not that that mattered but it made
     her chase [sic] to not work professionally in dealing      NICHOLAS G. GARAUFIS
     with me.
                                                                United States District Judge
fl at 8.) Plaintiff repeatedly claimed that her co
woriers’ actions were iltegal in the wosic place. (Id at
9.)                                                                     F   :rUOCfl


 Plaintiff alleges that she was called into a meeting at
430 pm the same day she sent the letter (fri at 6.) At
that meeting, Fred Jordan (‘Jordan’). an LMC human
resources employee! asked Plaintiff questions about her
complaint letter, informed Plaintiff that her claims would
be investigated, and told her to leave for the day. ()
Plaintiff alleges that “[t]he nexi day, March 19th [she]
was told that [her] probation was terminated and not to
return to work by the Office Manager. (Id.) On March
20, 2008, Jordan called Plaintiff and told her there had
been no investigation into her claims but that he
interviewed some people who said they had no idea
what [Plaintiff] was speaking about.” (Id. at 7.)

Plaintiff alleges that she engaged in a protected activity
by filing an informal complaint with management in
which she complained of a hostile work environment
and discrimination that she believed to be illegal, and
that she was terminated as a result of that complaint
 r221 letter, Though the court has determined that the

                                                   Sarah Mawhinney
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 13 of 69
 Fornandes v. Moran. Sip Copy 2018)
 2018 WL 2103206

                                                                    (FED R. CIV. P or ‘RuIi’l 12fb)(6). seeking to
                    2038 WL2103206                                  dismiss the compiaint lot Iiiilure to slate a claim upon
      Only the VesUaw  citation is currently available.                ticlt relief may be granted
       United States District Court, ED. New York.
                                                                    For the following reasons, the Dekndants’ motion to
        Angusto FERNANI)ES, Maria Fernandos,                        dismiss is granted in its entirety.
      ACF Family’ II ol ding Corp., Eteca I biding Inc.
        and SeA Venture II ildrng Corp. Plain Li Ifs,
                                                                                       I BACKGROUND
          l)avicl MORAN, Individually, and Frank
             Rignola. In(liv1d,Iall Defendants,                      tTIIE FACTUAL BACKGROUND
                                                                    Unless otherwise noted, the following ii cts are drawn
                 2:17-cv-03430 (ADSXSIL)                            From the PlaintillV relativel short, bare—bones corn plaint.
                                                                    and for the purposes of the instant motion, they are
                     Signed 05/07/2018                              coiistrud in ia; or of the Plaintilf.

 A I Ioriie and Law Firms                                          At ti times relevant t “this case, Rignola Sc ned as a Town
                                                                   Inspector of the Town of Brookhaven and Moran was a
The Coalition of Landlords. Homeowners & Merchants,
                                                                   Assistant Town Attorney of the Town of Brookhaven.
Inc., 28 East Main Street, Babylon, NY    702. By:
Michael CuIlen, Esq., Of Counsel, Counsel for the
                                                                   The Corporate Plaintiffs owned the three properties at
Plaintiffs.
                                                                   isuc iii this case: 73 Jamaica Avenue, FIults ilk, NY, 43
Morris. DuITy. Aion.so & Faey. 2 Redor Street. Ne                  Piocdale Avenue. FarminiiIle. NY and 66 Abner Drive,
York. NY l(KW6. By: Kenneth F. Pito[L Fs. Of                       Farmingt lie. NY nbc ‘PropertiesTh.
Counsel. Counsel for the Defendants.
                                                                    Prier to March of 10(6. Insctor Rignola issued a
                                                                   series olTown Code ‘iolations as to the Properties. The
                                                                   Cornpaint does not specify an details as to the idemny
      MENIORANDtTM OF DECISION & ORDER
                                                                   or nature of the alleged ‘iolations. At some further point,
MU WI R I). SPAn, United States District Judge                     also prior to March of 21116, the Town of Brookhaven
                                                                   filed charges against the Corporate PlaintilTh based on
 *1   On June 7, 2017. Augusto Fernandes, Maria                    the ,bovementioned To”n Code violations in the SuiThIk
 Fernandes (together, the ‘Fernandes’s’), ACF Family               County Sixth District Court. A judgment oF S53,000
 Holding Corp (ACF’J, Eteca Holding Inc. (Eteca”)                  in lines was issued against the Corporate Plaintiff,
and JCA Venture Holdtng Corp (“ICA’ (together, the                 However, the Ton of Brookhaven and the Corporate
  Corporate Piain[ifl’s’’) (all together. the ‘Piaintiifs’},       Plaintiffs entered into a court ordered atreemcnt to sign
commenced this action in this Court by notice oIremoaI             satisfactions oljudgment for the balance of tim S53, in
against t”o employees olthe Town of flrookhaen, David              fines in return for a $6,000 paYment with pruoi of receipt
Moran F’MOran”). and Frank Ricuola (‘RinoIa”)                      from the Corporate Plaintiffs. The Town of Brookhaven
 together, the “Defendants”) in their indkidual capacity.          ua represented in this negotiation b Moran in his
Tim Plaintiffs alleges causes of action under 42 tJ.S.C,           c;Ipacity as Assistant Town Attorney.
   I $3, 985, as veIl as state—law claims of breach of
contract, tortious interference with contract, fraud in the        The Plaintiffs allege that the Corporate Plaintiffs paid
inducement, abuse of process, prima flick tort, breach             the $6,000 fine and signed a contract with a prospective
of the implied covenant of good faith, and violations of           buyer for tire property located at 43 Pinedale Avenue,
Jud Luary Law § 47                                                 Farmingville, NY, With ajudgment lien remaining against
                                                                   the Properties, the Corporate Plainti[h could lot close on
Presently before the Court is the Defendants motion                the sale.
to dismiss, pursuant to Federal Rule of Civil Procedure



  ..ESTLAt;d                  ..
                                                               .
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 14 of 69
 Fernandes v Mnran, Slip Copy 2018)
 2016 WL 21032D5

  In March 20! 6. Lain Davis. an at torncv for the                 Under the Tir,nihIj’ standard. lie Court ma” univ dismiss
 Corporate PlaindiR presented a receipt to the Tot n 01            a ompIaint lit doc not contain enough allegations of
  Bwokhaven for the payment of the S6000. According to             fact to state claim Car relief that is plausible on its face.’
  the coniplaint. Davis met with Moran md Rignola The              lie//At! Guip r Twontbliu 550 tLS. 544, 570. 127 S. CL
  Plaintiffs allege that Moran refused to sign satislhctions of    FOSS, 1974. 167 LEd. 2d 929 (2007). The Second Circuit
 judgment on the Town of Brookhaven’s behalf and that              has expounded that, alter Thromhlj’, the Court’s inquiry
 Rignola did not advise the town that the lines had been           under RuL I 1th)U,) is guided by two principles:
 paid and that a satisfaction ofjudgmcnt slioLild be signed.
                                                                                First, although i court must accept
   2 The satisfactions of judgment ere signed on                                as true all of the allegations
 December 20. 2016; Assistant Town Attorney Deirdre                            contained in a complaint, that tenet
 Cicciaro slimed ton the Town oiBrookha’ens behair As                          is inapplicable to legal conclusions.
 a result. t he Corporate Phit U ifs were unable to sell the 13                and {tihreadhare recitals of the
 Pinedale Avenue properly, or ally of lie Properties, fin a                    elements of a cause of action.
 period of ten months.                                                         supported by mere conclusory
                                                                               statements, do not suffice. Second,
                                                                               only a complaint that states a
B. THE RELEVANT PROCEDURAL HISTORY                                             plausible claim for relief survives a
On or about January 6,2017. the Plaintiffs filed the above                     motion to dismiss and [d]etermining
nlentioned compbin( in the Supreme Court ofihe Site of                         ‘hether a compkiinl states a
New York. Suffolk County. The Deftndanis subsequently                          plausible claim for relief will    he
                                                                                                                ...




filed a notice or removal on June 7. 2017 removin1 the                         a context-specific task that requires
instant case to this Court. In response to a niotion to                        the revie”ing court to draw on
compeL. the Plaintiffs flied their comphiint on October 6.                     its judicial experience and common
2017.                                                                          sense.



On November 17, 2017, the Defendants moved under                  Hair/v r. Mi/b. 572 I-3d 66, 72 Cd Gir. 2009) (quoting
Rule 1(bfl6) to dismiss the complaint, contending that                 ruf r, Iqh3/, 556 U.S. 662, o64, 129 S. Cr. 037. 1940.
the [‘Iii ii tiffs’ allegation-s even if taken as true, flu to     3 L.Ed, 2d S(,S (2009)).
plausibly state cLaims upon wlliih relief can be eranted
The motion was full’ hriekd as of Januar 23, 2018.                 A Lomplaint must include a short and plain statement of
                                                                   the claim shu’c ing that the pleader is entitled to rebeL
                                                                  in order to sun ‘c a motion to dismiss. F F I). R. Clx
                                                                   I’     a ii. Under Ru!        a complaint is not required to
                     LI. DISCUSSION
                                                                      liege ‘dc tailed factual allegations. kent/all r C ;1iI?er
A. STANDARD OF REVIEW: [Lb. B. (IV. P. 12(13)                      Iloun Low Im 19% F. Siipp 3d 168, 170 (F l).N,Y.
                                                                                        ,




(6)                                                               20161 (quoting Tiroinbiv, 550 ;,S, at 555), “In ruling on
In considedng a motion to dismiss pursuant to Rule 12(b)          a motion pursuant to FED, R. CIV. P. I 2(h)(6), the duty
(6), the Court must accept the factual allegations set forth      of a court ‘is merely to assess the legal feasibility of the
in the corn pla lilt as true and draw all reasonable inferences   complaint, tot to assay the weight of the evidence wilich
in favor of the Plaintiffs. See. e.g. 7,.: pf                     might b olkred in .supporl thereof.’’ flih; i.ui!..\ BC
LV,-.’ !nki:l-w:ir hr hvci1cii,t..S3Z I.3d5h1.5&6                 (d.’L 1..( .622 F.3d 103. 113 Cd Cir. 2010) (quotin
 2dCir. 06,: htiken .Sch:i.’,.7i7F.3dllI.l14t2dCr                            r Pvc/i. l40 F 3d33.’4{H2dCir IQOX) ).The
1l):(hi:hi;:R.€m!.;;
                                                                  Court ‘[is] not bound to accept as true a legal conclusion
Cii. 2U01); Huh) i_ki b: r C to of A ) 53 F.3d 465.
                        .                      .
                                                                  couched as a factuaL allegation. I*t          .  55 L .s.
469 Cd Cir 1995); Reed Gun/en (fir ()imn &eu &h.
Dig,., 97 F, Supp. 2d 260. 263 (E.D,N.Y. 2013).
                                                                  B. CONSIDERATION OF MATERIALS OUTSIDE
                                                                  THE COMPLAINT
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 15 of 69
 Fernnndos v. Moran, 5ip Copy (2018)
 2018 WL 2103206
  *3 The Defendants jtt.ich a cop of selected provisions                  215; 0/’                ,‘   \:;:mP,;’.r ( urp No. { IE-.r-liSS. 101(1
                                                                                                                            -




 of the Town of Brookhaen Town Code. Sec Declaration                      WE l7ubS. at                 tE.D.\ ‘i Ap IS.
                                                                                                                  .




 of Kenneth E. Pitcofl Docket Entry IDE”) 2-i As a
   reli mlnary matter, the Court must first address u hether               Pursuant to F ID F [VII) IOu NP Ii.              the court
 these materials may be properI considered by the Court                    may judicially notice a fact that is not subject to
 for the purposes of adjudicating thk motion.                              xeasonahie dispute because it       can be nccurat&v and
                                                                                                                      ...




                                                                           readily determined from sources whose acLuracy cannot
  IFiederal courts have complete discretion to &termine                   reasonably he questioned.’ The Town of Brookhaven’s
whether or not to accept the submission of any material                   Town Code thus squarely in the purview of FED. It
beyond the pleadings oflèred in conjunction with a Rule                   EVID. 201(h)(2) and as such, may be properly considered
  2(hfló)motion.” Gü,/,ur: r [32 Clip/nd Pa,,nn.c LLC                     by the Court on a motion to dismiss See, e.g.,. Ii:,;,nku.v
No. 14-cv-7230. 2015 WL 5123796 (E.D.N.Y Sept. I,                          Thmrn f• Um:;ituuwn, No. 6CV—57 75. 20 7        L 286 7 19,
201 5 (Spatt, J.) (internal citation and quotation marks                  at *8 IF I) N V. July 5, 2W?) (taking judicial notice of
omitted), accord 11a/ !‘Lui     Rn’, 614 F.3d 122 131 it.?                Huntiiigto:.i 1’:t Code), dj’d. I5 lcd Appx. 77 {2d
  1d (     2     I noting the Setond Circuit has recognized               Cir :)ls). \,:rfr.,,    T;;.e ‘c Li!1’. 7 1’ Stmr.. 3d 24!.
 ‘c ‘ceptions to Rue I 2 b (l’s general prohibition aiztiinst             153 U .1) N     ‘2(115) mkincjudicial notice of Isir You
considering materials outside the four corners of the                              :/1/. (“S Fed Anl\. I? Id (‘r. 20l7j:tIirc
complaint”p In adjudicating this motion, the Court is                         (Innu X20 F. Supp Id 532. 55 S.l).N.Y. 201
rmitted to consider:                                                      itakin judicial notice of Cornwall-on-Hudson zoning
                                                                         code: (r,::n: v .Vc.*i;z. 69 I-. Supr Id 42. 3H
             (Ii facts alleged in the complaint                              II W U N N 2fltB inking judicin notice of Wcbiur
                                                                                              -




             and documents attached to it or                              Timu I_ode). i;j’d, 392 I::ea App. S7 (2d Cir. 2010):
             incorponited in it by reference.                             Nehon I (Ui ii Ruhner. 391 F. Supp 2d 282, 284 iii
             (2) documents• integral to the                               (W.D.N,Y 2007) (taking judicial notice of the City of
            complaint and relied upon in it,                              Rochester’s Municipal Code). The Court therefore takes
            even if not attached or incorporated                         judicial notice of the relevant portions of the Town of
             by     reference,   (3)   documents                          Brookhaven’s Town Code and will consider the relevant
            or     information contained       in                        parts of it for the purposes of adjudicating this motion.
            [th ci defendant’s motion papers
            f piainflfl has knowiedue or
            possession of he material and relied                         C. PROSECUTORIAL IMMUNITY
                                                                          *3 The Defendants argue that Moran and Ri,moia
            on it in frani 112 the comphi nt                 -
                                                                                                                                   are
              4) public disclosure documents                             entitled to prosecutorial immunity because the Piaintifts
            required by law to be, and that                              seek to hold them personally liable for actions taken in
            hae been, filed with the Securities                          prosecuting the underl’inE state action The Piainti1i
            and Ecltane Commission, and SI                               con tend tim I the Defendants “crc not actin, in their
            facts of ‘hicli judicial notice may                          roles as u dvoca ‘Cs but in their capaci I as administrators.
            properly he taken under It ule 20                            The Court finds that Moran is entitled to prosecutorial
            the Federa] R tiles of Evidence.                             immunity wilh respect to the 1983 claim.

bird Scrvs. Rciv/eGrcen5crrs7 F. Supp. 3d 260,170                        In the Second Circuit, ‘[s]tate prosecutors are entitled to
F.D.N.V, 2011) (Spatt. ii (quoting In re Merrill Lynch                   absolute immunity for [1 conduct intimately associated
c La., 273 F. Supp 2d 351. 356-57 (S.D.N.V. 1003),                       with the judicial phase of the criminal process.     Il/Il i.“

        part and maccited in part on other growictc .d1 ncnii.           Cliv jf,.V V 45 F .3d 653, 660-61 t2d cr. I 995) (quoting
                                                                                      -




          ih’rrill Lvin 1: Ii e. &/:;1rr     ç.flji I,:.  395        .
                                                                         hub/err PaLiun:mI. 424 U.S 41)9, 4t). ‘Jo S Ct. 984,47
   ‘d 25 Id (jr Il EU 5). ut cited on ‘the; Qrurmtr. 537 U S.              Ed. Id hIS ]97M       see also C ;rr.’    all. 591 F 3d
El. lb S. Ct. 1503. 11,1 LEd II 79 I1EF(i ): accord                       II. 2” (Itl C’r 2UlUi.
II.;ith::a’ “ci; )‘;r j;;         Giri:;li H’:i,j: S.            .




N.. [-l-;-96S. ItO 5 \% L 5673i23 W.D.N.\ Sept. 25.                      To determine ‘hether a go’ erument official is immune
                                                                         from suit. “thecourts are to apply a Junctional approach


 ‘i E ci’ MN                     .              ..   .   ,
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 16 of 69
 Fornandas v. ozn, Sup Cepy (2016)
 2018 WL 2103205

 examining the nature of the junction performed. not               manulhcturmnjz a charge; misrepresenting ficts to the
 the den ti tv or the act or or “ho perFoned it        -I).        Bureau of Prisons; and Ltn:iecessariiv transferring the
     I’hilLps l }U3j 121(4. l209 Cd (ir ]9Ot) (quoting             plaintiff between jails. Pu:um/ C’,, of .Sufir.’lA. 52 L3d
 ThuA/c        F/trsbivnun’. 509 U.S. 259. 2(;9. 13 S. Ci.          [139. 1149 (Id C ir, 1995). While the Court noles that the
 2606, 25 LEd. 2d 209 [993) ). A government employee               prosecutors in Phuwl were accused of conduct that was
 that is responsible for the filing al a criminal complaint        significantly more devious and harmful than in the instant
 is entitled to absolute immunity, see        r. 424 U.S. at       case, the Second Circuit made it clear that actions Or
 13!. while the investigatie functions typically perlbrmed         representations that breach a plea agreement are protected
 by poliuc officers or other la enforcement off cers are           by prosec Ut on) mm uni [.5cc. Id
 not protected. See. e.g A’,,:ns’:        /   512 U.S. II
                                                   .




   20_3D l S. Ci. 501. 139 [ Ed. Id 47! O97; Bun,’ r                *5 Although the conduct-at-issue involves the alleged
 R/.5iI,t].S.-ri.3IlISu.i}34.!l4Lfd 1d537                            olation of a ci B settlemen :iireement rather than
                                                                   a criminal plea agreement, the fanner conduct is as
                                                                   protected as [lie latter, The Court’s primary consideration
 Prosccutorial immunity also applies to ton-prosecutor             in determining the application of absolute immunity is
 government officials ‘when they are perlbrming                    whether the conduct is prosecutorial in nature, regardless
 ‘functi mis analogous to those or a prosec LI or.’                ofhow unethical, deviant, and violative ofthe [P]laintifts’
 592 F H at 127 (quoting Thur r. EuI’2:f:,ju. 43 U.S               constitutional rights” the conduct may be. Doe. I I ‘3d at
4Th. 51* Q S. CL 2SQ4. S7 LEd. 2d S95 [9Thi                         2 J 3. As long as the alleged acts were ‘componcnts of the
 State and 1edrai goernment ollicials who initialed                initiation md presentation of a prosecution.” immunity
nonchmiiial proceedings are also entitled to prosecutorial         appie. Pts::: L 52 I’ 3d ; t 11). NI oran ‘s alleged i olation
immunity.              592 I 3d at 2fl2s (citinu Thurtt:           of the court ordered settlement agreement is protected b>
    L’:ul .Sir;:u 7:> I’ Id 51i 5E1 J (jr                In.       proseeutorial i ruin ti ni ty
 Barrcfl. the Second Circuit explained the flictors that
counseled in favor of granting prosecutorial immunity              Rignola, on ile other hand, is not entitled to prosecutorial
to such officials, including [t]he controversial nature            immunity at this stage of the litigation. The Plaintiffs
of the proceeding, the risk that a losing civil defendant          contend that Rignola ‘alleged’ a series of Town Code
will seek to retaliate by a suit attacking the propriety of        violations. liich resulted in charges filed by the Town of
the go ernment attorneys conduct, and the istence of               Brookhaven in tim Sullolk County Sixth District Court.
alternaue salèguard against the attorneys miscondutt               These chirges ultimately Lulnunatcil into the S6DUt) court—
(e.g.. professional discipiinar proceedings, discovery and         ordered settlement. While the PainIifI pead that Rignola
cross -examination       fl,, it. E’JS F Id 572. State and
                           ‘
                                                                     alleged the violations that lcd to the charge.s being
load at tornevs ho mi tia te civil proceedings on behalf           filed, the compiaint is ague as to who filed the charges
of the nier,tment arc thus entitled to prosecutoriat               on behaLf of the Town of Brookhaven. While it
immunity. See, e.g., Ri.’c:rhr p inN’ Gd, 0/the. No, 1—            be reasonable to infer thit Rignola was in’ olved in
CV-lt)34. 2013 WL 55fl3151. at *l3I4 (N.D.N.Y, Sept.               the filing of the charges based on the same purported
30. 2013i.                                                         Town Code violations, it is unclear from the face of the
                                                                   complaint. At this point, the Cotirt is unable to determine
Moran. an Assistant Town Attorney, represented the                 whether Rignola’s role was merely investigative or also
ton in the negotiauons ith the Corporate Plaintift                 pro.secutorial. Therefore, the Court declines to disniiss the
  hid, resulted in a court ordered settlement agreement.           claims against Rignola at this’ stage of the litigation based
The flaintilEs seek to hold him responsible for allegedly          on prosecutodal immunity
delayin [lie enforcement of the settlement agreement
by refusing to sign the satisfaction of judment. This              Accordingly, to the extent that the Defendants seek to
is analoous to Pinaicl, iiere the Second Circuit ruled             dismiss the     983 claim ngainst the Defendants on the
that prosecutors violated a plaintifl’s constitutional rights      grounds ofprosecuwrial immunity, the motion is granted
by improperly seeking to increase bail, making false               with respect to Moran and denied with respect to Rignola.
representations to induce the plaintiff into entering
into a plea agreement; breaching the piea agreement;
                                                                   ft PERSONAL LIABILITY UNDER              § 1983

 WESTLAW          “-   :       -.
                                    .‘   :-‘   .               .     ::   ‘..:‘.       :.   -
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 17 of 69
 Fernarides     Moran: S!ip Copy 218)
 2018 WL 2103205

 The Defendants seek the dismissal oFthe Plaintiffs I 9S3               constitutional deprivation. The Plaintiffs contend that
 claim aitli respect to Rignola, due to his purported lack of           Rignola alleged’ sev eral tuwn code ioiations and those
 personal in olvement in the deph alion oF the PlaintHTh                violations- led to charges filed against the Corporate
 uo,istitutional rights. The PlaintiWs conlend that Rignola             Plaintilis by the Town oF Brookhaven. Rignola a’so
 was personally involved, citing the Second Circuit’s Cob,,             refused to advise the Town of Brookhaen that ‘the
 flictors. The Court finds hat the Plaintiffs failed to allege          fines had been paid and that a satisfiiction ofjudgnient
 Rignola’s personal involvement.                                        should be signed.’ This purportedly violated the public
                                                                        trust inherent in [his3 position. No thing in the complaint
To establish personal liability under l9, a plaintiff                   indicates that Rignola vvas involved in the negotiation or
  must show by a preponderance of thee’ ideocc that the                 signing oF the court ordered agreement.
defendant was rsonaHv mv olved—-that is. he di recdv
parlicip.i ted-- in the alleged constitutional deprivations’            Rimiola’s invo!v ement    is    limited to a hat amounts to
(iy;n.i L-i     .S1;;:ti. 321 F .‘d 2s5. 292 Cd Cir     1u5r            refusing to sign a sa tishict ion ofj udgment and advising the
llii’i Ji-w/:ct€r (t l)j;: :1               No(fl(_iv DulL              to” n However. the section olthe To” n Code that defines
:o:,s \L                    s.li\.V -pr 3. flr’SHIolding                the duties ati- respo itsi hi! ides of a Tov n Ii esti rat or
that to find one pcrscnall> liable under I)*. a defendant               is noticeably süeni re1arding satisfactions of judgment
must be personally or directly involved in tim violation,                in any capacity. There is nothing in the Town Code
that is, that there was perso ml participation by one who               thu t permits a Town In Spector to sign a s:’ t isfaction of
ha[dj knowledge of the its that rendered the conduct                    judgment or advise the lawn that one should be signed by
illegaL’ “(quoting Prams; r. (hr of Ncwb;irgh, 262 F.3d                 the appropriate parties
  46, h5 (2d Cir. 2001))).
                                                                     N-I oreov er, the vague allegation that Rignola alleged”
The Second Circuit deines direct participation as                    the Town Code io latin ris t hat Formed t lie basis of the
  intentional participation in [he conduct cantiIuIing a             charges that the Town ni Brookhaven commenced against
violation of the ‘-i:tim’s rights by one ho knew of the              the Corporate Plaintiffs cannor constitute personal
flicts rendering it illegal. Gr:-*i 323 I •ld ii 3tt2                involvement’ for the purposes of               YSI. The Plaintiffs
(quoting I’ri ;.262 1 Id a l55[’ltiswellsettledinthis                do not allege that their constitutional rights wrc iola ted
Circuit that personal invok ement oldefendants in alleced                 Ri gno la’s aflecatin is or the ii:itiat on ilt lie cotnplatht
Con slit UI (ma I depri a Lions is a prerequisite to an a ward of    in the Suffolk County Sixth District Court. The Plaintiffs
damages under* 983.’ R;rre1/i Burkc,419 .d 470,184                      lUl claim is limited to a Fifth Amendment claim, a
(2d C r. 2006) (quoting I ght r. South 2 F 3d 496. 50                First Amendment claim. md an Eighth Amendment claim
(2d Cit 1994)); see also Green r Buun16 F.d ll9, 194                 by refusing to sign the satisilictions of judgment and
 2d Cir 995) (finding that there is ‘no respondeat superior         refusing to advise the Town to sign the satisfaction of
liability in 983 cases’)                                            judgtneiit.’ Compl. ¶42. As Town Inspector. Rignola was
                                                                    not authorized to sigh ttisiactions oFjudgment on behalf
 *6 PersonaL inoiement may be demonstrated using                    oFihe Town of Brookhaven
evidence that the defendant: (I) directly participated in
the purported iolation: (2) failed to remedy the violation          Accordingly, to the extent that the Defendants seek to
after learning about it. 3’ created a polic3 or custom              dismiss the    9S6 claims aginst the Rignola on the
under which the ‘i ola tin 0cc uned (4 vas gross!-’                 grounds of lack of personal tn oivement. the motion is
negligence in supervising the subordinates who caused the           granted.
condition or event; or (5) e.hibited deliberate indifference
by failing to act on information that indicated that the
violation was happening. (oTh,, &ughlin. 5 F-3d 865,                E. AS TO THE MERITS OF THE                § 1983 CLAIMS
H73 Cd (in 1995),
                                                                       I. First Amendment Rdaliation Claim
                                                                    The Defendants contend that the Plaintiffs fails to
In this case, the Plaintiffs have failed to allege
                                                                    establish a First Amendment retaliation claim iwainst
thot Rianola. a To n Inspector For the To n of
                                                                    the Defendants- The Pinintilis allege that the Defendants
Brookhaven. was’ personally involved in the alleged
                                                                    retaliated against them for ‘speaking out against


 WESTLAW                           .
                                           -

                                                           :        :
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 18 of 69
 Frnandes    V   Mcrn.     Slip   Cop 2DTh}
 2618 WL 2103206

 ibm o; ci many years btca use of their consti         U tin nal    to the Phi n ti Ifs and d rim in all inferences iii tlteir
 violat,ons. Compl. ¶ 43.                                           iLvor. the Fit st Am end meat real ia non claims are merel
                                                                    C onclusory.
 In order to allege a First Amendmen retaliation claim
 under 1983, a plaintiff must make a prinw flick case              The Plain tiffs separately fail I o allege that there was
of “retaliation.” This is established by alleging that the         a chilling effect on the exercise of free speech. One of
state’s action was made in retaliation (hr his exercise of         the elements of a         983 claim, including a claim of
tile constitutional right ot free speech        et n h-h Ciri:     First Amendment retaliation is that ‘some official action
 (-nsm h t.                     Idfl:fl          \in;F’’r.-n       has caused the plaintiff to he depd’ed of his or her
                   F.3d   2:.   1 23 (ir l)ii (emphasis in         constitutional rights—in other ords, there is a ii i njurv
original) (citing fcrr        Sin/crcmri;,i_ 408 U.S. 593. 59X.    requirement to state the claim.’        turn        I
2S (t 2h)4.33 [.13 21 TUii)ETh ).Aclaim made                                             .33  7!.    (11 Cn DOUSi (quoting
by a prñate citizen, as opposed to a public one, must                            (ICmntiI, 3W1- itI 115. H7 tId Cir 1o01
allege hat I) lie has sn interest protected by the First
             ‘
                                                                   ). [P]laintili who allege a ‘iu,lation of their rieht to free
Amendment; (2) defendants actions were motivated or                speech mt’st prove that official conduct actually deprived
substantially caused by his exercise of that right: and (3)        them of that right.’’ I ill/urns, 535 F. 3d a I 7$ (citing
deièndaiit& action eflèctively chilled the exercise of his           olurithu, 31 0 F, 3d at I 7). Where a party can show
First Amendment right. Cur/er r. I 711. if Snffl’mn, 268           no change in his behavior, he has quite plainly shown
F 13 1,5, 73 23 Cir. ‘On H:np also loi             ( :nrt OIli     no chilling of his First Ameitdnien t right to free speech.’’
    eLf plY.    MI 1.31   —I;’)  .3 S :3 (:r IQ’)QL 1Err:          (h/c 2S F 3d .i 73.
                       117 I Supp. 11 OSu. h92 SD N.
                                                                   A itilure to al!ege that a p!aintiWs First Amendment
                                                                   rights were “a’ctujll chilled. is fatal to a paintiWs First
  *7 ‘(A] complaint which alleges retaliation in wholly
                                                                   Amendment retaliation claim Thih,/’er-Sirair.         7,i, ni
conclusory terms may saièly be dismisscLl on the pleadings          V’7 o/ !iun;rn. 405 F. Supp 23 327. 433 S D,N.Y,
alone.’ Fhiherrr r &urh11u, 713 F1d 0. 3 (2d (.ir.                 2005); see aLu, l.a/rd    7 heiisu, 308 U. S. I, 3 14, 92 S.
 1983), oi’erruled on oilier grounds, S, icrk lewit r. Surenu;     Cc 2318. 33 L Ed. 2d 154 (1972); Jones r. Atap/cw. No.
      - 534 ILS 506, 122 S Cl. 992 152 1 RI 23 1(2002);            98 Civ. 7132. 2002 WI 287752, at 8 {S.D N.Y Feb. 26.
see au,, C/in v tic ;i r.nn, 89 F .3d 75. 2) (2d C iF              2002) (‘a complaint which alleges only concluso’ and
        (same): (:;;..i:/;          P.:.!hrg, 181 .3: IS\. [05     speculative clnlIiw of First Amendment rights should he
 13 C ir 1-fl) (a bald md uncorrohorated allegation of             dismissed.’citing.Sncurr. 7,:fl’ II H;r;I;’i.’i4 1.23
retalia ton mi !ht prose inadequate to it hstand a notion          63.67(23 Cii 992)
to dismis.s”[
                                                                    In the instant case, the complaint is devoid ol’ any
 Here, the complaint purports to allege that the                   allegations that this Court can construe as a chilling
 Delèndants retaliated against the Plaintiffs due to               efThct Ofl the Plaintiffs’ speech. The Plaintiffs allege that
Augusto Fernandes’s decision to ‘speak( out against                Augusto Femandes spoke out against the Defendants,
[the Dekndantsl over many years because of their                   but never allege that Mr. Fernandes ceased to do so
constitutional violations.” Compl. ¶ 33. The PlaintitTh            at any point. The allegation that the Defendants took
fail to allcze anvthinu more than conclusorv allegations           action to retaliate against Mr. Feruandes for his speech
that the Defendants retaliated against them for speaking           still =-es an open question’ did it work? Nonltere in
out ‘over many years. There are no details regarding               the complaint does it allege that Mr. Fernandes stopped
any purported constitutional ‘iolations that took place            speaking out against the Defendants. Simply assertinir.
over the ‘ears that would cause Augusto Fernandes to               iii a concluson fashion, that the Defendants ui,cmled
speak out nor is there any inihrmation about the speech            to chill the Plaintiffs’ speech is insufficient. Without
itself. The PlaintiU fail to surnciently allege that the           allegations ‘of even one example of a situation in which
protected speech motivated the adverse conduct or that             [Mr. Fernandes] desired to exercise [his] First Amendment
there was a chilling effect on the Plaintiffs’ exercise of         rights but was chilled by defendants alleged actions
free speech. Therefore, e’en in the light most favorable           [the Plaintiffs’J First Amendment retaliation claim must



 ViESTLW          .:   .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 19 of 69
 Fernandes v. Moran. Sip Copy 2018)
 2015 WL 2103206

 be dismissed      Is:      (  ‘        u4 (‘iv. 49S
                                   ,n/arfz’rc.                  -
                                                                     L Ed. Id 631 (I’iS, (quoting. r’,::n:,Es I ‘wri _Sr1n
       \\ 1. 1S154iX. : I S.D N.Y Sp’17.1uEi.                        4I.’ca4)cis CE. 563.4 Lkd.2d 1551(1*3,)

  *8 The Plaintiffs briefing papers shed no additional light          To state a takings claim under sectic,tt 1983. a plaintiff
 on the matter, See DE 15 at 4-5. On the contrary, the              must show (I) a property interest; (2) that has been
 PlaintilTh’ claim in their memorandum of law that to state a       taken under the color of state law: (3) With out just
 claim, ‘a plaintiff must allege that the dekndant engaed           compensation    ‘   Fern,, Qppcrt:uif/i’ onim’n uj’
 in actici n s that were designed to cI ill Ii is or her First      (‘Iv v. (“iv / \‘ciccIu. I, 47 F’ Supp. 2d 351, 368
 Amendment rights. Id. al 4 (internal citations omiited.              E i).N.’ . l’E)Q} {Spatt. 3.) citing Fri;.       1vLn
 While that ma’ be true, it is an incomplete recitation             (,;!,mh, 91— F S!Lrp. 43s• 352 S.D.N,Y. 199S)
 of the proper First Amendment retaliaUon standard.                 nSF .bc:,c         in,i Sn        Supp. 271. 2”7 5 D.NX.
 as accurately outlined aboe. The Plaintifi? failure to               995:’ (same). ‘The Fifth Amendment does not proscribe
 addrtss tins element of the claim in their comp’aint or            the ta1ing of propert: i’ proscrihe laLini sithout just
 bridfinu papers is fatal to their claim. See, e.g Atic A           compensation.’ I) ‘i/Hwnstm (‘I Thg’l P/aim/nc (
    Danhiu 600 RId 159. 168 (2d (jr. 1(110) (upholding              r. Uwiniwn Bunk. 473 U.S. 172. 91. 105 S.C 3108,87
 dismissal of First Amendment retaliation claim where               LEd. 2d 126(1985).
 “nothing in the complaint suggests that plaintifl]’s speech
was actually chilled “) R,,se,u/tile F. B             No. 07—       The Fifth Amendment protects against two types of
(‘V-SI-I), 2009 Wk 778318, at I (SD N V. Mir.                        takings: physical and regulatory. See 7        ;c Si
25.111P)} (‘Because he Complaint sho’ts that Plaintiff                         tin      ic.!!..: Re’E I,.:,:’n e’;:i . 55 U.S.
                                                                                                               .




continued to exercise his First Amendment rights despite             It)2.321-2. lIDS Ct. 1b5. 152 IF] 2d                    2002):
 Defendants ahlesied retaliatory conduct. Plaintiff firils to        iLrLL’n Ira;          Si Dn:.::           v. iD/C. 62 F’.3d
aiicze actual unuling oFhi spcech.Th. ginA 5’1         App.         44g. 454 Id ( a. 195:. A phycal taking occurs when
  95 Id C a 20)0); Sh’stn        Løe/Jhr. Nu. ()5—CVl76(.           the government takes physical possession of a property
2008 WL 397820$. at *12 F D.N.V. Au1 Dl. 200$H”[The                 interest. Set’ 7,iliuc’ SIerra Pie ( ‘uwic IL Inc 535 L’ . S.
plaintiflj does not refer to any evidence that his speech           324-25. A regulatory taking arises when “state regulation
was actually chilled.... fflhe Court has determined that            goes too far and in essence ‘ellects a taking.’ ThdThlo
                                                                                                                        “


[the plaintiff’s] First Amendment claim Fails as a matter           Tachers /:jfj        lobe. 464        362. 374 (21! (ii. 2006)
of aw[.I); Fort!        HemLJ. 326 F StEflp 2d 392. 40              (quoting .ilcrlLn I’ravi cc Safe I) /i( Co - (2 I 3d at
                    (Because Plaintiffs hac failed to alleee        454). The Plaintiffs ha’e not specified the type of taking
any acual chill or deterrence. this Court must coneiud              they are alleging in the compiainL
that [the plaintifk] did not sufftr the harm necessary to
support (heir retaliation claim.”).                                  ha taking occurred, which the Court will assume for the
                                                                     purposes of this motion, it could onv he characterized
Accordingly, the Plaintiffs First Amendment retaliation             as a regulatory one, as the allegations “dof ] not present
claim is dismissed.                                                 the ‘classic taking’ in which the government directly
                                                                    appropriates private property for its own use.’ Sec flu!j:Io
                                                                     7 uc/scr.v hif,,. 464 F. 3d at 36 (quoting Eastern En ten,
  2. Takings Claim
                                                                        Ap/l. 524 U S 198, 522, 118 S (‘1. 2131. 141 LEd.
The Takings Clause of the FiFth Amendment states tlia
                                                                    It1 45     [908! ). In determining whether a states action
nu” private prorrt’ [shall] be taken For public use.
                                                                    constitutes a regulatory taking, courts consider three
withoutjustcompensalion.’ U.S ((INS F. .Lincnd. V. The
                                                                    iitctors: “(I) the economic impact of the regulation on
Fifth Amendment is applicable to the states through the
                                                                    the claimant; (2) the extent to ‘hich the regulation has
Fourteenth Amendment. II ./‘ F.:!ss/ i.          !2!:;:rij,.’
                                                                    interfered with distinct in’ estment-hacked expectations;
                                     ‘.




         BJi;ii, 31 US. 155. 160. ItO S Ci, 416.
                                                                    and (3) the character of the governmental action.” h/. at
66 L It] 2 d 358     9S() I. It is “designed to bar [the]
                                                                    375 (internal citations omitted). ticcord Cab/c it,;, Ss.
Government from forcing some people alone to bear
                                                                    Coi;. p f C C 570 F.3d 83, 98-99 (2d Gr. 2009).
public burdens which, in all fairness andjustice, should he
borne by the public as a whole.’ Penn (tn: flunsp. fl,.
  CUr of .‘\ 1. 438 U.S 103, 123-24, 98 S Ct, 2646. 57
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 20 of 69
 Fernandos v ln,an. Sup Copy 2D1B)
 2018 WL 2103206

  •9 The Court construes he complaint as an allegation of         violation of the Just Corn polls U on Cia use until it has
 a regulatory ta-knc b’. in essence, denying the Plaintifl’s      used the procedure and been denied just compensation’
 the ahilhy to sell he Properties, hereby leaving the              II s/ihmrsa;; (‘ii 473 U.S. at 1)5: seen/so Un:’ Dh7’t oJ
 property economically idle,’’               Smith Carolim,       .ftrlc,569U.S 5l3,52526, 133 SCL2053, 1261. [dId
 CuaualUoumll. 505 U.S. 1003, 1019, IS. Ct_ 2286. 120             69(2013) ([Al Fifth Amendment claim is premature until
 LEd. Id 798 (992): see atw Sculotskr New York, 732               it is clear that the Government has both taken property
 F.2d 112. 317 (2d Cir 984) (‘it is clear that prohibition       and denied just compensation.” (emphasis in original).
 of the most profitable or beneficial use al a property will     The I fl//jam you County Co u r aid out a two—part ripeness
 not necessitaTe a flnding hat a taking that occuned,.            test where th plaintiff must “show that (I (he slate
                                                                 regulatory entity has rendered a ‘linal decision on the
 In order to successfully allege a Takings claim. “the           matter, and (2) the plaintiff has sought just compensation
plaintifts must ai!ee that they exhausted state proc’dures       by means of an a’aiIabe stale procedure.” Ma’s:
for obtaining just compensation’’ Fun.                                               hcrk fix. 758 I .3d 5U, 511—11 Id Or,
 (,,;sn,’n ii .\aww ( ‘i •*7 F Supp Id at 362 (quoting           2013) (quotine /hnegherti         iin a I’ sV Uv,7uIcrcd VS.
 JVlllhri,n,ni       173 t S at 195). This is an issue 01’       0/ Zn,hu Aj Teals, 282 F, 3d 83 88 (Id Ci r. IOu 2) ) This
ripeness, a jurisdictional inquiry that prevents the Court       test applies to both physical and regulatory takings. See
from prematurely adjudicating untimely disagreements.             li/lager Panel Inc. v. Town of IJuricu, 56 F.3d 175, 380
Na,’? 1d:-/ Ifosj,. A ‘n        Dept of• tb’ Inte,-ior. 532      (2d C’i r, 1995j I Villianson [Giiiirv] drew no distinction
                                                                                    ‘




U S 8{i1, 807—08        ‘3 5. Ct. 2026, 2)fl. 155 L..l;d,        between physical and regulatory takings, and the rationale
      1(117         (“Ripeness is a Justici:ibility doctrine     of that case     ...  demonstraes that any such distinction
designed to pre’ent the courts, through avoidance of             would be unjustified.”).
premature adjudication, from entanglinu themselves in
abstract disagreements o’ Cr administrati’e polici. and            *10 The Plaintiffs nec’:d to “first seek compeilsation
also to protect agencies from judicial inierference until         from the state if the state has reasonable, certain and
an administrative decision has been formalized and its           adequate provision for obtaining compensation.” Leon,
effects felt in a concrete way by the challenging parties.’       Opportiniiij’ ( ‘vutnin of Naccs: (‘ti, 47 F. SLipp. 2d
  (quoting miblu,, Labs r, Gun/ncr, 387 U.S 36. I 3849, 87       a! 368, New York State has numerous remedies for
S. Cl. 5fl7, IS LEd. ld 6S 1967))): jcw:J !‘aHc LLC              just compensation claims wh cli satisfy all the necessary
(S.\’ !ID:c/) ,559 J3j Qfl_ I ID (2d Cii 2tiC1j !w’pln           constitutional requirements. Ill/ni/c Am. Vi I::!: 6 ii, oil
                                                                         (urn:;:      (i’’.:    3. 101 [3d                Id
2H05,; \e. ) ink ltd Ji:rt        R-vt::i /; 6,                  C ir. $5t stating that Article 78 proceedings satisfy
311 I d          316 Id ( in 1ti; Ajtnn       - Gñ,/Lo:i. II     constitutional requirements): I- ;:ib. 997 F’ So pp at 452
 F. Supj 1! 321 34S S D.N.Y. 101101 (holding that under          (noting that N.Y. E.D.P.L is a satisfacton remedy under
Article Ill, n order for claini w be j usticia h Ic. “Courts     the coastituttoni.
have long recognized hat the controversy, as an initial
 flatter, must be ripe’’ (citing larehi Dcl. hf Coop. Feint-,    If a complaint fails to allege hat compensation was
Sertc,, 173 F.3d 469. 378 (2d Cir. 999))). ofjel. 252 F.3d       denied after following the appropriate state procedures,
645 (2d (jr. 200). It is a ‘constitutional prerequisite to the   such a claim cannot withstand a motion to dismiss. New
exercise ofjurisdiction” by this Court- A irriflonal i/ia/sb     )ft4flnjj :jf/ (‘t;,:h,. r’. 1)eStcnc; l:’titci’,. LIct. 3% F’. Supp_
All i’ hllihi. 144 F,1d221’, 225(2dCir I’}96i.Thecourt           Id 499, 5(14 5 I) N V. 200] j (‘ff0 withstand a motion
  rn ust presume that [it] can not entertain [a plaintills]      10 dismiss, an aggrieved pkiintilf must aileec, not only
claims ‘unless the contran apjars arnrmijtivelv from the         a taking, but that compensation “as sought ia state
record.’ iI:rr:hi. 4C I 3d a! 347 {quotin Rcv:ne                 procedures and “-as denied.” (citing Ii ?IiimI!so,I Cii’, 171
G,u SEll t..S.3!2,il(. Ill S.ct                  lSL.1-tI :d     U.S. at 195) ),aJit/.iubtum.,A. IL;llc::d (i/i I
lbS 1Q91                                                         bin rc. Lii. 29 Fcd.App 760 (Id Or, 2002;. Courts
                                                                 within the Second Circuit have uniformly dismissed Fifth
The Supreme Court ruled in IVullkuuso,, County that              Amendment takings claims at the pleadings stage when
where “a State provides an adequate procedure for seeking        plaintiffs fail to sufficiently allege that they have availed
just compensation, the property owner cannot claim a             themselves of such state procedures.” iicriui i’ hit Viii.



       I Ln’*t    Z
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 21 of 69
 Fernandc    y.         SNp Copy 2Li8
 2D1SWL 2103206

  il’Ihr. ‘II_. 631 I. SuIl 2j 5S%. 5I iF 1),N.Y Dill I              constitute cruel and unusual punishment. Consequently.
 (Jtinglu.uJs: 1:::     .tIH:,q’iji I 3J3z:s-39Dac1                  the Plaintiffs Eighth Amendment cruel and unusual
 Ii nD                                                               punishment claim is dismissed.

  In this action I he Plain ills have not al eged exhaustion     The final federal cause of action reIrred 10 in the
 of the available New York State remedies that may               complaint is 12 U.S.C. S 1985 ‘In order to establish a
 have provided just compensation. In flict, the Plaintitls       cause of action under 12 U.S C. 1985. a plaintiff must
 have hued to plead that my efforts were made to                 show that a deIndant conspired with another person to
 obtain compensation by any poIenhia New ork Slule               deprive the plaintiff. or a class of ‘.hich plainlill v.as
 remed’.As such, the Plainliffs failed to lollow the proper      a member, of equal proteclion oF the laws or of equal
 procedures to obtain just compensation for the alleged          privileges and immunities under the law.’ K Is if/rn,.
 takinLr.                                                        0F.Supp. 11tH. 1V3Si\V.f) \ \ I’)14iIcitin S:ri:
                                                                    Vt’. La!, (U phcI)tI.IssrDd4st:dlr lQS
 Accordingly, [lie Plain,iffs Takings cijini .s dismissed,       ). In order to s u r ive a mo I ion In dismiss, a en inpi aunt
                                                                 must allege that the conspiring defendants “sought, with
                                                                 discriminatory intent, to deprive the plaintiff of a right
  3. Remaining Federal Claims
                                                                 covered by the Constitution or other laws,” Ic, (citing
The Plaiitiffs complaint contains sparse refl2rences to two
                                                                 Spcnerr Cc4’.nilLt, 0(13 F 2d 171. l74(2d Or, 109(11
remaining federal claims: (I) an Eighth Amendment Cruel
& Unusual Punishment claim under          ;S%. and (2) a          In the case al bar, th Plaintiffs’ vague references to
19S5 cLaim. Neithercinim isaddressedin Iheparties’brieL.
                                                                   9>5 are limiled to conciusor allegations of a conspiracy.
As set flrih below, both can be tUsposed of precipitously
                                                                 See DE 10. This bare bones pleading fails to allege the
                                                                 requisite discrimi natoty intent Tb ecom pai nt’s al legal ion
The £ ighi Ii A ineodmeni so, les that ‘[c] utssive bail shall
                                                                 that ‘Defe,idmis Mr. Moran and Mr. Rignola look
 not be required, nor nccssive lines imposed, nor cruel and
                                                                 their actions ‘nd inaction it h the malicious in’ entio n
 unusual punishments inflicted,’ U. S. CUNST. amend.
                                                                 to cause deprivations of constitutional rights and other
 VIII. fl’]he Cruel and Unusual Punishments Clause
                                                                 injury to the plaintifls[J” DE 10 ¶ 48, is “couched in
circumscribes the criminal process in three ways: First,
                                                                 terms of conel usury allegat ioiis and fai [1 to den onst rate
it limits the kinds of punishment that can he imposed
                                                                  some racial or perhaps 01 her se class—based, in’ id io usly
on those convicied oi crimes           second, it proscribes     discriminaton animus behind the conspiralors’ action’ as
punislimeni grossly disproportionate Lu the se’erity ui
                                                                 required by S I9S5t.J’ 1u;.ir ‘i h’ I’&c 5!:’v’ Inc.
the crime ...; and third, it imposes substantive limits                     ‘430J Id 178.    Si DtI ( ,r. 1901, (quoting _V’
on what can be made criminal and punished as such....
                                                                 I       Var’/Orc f    lI;,nv;;’’ i,,;. sSecI:’Dd i3I. l35:
We ha’ recotmized the last limitation as one to be
                                                                 ‘Dd Cc lY9i 3.
applied sparingly. The primary purpose of the Cruel and
Un usual Punishments CIa use has always been considered.
                                                                 As such, the Plaintiffs    1965 claim is dismissed.
and properly so, to be directed at the method or kind
of punishment imposed for the violation of criminal
statu tes[. lngruhant
         “
                              rich, 430 U S 5 667, 97 S           F. AS TO THE STATE LAW CL4IMS
Ct l49i.5 l..Ed.Dd7IiI&)77)(quotitigIl.nt.cIIr 7’ci.             In (biikci Mine IIrken          Gibbs, the Supreme Court
     I.S 514. 531-3D. SSS It 1i45. DolEd d 24                    noted thai ‘Inieedlcss decisions of state Ia” should be
 191,St ) In order for [lie cruel and unusual punishments        avoided both as a matter of comitv and to promote
clause to be pertinent, the stale must have previously made      justice between the parties. by procuring for them a surer-
a formal adjudication of a plaintifis guilt. See BY              looted reading of applicable law.’ 383 1 S 715. D&
Ilvifnn,411 U.S.521i.535n l7.’S Ci. IX6L6UL hi                   So S. Ci. )13U. 6 L.Ed. Id DIX rl96N. As Ibis Court
2d 447 ( l9TQ).                                                  has determined that the Plaintiffs have failed to state
                                                                 a claim for their federal claims, the Court dejines to
 *11 The complaint has failed to allege that there has           exercise supplementaljurisdiction over the Plaintiffs state
been a Irmal adjudication of guilt as to any of the              law claims, Sec 18 U. S.C. § I 367c) (‘The district courts
Plaintiffs and what acti Otis occurred at ally point that        may decline to exercise supplemental jurisdiction over a


 VIES’!LAW        *     .   .   .
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 22 of 69
Fcrnunds                v.   Moran, SNa Copy (2018)
2018WL2103206                                                    -




claim if the district court has dismissed all claims over
        -   -   -   -   -
                                                               For the foregoing reasons, the Couii dismisses the
which it has original jurisdiction .1: lh,;, Ill               Plaint rn’ s       and        lai ms with prejudice, pursuant
(t-rp           !Sl- 3d—55çDd(ir.                     n;;-k_   to Ri,         1 H  Act ord inglv. the state law cIai[rn arc
33   U 34. ]38(2d Uir l)4); (nr/h3.?,o lid of ij. 0/           dismissed without prejudice. The Clerk of the Court is
Polk   O//u-crs’ la;jahiL SU/))thiHCfl1.V flJ 937 J2 752.      rcspeclfuliy directed o close the case.
758 (2d Cii. 1991),
                                                               It is SO ORDERED.


                                  Ill. CONCLUSION              UI Cirtions

                                                               Slip Cop. 2018 WL 21(13206

mn     cI       OccL!mo,u




                              :     --

                                                      -
                                                                           -:-          -
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 23 of 69
 Rhoost V. U S. Department of Hnusthg and Urban Deve!opment.        SAp Copy (2018)
 2016 WL 3539614

                                                              huts to slate a claim under the FCRA. For (lie reasons
                                                              discussed below. the deftndants motions are granted.
              TI!:,: Fin rr%J Ntif’caiio,,
 T.PC4l [-i’d h\       H5l     NI ii” S1’US Dtf’.MUM{I
    HO Dud dr August 13. :015
                  2018 WL 3539814                                                  BACKGROUND
    Only the Westlaw citation is currently available.
     United States District Court, ED. New York.             In January 2009, the plaintiffs, Eteri Kholost and Leonid
                                                             Leontiev, applied for an apartment at Bensonhurst
       I-:tcri [<1101081; lcontd Leontiev, Plaintiff.        Housing for the Elderly ——a 71-unit rental building for
                                                             low-income elderly—” Inch receives fundine from MUD
           DEPA]tfMENf OF I lOUSING .\NI
        r.s,                                                 under Section 202 of the Housing Act of )959. 2 U Sc.
     URB\N DEVEWPM)Nr, MUI;I1E\MI IV                            l{)lq 2iH2. tECF No. I at 8: ECF No. 19-2.)
  NORIl [E\SI REGION: RtalPage. Inc.. )c(cndanb.             On januan 9. 2009. Bensonhurst Housing placed the
                                                             plaintiffs on a wattlist. (ECF No. I at 8.) On April 5.2016.
                   i6-CV-66si (AMD)(LB)                      the plaintiffs ere inter cued at Bensonhurst Housing for
                                                             an available apartment. (Set ii at I
                      Signed 07/23/2018
                                                             On April 13, 2016 Danessa Gaston, a manager at
Atlorneys and Ian Firms                                      Bensonhurst Housing, informed Kholost by letter that
                                                             her application was rejected because she had failed a
Eteri Kholost. Brooklyn. NV, pro sc
                                                             screening. (Id. at 12.) Gaston explained that [w]hen

Leonid Leontiev. Brooklyn. NY, pro se                        we ran your credit report the credit bureau was unable
                                                             40 verify ‘our social security number due Ia a fraud
     rd K \e n: a. Uni ed States Attorne s Office.
           -                                                 alert    IIi/ On the same day, Kholost and Leonthv
Brookit it NY .Arnind.i I vii Genwe,c. Troutman              recci’ ed separate letters from Bensonhurst Housing
Sanders LI P. New York. NY. for Defendants                   inftrmiig them that their applications were denied due to
                                                             a Fraud alert. (hi at 3. 14.) The companys decision
                                                             “as based in whole or In part on consumer reports from
               MEMORANDUM AND ORDER                          TransUnion and RealPaire. (fit) The letters advised that
                                                             “Fraud Alert could mean either that the plaintiffs had
ANN NI, DONNELLY, United Stales District Judge               placed a fraud alert on their own credit files or that ‘there
                                                             was some discrepancy in the information [the plaintifTh]
 *1 The pro se plaintiffs bring tins action pursuant to
                                                             provklcd at the time of application.” (fit)
41     S C    1983 in fiirnia pizuperis. They allege that
the United States Department of Housiiw arid Urban           The plaintiffs attempted to resolve the issue b submitting
De’elopmenl (MUD) and RealPage. Inc. i’RcalPage)
                                                             additional credit reports to Gaston by mail and in rson.
improjrb rejected them for tenancy in Bcnsonhurst            (hi aM 35.) 0 May 3,2016. thepaintiIfs isited Gaston
Housing for the Elderly HDFC, Inc. (Bciisonhurst
                                                             at her office. {fi at 5.) According to the plainiifls. Gaston
Housinif) in violation of their right to Federally
                                                              refused to hear us and when we politel; insisted, she
Subsidized Housing Program the Fair Credit Rcportin
                                                             called the poHee. Two policemen came and could not
Act. md the Freedom ol Information Act. HLID moves           understand why they were called,” (hi)
to dismiss pursuant to Federal Rules of Ci ii Procedure
         and 12(hX6) on the grounds that (I) MUD has
                                                             On June 28, 2016, the plaintiffs delivered a “complaint
not waived sovereign immunity, and (2) the plaintiffs
                                                             and all materials” to MUD. (Id.) On October 27, 2016,
do not allege tortious conduct by a frderal employee.
                                                             MUD responded by letter, informing the plaintiffs that
RealPage moves to dismiss pursuant to Fcdcr:d Rules
                                                             Bensonhurst Housing had determined that it could not
ci CiviF Procedure    and II hhói on the grounds that        allow the plaintitTh into the housing Facility because of
(I) RealPiwe is not subject to smi under either         S5   Leontiecs threatening hchavior during the May 3rd visit:
or FOIA. and (2) the plaintiffs biled to allege suflicient   according to the letter. Ms. Gaston reported that law



 WES’TLAW        a,                 ‘r-.   -
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 24 of 69
 Kholost v. U.S. Dopariment of Hoesing and Uthan Dcvlapmant.             ..,   Sup Cpy (2018)
 2018 WL 3539814

 enforcement ‘as called after Mr. Lconticv s behavior                      11(111’) ). A complaint must p!eid sufficient ‘acts
 beca me I hreatening,” wh cli “was confirmed by se era              to ‘stale a claim to relief that is plausible on its lice.
 witnesses.’ (ht at 39.) Accordingly, Bcnsonhurst Housing             Bell Ui flip. p. Jwtnmthlv, 550 U.S. 544, 570 2007).
 would be sending {the plaintiffs] a Formal rejection                Rio xc complaints are held to less stringent standards
 letter.’ hi.)                                                       than pleadings drafted by attorneys. and the Court is
                                                                     required to read the plaintiffs pro se complaint liherally
 *2 On November 30206. theplainltlis filed a compiaint               rind interpret i to raise the stron st ar,um:nts it suucsts.
against HUDand ReaIPae,pursuant to41 U.S.C                           j:ihi.\t’;     1arl;:Lc,    [5 89 (2Ut”i: Iluzh.’ p
allegine violations of their right to Federally Subsidtzed           441) U 5.5.’) 195th; S’ah’,fJ>h,jziziii p
                                                                                                                Lu/cd fl&hmhm;
Housing Program. the Fair Credit Rcportiiw Act, and                  #1, 52 [3d 185. 191-93 2dCir 1iu:i.
the Freedom of Information Act. thL at 4.) The phintiffs
seek the following relief: (I) an apariment in Bensonliurst
                                                                                On November 30. 21fl 6, lie plaintiffs flIed
Housin, (2) the violators to be punished” (3) and ‘relief                      applications to proceed inJornin paIpcris. (ECF N Os.
which the Federal Court finds to be just and proper’                               and 3). By Order dated December 9, 2016. he
since ‘(icy ‘are in di Qicul ty to estimate all losses of [their]              pI:’ intiffs applications were denied and they ere
budet caused by both defendants.’ (Li at 6.)
        ...        ...                                                         directed to pay the required S1INi filing fee. (licE
                                                                                No 5) The plaintiffs paid he flh:g ice on Deccrn&r
 On March 13. 2017, ReaIPaefiledarnotion todisrniss mIte                         2. 2016 (licE No. 7). On Dccrnher 5. 201(,, lie
complaint, pursuant tok ic>. and I 2 h        (the Fcder.i                     phi inmiffs filed Icier motions seek jig reconsidera ion
 Ru k of (n Pro cr1 mire, for ía, lure to nate a c aim.                        of the Court’s December 9. 2(16 Ozdcr EC F Nu 0
(ECF No. 16.) The plaintiffs responded on April 4.2017,                        arid ID). By Order dared Februan I 6, 2017. lIme (ourl
(ECF No, 17), and RealPage replied on April 26, 2017.                           zranted the pl;mintifl’ motions For reconsideration,
                                                                                md allowed them to proceed in fonnu pwqwris. I lie
(ECF No. 20), On April 24, 20)7, MUD tiled a motion
                                                                               Court also directed the Clerk of (our, to return
to dismiss pursuant to Rules 12(b){ I) md (6). (ECF No.
                                                                               the plaintiffs’ S1IH) filing Fee. Titus, the plaintiffs arc
 19.) The plaintiffs responded on May 3, 2017. (ECF No.                        pro ecedin g Jo rn a pa mmer 1.
23.) On May 31. 20)7. the p!amntiffs flied a motion to
amend Ilteircomplaint. seeking to add a defendant. (ECF
No. 25.) The Court denied the plaintilL motion pcndin                                                 DISCUSSION
the completion of a HLTD investigation On Januar; 25.
2018. the plaintiffs filed a second motion to amend their           I. BUD
complaint, again seekjna to add a deFendant. (ECF No.
26.) On April 18, 2018, the Court denied the plaintilTh’               zi, ) i’cren4n hu,,,u, ftp
                                                                    MUD argues that the plaintiffs’ action is barred by
motion on the merits. (ECF No. 3Q.j fly letter on May
17, 20 8, the plaintiffs submitted a Further analysis” of           the doctrine of sovereign immunity. I agree. MUD has
                                                                    not expressly waived sovereign immunity for its Funding
MUDs motion to dismiss. ECF No. 31.)
                                                                    acti’itics under 2 L S.C.

                                                                     *3 Suits against the United States and I deral
                                                                                                                          agencies
                STANDARD OF REVIEW                                  cequire “a cause of action, subject matter jurisdiction, and
                                                                    a waiver of sovereign mm unity.’ Pr dnIuil Garih is
Under 28 U.S.C. § I’) 5(eh2)( B), a district court must
                                                                             P lC’”)’ üJ I1eU. lipid        Dm’,. 175 F,3c1 132.
dismiss an in fimiu, paiipertr action if it is satisfied
                                                                      39 (2d Ci r. 999) (citing Limiter? SrcrNc m’, A Ifichdll, 463
that the action (i) is frivolous or malicious: (ii) fails
                                                                    U.S. 2116. 212 (19831 ): see also C II Sanders (0 I’.
to state a claim on which relief may be granted: or
                                                                    BITS!’ I!uning De,. Ithh! Co. 90 F.2d 113. II? 2d
(iii seeks monetary relief against a defendant who is
                                                                    C ir. I QQDi ([A]n action against the soverein is proçrIy
immune from such relief.         At the pleadings stage of          before the district court only if there is) both a grant or
the proccedin. the Court must assunie the troth oF ‘all             subject matterjurisdiction and a ‘alid waiver ofso ereign
well-pleaded. nonconcluson factual allegations’ in the              immunit. (cittions omitted) ) As a federal agenes
complaint. A,ul,c/ p. Rum i/ J)uteh P:n,! urn G.. t2 I I *3d        MUD is immune from suit unless it unequivocally and
III, 123 (2d (jr. 2010) citing As/zeruP c. Ighul. 556 US.


 dESTLA                                  .. •. •.                       :.      .:       I   ..   .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 25 of 69
 Rholost v. U.S 0epirtment of    housing and Urban Dcvelopnnt.                    .   .   Sflp Copy (2018)
 2018 WL 3539814

 cx pressiy waived ni nun Iv. See I            cu;. 5        1 S   -          or emplo3 ment”). The eompkiints reli1renct w H U 0s
       I ‘)2 I ‘39(i),                                                        conduct is to the October 29, 2016 letier that H UD sent
                                                                              to the plaintiffs, hicli the plaintifts allege was a trick of
 HUDs funding of llen.conhurst Housing is pursuant to 12                      HUDs officials and that had nothing to do with the sense
 U.S.C.     701q. HUD is immune from suit for its funding                     of our claim’ This vague and conclusory allegation rails
 pursuant to Scctio r 701 q beca use it has not expressly                     to state a claim under the FTCA.
 waived soverei,m inmuni ty See (        /  -:‘ru, I‘.




  V fl(’ (:_‘  I. JI:’z;cn hi T;’ntI £ n_ 400 F_ Supp.
                             -



                                                                                          Ntoreo :r. BUD is not responsibc for the selection
 1d 54. 61 D.D. C ‘flUSi (Section 1702 does not ‘aive                                     of lenanis.   According to HID regulaUons. ill
 so ereign i mm unit’ For claims under Scct      7111 q I I                               masaemcrll Functions. i,cIuding the sekttion of
              ( S. flq*j    II,iti_. c (           No (—                                  lenains and dcleniiintng whether applicanis mc
 CV4SX’ 2009 WL S73125, at *3 (S.IIN.Y. Feb                                               disclosure and verification req irernents, are ‘lie
 2009) (Section 1702 does not waive sovereign immunity                                    responsibility of the owner, Dcnsonhurst Housing.
 for claims under Section 701 II).                                                        See24Ct-R[.4O0(hj-’3CTR.H9L4l()(uuI).

                                                                              II RealT’age
  B. 41 ( S C J V. I u,;il Federal Tur, Clahus I it
HUD cannot be sued under         983 because it is a federal                   1. 3.2 .S.C
agenc’.. See Th:.son r. Griccu. 398 F.5d 15& 162 (2d Or,                     •1 The plaintill& claims against RealPage. a pri ately
2005) SL’Lllon 19S3 applies ony to individuals acung                       ow ned entity, must also b dismissed. A claim for
under lie color of state law. See 12 L.S.C.            19S3.               relief under    I 983 must allege lhcts showing that the
However, the Court liberally construes the plaintilTs’                    de fn dint acted under color of a stale statute, ordinance,
1983 claims against HUD as claims under the Federal                        regulation, custom or usage.’ 12 U.S.C. § 1983. Section
Tort Claims Act. See I hUe if onar h P/mm          Inc 346
                                                         -
                                                                           I 983 constrains only state conduct, not the acts of
Fed App’. 739. 741 2d Cfr. 2009).                                         private persons or cittities         ‘   ‘‘     Rrnokhuiuz Vat
                                                                                  (591. Supp        3:2, 393 iF ftS. :Y;uquotinc
                                                                                                                              .




                                                                                                       47
Theplaintiffs RCA claim fails becausethepIantiffshave                     Re,:: 1/i &iJr        /‘                X7[J. ‘37 ii 9S2) ). ne
                                                                                                                        •




not exhausted their administrative remedies. To bring an                    ,Iso-I;!lt;rc.If,:;. /1:11 (         ,S:r/iit;:;:. c2( I S 4).
FTCA ciai Cu. claimants must exhaust tie r administrative                 4)_c) l)’)9i. ‘‘Because the United States Constitution
remedies by executing a Standard Form 95 or noiifing                      regulates only the Government. not private parties, a
HUD in writing of the incident, ‘accompanied by a                         litigant claiming that his constitutional rights have been
claim for monetary damages in a certain sum,’ 28                          violated must first establish that the challenged conduct
C.F.R. 142(a). The plaintiffs did u.rite to HUD about                     constitutes state action,’’ Flngg r.       ;nken Sn & I, ow:
                                                                                                                                    .




Bensonhurst Housing’s denial oftheir leasing application,                 A.cc,i3’H, F.3d 78. o2d Cir. 20051{internalquotation
hut the plaintiffs did not inelud: a claim for monetary                   marLs omittedl. A private actor may bc liable under ‘) 3
damages. Accordingl the plaintiffs ha’ failed toexliausl
                       .                                                  only if here is a sufflcientl       c lose nexus betweemi the
                                                                                                                        ‘




their administrative remedies.                                            State and the challenged action that seemingly private
                                                                          behas or ‘may be fairly treated as that of the State itself’
The piainiIT rICA claim aiso fails because they have                          B ;;rii      ati.   ie:,ri Se cnn/oil 5; /t rIiIilt:it -I
not alleged any tortious actions by a federal employee.                   531 U.S. 288, 295 20(H) (quoting Jackson r. lit
The plaintiffs allege hat Gaston improperly rejected                      EdLcon Cv.. 419 U.S. 345, 351 (1974) I.
their leasing application, but Gaston is employed by
Bensonhurst Housing, a private company, not by HUD.                       RealPage is a private entity, and the plaintiffs have not
ThereFore, the plaintiffs fail to state a claim against                   alleged that it was acting under color of state law or
HUD for Gaston’s actions under lie FTCA. SL’C 2S                          that there was othenvise state in’ olvcment related to
U.S.C. 2762 (FFCA claims are for money damages                            their deitial of housing claims. See Ika       r flj; f.
against the United States for injury      caused by the
                                        ...
                                                                                            No ()S’(V-i&21. DullS \\‘L 2SD5. dt
negligent or wrongful act or omission of any employee of                      El) N V. Li 22. 2flt1S) (Section IiS claim invoking
the agency while activing within the scope of his oFfice                  claim of unihir treatment with respect to public housing
                                                                          could not be brought against the Salvation Anny because


 WESTLAW .r                              .                             --:,
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 26 of 69
 Kliolost V US. Dcpurimnt of Heusng and Urban Deve’opment.               ..   SIp Copy 2Dm
 2018 WL 3539814

                                                                              \I   D-(\44’).tiDV1 4> :‘it6f fl\V.
a pri tie a rganzation a id its stall members are not state
                                                                              (Li Ii.
actors) ccc     •         .J 4’)—
                          .               S r? ri it A I
i, No I -CVI l(t2W I WL 463988 at “(FDN                            The plaint ifI claim that I hey were denied their
Apr 15. 201 )(dismissing l9S3claim becausedefendants               constitutional right to affordable housing. This claim
are priwtte actors and a private corporation, not state            must be dismissed because ‘(n]either the United States
actors).                                                           Constitution nor any other federal law establishes a
                                                                  fundamental right to public housing or emergency
                                                                  shelter.’’ .t!all’rc,,    John Doc Ciip No. 3-C V—1165.
                                                                                                               .




   B. Fair (nil/i Rcpori/iu It                                    1’fl \Vt F733L9, at £4 (E.D.N.Y. May 2. 2913) (citing
The plaintim also make chums against RealPage under               and quoting I/n/ct         . Non::;.        US. 56. 4 19711
the Fair Credit Reportin2 Act, but RealPage is not a              (finding no           onstilutional guarantee of access to
 consumer reporting aenc” subject to suit under the                    ellings of a particular qua Ii tv ) h.rch.
                                                                                                           ‘


FC R A.                                                           (HJ:FUL     Ai            500 F—Id 0178, 0Slt—X1 Ii Cit.
                                                                     971) (“finding no constitutional or statutory duty to
 Tlie FCRA creates a private right of action against              provide low income housing’) Lair Hon c. In ii::i: ringion
credit reporting agencies” for violations of the statute.         Cositni.      7orii of lluntingto;i       ), No. 02-C V-2787.
 (acelh,      Frzi//:.v C di: Nb. Ser s 56 F. 3d 469              2005 WL 675M38. at 8 (ED N.Y. Mar. 23. 2005) (“
473 2d Cir. 1995). A consumer reporting agency’ is                  Unfortunatel for Plaintifft. there is no constitutional
a person lto ‘recularly engaees        .  in the practice of      or statutory dut to provide ow tncome housing, nor Ls
assenibling or evaluating consumer tredil information             there a constitutional guarantee of access to dwellings of
or other information on consumers for the purpose of              a particular quality.’) (quoting Ic               SOrt I .2d at
furnisliiie consumer reports to third parties      15 U.S.C.      I iiSU-S I (internal quo tati on ni irks omitted)
       I 1!. This funct iu ii iIIv&ves more titan reipt a id
ret ransmissio ii of information.” Di r not r .Suni .s
F3d 346. 349 (2d Or. 994) (internal quotations and
citation omitted) vee atg, Orb. Fifth I h/ri! Think, 603 F.                               CONCLUSION
Sn pp. 2d I 7 1175 (F 1,). Wis. 2009) (‘Obtaining and               *5 For the reasons explained above, the plaintifli’ claims
forwardi rig information does not make an entity a [credit
                                                                  against HUD are barred by sovereign imntuni ty: the
reporting agency.’)                                               plaintifR’ FTCA claim azainst HUD fails because the
                                                                  plaintiffs did not exhaust their administrati’ e remedies
ReaIPtue was merely lie conduu het’een Transunion
                                                                  and did not al!cge any tortious act hr a federal emplo>ee:
and Bensonhurst Housing. not a credit reporting agency
                                                                  RealPage S tot subject to Sm t under            I 3 or the
subject to suit under thte FCRA The mere receipt and
                                                                  FCRA: and the plaintiffs fttil to state a claim under FOIA.
relransnusstoii of the TransUnion credit report does not
                                                                  Accordinrñv, HUD and Realrages motions to dismiss
make RealPage a eredil reporting agency.
                                                                  are granted. The Court certifies pursuant to 28 1] S.C. §
                                                                   191 5{a)(3) that any appeal would not be taken in good
                                                                  faith and therefore in Jhrma pauper/s status is denied for
HI. No Right to Housing
                                                                  the purpose of any appeal. Gop1cthw r. United Sw,es. 369
3     The plaintiffs make a claim under the Freedom               LI S. 138, 344.45 i 962).
      of Informal on Act, but do not allege litm the
      defendant, violated lOI:\. or that the pantiiTs even
      niade a FOIA request FOIA proides a cause ci
                                ‘                                SO ORDERED.
      action only to a requester “ho ha flied a FOIA
      request that ha been den ed     0         I .‘/ -           ll Ciujilons

                                                                 Slip Copy, 201S WL 3539814

End of ocurnont                                                21)1   Thoro1 on Rguors. No cIaim in orig’naI U.S Govemotieci Works




 WESTLAW                      ..:
                                    r:....       .   .--
                                                           .          Z-:...
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 27 of 69
 Lopez v City of New York. Sp Copy 2017)


                                                             Inc a non-profit shelter operator. to operate” Marsha’s
                   2017\VL 4342203                           House. a shelter designed to house voune chents
     Only the WesUaw citation is currently available.       who seIlidentifv as lesbian. gay. hiseuuI. transgender
              United Stales DistHet Court,                  or questioning (LGBTQ)        It is the oi,ly DHS sheller
                                                                                           ....




                    S.D. New York.                          specifically designated for LGBTQ individuals (Dkt.
                                                            No. 46: Roberts Alt ¶ 6.) Lopez, a transender woman
                Mariah LOPEZ, Plaintiff.                    (Dkt. No. 31 at 4), ‘returned to the DHS shelter system
                                                            in April 2017 and requested to be placed in Marsha’s
             The Cliv F NEWYORKand                          House Although [Lopezj exceeded the age parameters for
           Project Renc wa. Inc., Dcfenla nts               assignment to M am ia’s Ho use, DH 5, at its discretion,
                                                -

                                                            placed her in that shelter on   April 20. 2017’ Rot1s
                                                                                              ...



                 17 Civ.   3014 (VEC) (AJP)                 All. 9) However. ‘immediately upon arrit d’ Lopez
                                                                  C


                                                            allegetily “established pattern of violating the rules of
                Signed September28,     2017                Niarsha’s House and of threatening the employees of
                                                            I’roiccl Renewal. Inc. (Robcrts AlT. ¶ 12.)
.‘iton’e and I an I:irnc
                                                            On April 25, 20!?, Lopez flIed this action against the City
Ma dab Lopez, Bronx, NY, pro Se.
                                                            and Project Renewal, alleging violation of Titles II and
Richard an Grecnheru Jackson Lewis P.C., Kevin              Ill 0f the ADA, (See Dkt. No, 2: Compl. at 3-5.) Lopez
Patrick Connolly. Jr., Evan Robert Schnittman, Thomas       alleged that she is legally disabled and laced removal
H. Rohcrts, The City of New York Law Department. New        from Marsha’s House because the City required Lopez ‘to
York, NY. for Defendants.                                    prove [her] dog i a service animal,     (Compi. at 4.)
                                                                                                          ‘



                                                            Lopez’s Compiaint sought an order directinu defendants
                                                            to permit Lopez to remain in Marsha’s House with her
          REPORT & RECONINIENDATTON                         5cr’ ice dog. (Compl. il 5.)

\ndrcu i. ‘ci:. United States NIaistrate Judee
                                                                   Lapels Conpljint nrned DHS, not (ii Cit. as
 *                                                                 a defendant {Cornpl al I), but Judge Caproni
 I Ti, tlte Honorable Valerie E. Caproni. United Slates
                                                                    construe[d] the complaint as asserting ci aims against
District Judge:
                                                                   the City of New York, and dircci[edj il,c Clerk of
                                                                   Court io amend the caplion of this action to replace
Pro se plaintiff Mariah Lopez brings this Americans                DHS with the Cii oCNcw York” (Dkt. No 7:4/26/I?
with Disabilities Act (ADA”) case against defendants               Order at 2).
New York City and Project Renewal, Inc. (Dkt.
                                                            On the same date, April 25, 2017, Lopez filed a motion
No. 2.) Presently befbre the Court are the Ctty and
                                                            For temporar’ rcslra,ning order {“TRO’ to pre’ em
Project Reneais moflons to dismiss Loz’s Amended
                                                            delèndants from prohibiting her emn into Niarsha’s
Complaint under Fed Cr::’ Ru L of Ci iT Prot-etl re
                                                            [louse (Dkt. No. 3.) On April 27. 2Q17. Judge Caproni
 Ii and 2Ibnñ[ (Dkt Nos. 11. 49.) Lopez did not
                                                            found that ‘[qailure to accommodate [Lopez] and
respond to the motions, despi[e receivin2 an C’tension
                                                            the son ice animal would potentially cause [Lopez] to
until September11. 2017 b “hicli todo so. (Dkt. No. 5T
                                                            he ‘ilhout shelter,” and thus “proisionaIv directed
For the reasons set forth below, the City’s motion should
                                                            defendants ‘to accommodate Lopez] and her service
be DENI ED in its entirely, and Project Renew al’s motion
                                                            animal at the ‘Marsha’s House’ homeless sheller until 3:00
should be GRANTED IN PART.
                                                            p.m. on May I, 2017,’ (Dkt. No.8:4127/17 TRO Order
                                                            at 2.)

                            40’S                            On May I, 2017, Judge Caproni ordered Lopez (0 show
                                                            cause wh the TRO should not be dissot’ed, zi.en tint
In 2016. (he New York City Department of Homeless           the City had agreeii to permit Lopez to reside in Marsha’s
Serices (‘DHS’) contracted with Project Reneal.             House or an> other DHS facility with her “dog, without


 V1ESTLAW                      .   .-


                                                    ‘:.         •:.      -u        -.
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 28 of 69
 Lopez v, City of New York Sip Copy (2017)



 regard I a     hether it is a set vice an) mal or emot Dna      ra nsfer Lame a Icr an ncident whera I passionately
support animal.’ (Dkt. No           I: 5.’I/l7 Order:       a   objected to di_; crim i nation I toessed by food ser’ ice sta if
 Roberts All. ¶ 5.) Later hiM da, Lopez responded that          aainst Trans clients. The incident is simply an excuse ho
she did ‘not oppose the dissolution of the Temporan             transfer me.’ (Id. at 2 ) Lopez requested [t]hat OHS and
Restraining Order entered on April 27. 21)17 pro’ided           Project Renewal he barred from transferring flier] from
that (I) Deièndants contimie to accommodate Ms. Lopez           N I arsha’s Place Shelter until [the state] Court determines
by :lllowin2 her Sen ice animal to remain with her in the       if retahation “as the main reason behind the request For
homeless s[eher system and 2) she is not transferred or         all ‘Admin Transfer.’       (Id. at 3.
otherwise removed from NI a rslia’s Ho use beca ii se oF her
sen cc animal.” (Dkt. No. 13.) Lopez also ‘notifle[d] the       Supreme Court justice mile heard oral argument on
Court of her intent to amend her Complaint to seek, in          Lopez’s Article 78 petition on May 12, 2017. (Roberts
  dd iii on to injunctive relief, damages under, inter al in,   Aff. ¶ 26 & Lx, 2: 5/12/17 Sup. Ct, Oral Arg. Tr.) At
the Americans with Disabilities Act.” (ii) Judge Caproni        the hearing, Lopez argued hat WIN Vest was unsafe
dissolved [lie TRO on May 2.2017. (Dkt. No. 15: 5/2/17          for transgender women, and claimed two transgender
Memo Endorsed Order.)                                           women had been assaulted there ‘within the last couple of
                                                                months,” (5/12/17 Sup. C Oral Arg. Tr. at 3-4.) Justice
 *2 ‘Despite having herdog” Lopez allegedly continued           JaDe instructed OHS to proide Lopez with a bed at
to threaten the stall at Marsha’s House and to violate the      Marsha’s House over the weekend, but reserved Final
shelter’s and OHS’ rules.” and on May 9. 2017, “Project         ruling on Lopezs petition pending a further conFerence on
Renewal. Inc. requested thai jlopez) be suspended               May 15, 2017. lii at 30-33
for three das due ho her bringing alcohol into he
shelter’ (Roberts ALT.      16-17 ) On May 10. 2(117. ‘Mr.      At lie May 15. 2{) I? conference. Lo1xz further argued
Uctake. the OHS Program Administrator responsible or            that the transfer t’ as a resu It of her being the proverbial
Marsha’s House. decided to transfer [Lopez] Ia a shelter        squeaks’ wheel and bloving the loudest whistle possible
i[h greater mental health sen ices and permanent OHS            regarding her alleged discriminatory treatment by DHS
police,’ but had not ‘ct decided hidi shelter to transIr        stall. (Robens Aft. Ex. 3: 5115117 Sup. Ct. Oral .Arg. Tr.
[Lopez] to (k l          Uetake[ J subsequently decided to      at 5.) justice kiTe held Pending the determination oF
transfer Lopez] to he WIN Vest shelter, and Ms. Lopez           this proceeding, rcspondeiis are slayed from epiforci,ig
was given notice of her new sheller assignment on N lay         the transfer referral oF {Lopez] In the Win \Vest Sheller.
  1, 2017.” (Id. 20.) ‘WIN West is a shelter for single         Respondents to appear or answer on or befbre 5/24
adult females  ... that has prior and ongoing experience        This order is conditioned on LopezJ complying with
with transgender clients. WI N West has extensive mental        respondents’ rules & regulations.” (Roberts Afi’. Lx. I:
health services on siteand OHS Policesecurity” (]j2l.)          51l5/i7Sup.CtOrdertoshowCauseat2;seealso5/15/17
                                                                Sup. Ci. Oral Arg. Tr. at II 9; Roberts Aff. ¶ 28.)
On May II, 2017, Lopez lIed a C.P.L.R. Article 78
petition and order to show cause in Supreme Court               On May 24 2017, Lopez alleizedly ‘became involved in a
New York County against OHS and Project Renewal                 variety of incidents at Marshas House and hit a security
to ‘[r]estrain OHS and Project Renewal from carrying            guard at the shelter.” Roberts All ¶ 29 & Exs. 4-5.)
out an admini strati’ e transfer from Marsha’s rJwe’            The same day. Ma’ 21. 2017. OHS suspended Lopez
Sheltcr (Roberts AlT. Lx. I: 5/11/17 Sup. Ct. Order             from Marsha’s House for se en days. unhii May 31. 2017.
to Sho Cause in 1-2: see also Roberts All. ¶ 25                  Roberts AD. t 30 & Ex. 6.)
Lopez alleged that the transfer was retaliation for [her]
lawsuit and TRO in Federal Court” and because Lopez             On May 30. 2017. Lopez “rote an .emercnc’” letter to
 c onfrontled]. [Project Renewals director]  ..in a private     Judge Caproni. stating that she “as ‘now homeiess again.
meeting.’ (Roberts Aft. Lx. I: 5/Il/I? Sup. Ct. Verified        alter OHS lost in a new State Court Article 78. after trying
Petition at 2.) Lopez further claimed that sInce tiling her     to use an ‘Administratie Transfer mechanism to move
federal lawsuit and allowing the TR 0 to be dissolved.           lopez] From Marsha’s’ House. (Dki. No.22 at I.) Lopez
 stafrat Marsha’s Place hive been treating [her] diIkrent’      wrote: ‘OHS ofticiuls and lawyers are doing every thing
than other clients.” (hi. at 1-2.) Lopez explained: The         in their power to retaliale against me via attempting




                       7          fcj.            ::::,
                                                          ::r
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 29 of 69
 Lopez v, Chy of New York, Sup Copy (2017)


 to use petty infractions in order to justiR putting me         The same day, May 31. 2017, “h]mmediatelv after
out’. OHS and I are scheduled to be in Supreme (State)          concluding the appearance before Justice Jaflè       the....


Court tomorrow concerning motions on the [state court]          parties appeared heforeJudeCapront regarding Lopez’s
TRO I “as granted by Justice JaITh. (hi. at I, 3.)              May 30. 1017 ernerL’encv federal court filings in which
Lopez sjmuflancou,lv filed a motion styled “Emergency           Lopez sought to prevent her transfer from Marshas
Rebec (to get back in shelter) Requesicil.” Dkl No. 23)         Hou.5c. tRoberts Afl.c 35: Dkt. No.4W 5131117 Oral Arg.
Lopez asked Judge Caproni to “[t]ntervene to stop [DH9          Tr.) Judge Caproni and Lopez had the followingcolloquv’
from mov wi [her] run, NI a rsha’s Shelter, or si, spending
flier] services there, uni ii this Court determines if the         THE COU RT’                 What relief do you want from me
suspensions of services or transfers are retaliation for           today?
the TRO which this Court issued and [she] allowed to
                                                                   MS. LOPCZ: To reissue the TRO
dissolve.” (hi.) Judge Caproni set a hearing for May 31,
2017. (Dkt. No, 24: 5/30/17 Order.)                                THE COURT. So you’re seeking appropriate
                                                                   injunction pre cli t ng you Ira in being trans erred out of
  •3 On May 3). 2017. DHS. Project Rencaal and Lopez                 I a rsha ‘s Ho use?
 appeared before Justice Jaflè. ho heard nrumcnt on
 Lopez’s Article 7S petitinn (Roberts Aff. ¶ 33 & Lx, 9:           MS. LOPEZ Yes, ‘our Honor.
5/3/17 Sup. CL Oral Arg. Tr.) Counsel for OHS asked
JusticeJaffetolift the May 5. 20l7stayto permit OHS to             THE COURT: Okay Isn’t that eactIv what was berore
transfer Lopez to the WIN West Shelter 5/31/17 Sup. Ct.            the Supreme Courrjustice today’?
Oral Arg. Tr. at 19-20.) Lopez, on the other land. soucht
                                                                   MS. LOPEZ: So, yes, but our Honor-—
to amend the TRO to include that until Ibis proceeding
reaches its finality, thaI[ ] [OHS and Project Renewal]           THE COURT: Stop. Sit down. Why isntt this res
cannot suspend [her] senices [at Marsha’s House] without          adjudicata?
coming back, specifically. in front of this Court-• (is!. at
29-21.) Lopez continued: ‘The only facility where a open        (5131/17 Oral Arg. Tr. at 10.)
and transgender person in the Department of Homeless
Sen ices that does not want to race harassment l’rom ci titer   After counsel for the City argued that Justice Jaffe’s
the outsidecommunity outing them as being traits or the
                                                    ..
                                                                ‘decision today “as made on precisely these issues’ lid.
people ithin. is Project Renewal %la,sha’s House’ E             at II. Judge Caproni retnarked that Lopez’s claim. I
at 21.)                                                          guess, in front of me is slhtk different. which is. she’s
                                                                claiming that this is all retaliatory for having initially
When Lopez “-as asked what relief she was seeking “in           obtained preliminary rehel’ lid, at 2. see also id. at
Federal Court today. Lopez stated that she ‘ddn’t               58 (‘THE COURT-             I am reading her papers that
expressly ask for relief the same way in her filings itli       were filed yesterday, and I am viewing them in the
Judge Caproni. but if Justice JalTe ‘granted a TRO that         I:ght most fa orablc to the pro se litigant, is titat she is
 Lopez] ask[ed] Cur, ii ould make the issue across the          seeking a temporary restraining order Ig3inst a transfer
street moot.’ (ij at 22. 24.) Justice Jaffe slateti Judge       on the grounds that the transfer is retaliatory. That’s
C’aproni can just do whatever she wants. I’m lilting the        her claim”)) Judge Caproni stated that “[t]he only
stay against the transfer based on the record beibre me         issue before me is whether [Lopez] t ill suffer irreparable
and the balancing of the equities here. But, I will issue a     injury if     moved
                                                                              ...         from Marsha’s House to WIN
                                                                                         ,..



decision on the Article 78 and decide whether or not there      West.” (j at 60.) Judge Caproni denied Lopez’s request
will he a hearing.” (hi. at 24-25; see also Roberts Aff. ¶      for emergency rehiet holding that Lopez “haiti] not
34 (Justice Jaffe lifted her prior stay, permitted OHS to       demonstrated that she will suffer irreparable harm in the
transit [Lopez] to a shelter other titan Marsha’s House.        absence of prtliminary relief” ((ci. at 651
including the WIN West shelter, and took the n,erits of the
Article 78 proveediiw under advisement).)                       Alter the May 31. 2017 proceedins before Justice Jaffe
                                                                and Judge Caproni, OHS transferred Lopez to the WIN
                                                                West shelter. (Roberts AU’. ¶ 371



 .ES’fLAVI            :••
                            ::         trt                                .
                                                                               -
                                                                                    ..
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 30 of 69
 Lopez v. City of New York. Sip Copy (2017)


                                                                         bein1 assauied there is nonetheless speculaiie and does
On June It 1017. Justice Jaffe issued a decision and                     not constitute irreparable iniury (Ed. at S.) Just,ce
                                                                                                              ‘




Judgment in Lopeis Article 78 proceeding. (Roberts All.                 Jaife further held that e’cn if Lopez had exhausted her
Lx. 10: 6/1417 Sup. Ct. Order.} Justice JalTe “role that                administrative remedies, given OHS’ broad discretion
Lopez alleges that the transfer (from Marsha’s House)                   and the speculative nature of [Lopez’s] fears. [Lopez]
constitutes a retaliatory measure against her Fr ha’ ing                lailted] to demonstrate. respecti clv, a likelihood of
obtained an order from the Southern Dslrict oF New                      success on the merits and irreparable injun to “arrant a
York enjoininc responderns from refusinL’ the entry oF her              prcliminan’injunctisn. Id. at 9.)Justiceiaffe accordingly
scr cc dog into Marshas mace {ld. at 1.) Lopez thus
                                      ‘‘                                denied Lopez’s Arlicle 78 petition in its enUrety and
sought an order directing [flHS] to reverse its decision to             dismissed the proceedinti. (,bi. it 10.)
approve Project Rene’ als request to transfer [her] from
Marsha’s Place Shelter (for transgender people),’ (jj.       “          On June 15, 2017. Lopez filed another motion for
quoting Lopez’s 5/11/17 Notice ofVerified Petition at I.)                temporaty restraining order iti this Court, claiming that
                                                                         DHS had placed her in a I cility that could not reasonably
1                                                                       accommodate her disabilities, and ‘the decision for OHS
       Justice Ja1k stated in (icr decision that [o]n May
       26, 2017, [Lopez] brouIit a new order to show cause
                                                                         to move [her] from Marsha’s was retaliatory’ (Dkt. No.
       and petition, seeking an order compelling DI’IS to               31 at I.) Lopez demanded the following relief: “DM5
       permit her to return to Marsha’s Place.’ (6/14117 Sup            to place me back at Mars has tin til this Court reviews
       Ct Order at 4 ) I ustice J aiTh Curl her noted “Anuther             hetlier I will he harmed by a placement other than
       Jatjce 01 this court denied I Lopc; si. re-ucst for a            Marsha’s.” and DM5 to reserve a bed aill Marsha’s until
       sta>. and scheduled the application to          beard by         the conclusion of my ADA case in front of this court.
       nieoz May 31. 2017 ltd. at 4D.i The May 26.                      or until I hae found permanent housing        ..‘ (Dkt. No.
       2(1 I7fihngs do not appear in the record Ho’cer. at              31 at 7.) On the same date. June 5, 2017. the Part One
       the May 31.21)17 conference. Justice Jafl lined the              Judge denied the motion because it was not clear what
       slay and marked us lull submitted [Lo1czs] motion                irreparable hnn Lopez oucht to avoid. cOkt No. 32.
       for a preliminary nj unction and her Iition (Id.                 (i115117 Order at 2.)
       at 6.1 It thereforc appears that J uticc JaiTh treated
          oe etbsucnt itig as a supp me to Loper’s
                                                                        On June 30, 20 7. Judge Caproni held a conference
       initial petition flIed on May II, 20)7. (See pages 3.4
       above.) Moreover. Justice Jane referenced these new
                                                                        to obtain clarification regarding Lopez’s June 15. 2017
       papers’ at the May 31 2017 conference that were no’              filing. (Dkt, No. 42. 6/3D/I? Conf. Tr.) Judge Caproni
       served on deflndants beforehand and in any event                 observed that Lopez’s claims had shifted from the
       do not appear to ha e substantively altered Lopez’s              original complaint,” and Lopez’s original complaint is
       claims based on the ensuing discussion and Justice               now moot” because her service animal was accepted into
       Thff&s June II, 2017 decision. (See 5/3)/I? Sup. CE,             the OHS shelter system. (jj. at 2; see also id. at 8 (“THE
       Oral Arg. Tr, at 2.) Neither defendant argues that the           COURT          The dog is accommodated. That’s moot.
       May 26, 21)17 filings have any bearing on the instant            That claim is dismissed.’) ) Lopez clarified that the two
       motions, (‘gtwnlk Dkt Nos 45, 50.)                               claims raised in her June 15,21)17 motion were: (I) Lopez’s
 *4 In her analysis. Justice hITh wrote that ‘(a]Ithouglt               removal from Marsha’s House was retaliatory, and (2) the
ILopezi seeks a preliminan injunction, she ultimatci)                   only reasonabie accommodation for Lopez’s distbilitius is
requests that [Justice flu 1k] re ie the determination of               pacement at Marsha’s House. (hi. at 2-3.) On July 5.2017.
an agency i.e.. OHS. and thus Lopez was required                        Judge Caproni ruled that Lopez’s June 15. 2017 motion
to exhaust her administrative remedies before seeking                   would be construed as an amended complaint. (Dkt. No.
court intervention. 6/14!I 7 Sup. Ct. Order at 7.i Lopez.               39: 7/5/17 Order.)
lioever, ‘offer[ed] no reason to believe that an effort
to obtain a fair hearing [before DHS] would he futile.                  The City and Project Renewal presently move to dismiss
or that a hearing would be other than fair.” (N. at                     Lozs Amended (‘omplaint under rc.Jr:i l&tic
78, citation omitted.) Moreover, Justice Jaffe held that                C’itl Procedure iDth)U and IDtbtrô). {Dkt. Nos. 41. 19.)
  notwithstanding [Lopez’s) report of hearing from two                  Specifically, the City alleges that Lopez’s claims are barred
recent victims [or assault] at WIN West. her fear of                    by res judicata or collateral estoppel. (Dkt. No. 45: City



 WES’ILAW                    rr’ on        t..;   ers   No       o a c*a Li     c.     roont
     Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 31 of 69
Lopoz V. City of Ne, York, Sfp Copy (2017)


Br. nt II I 7.; Projec Renewal tI eges that Lopczs claims
         —                                                                    concl usor statements, do not stiflice kv.e S marks
are barred by res judicata Dkt. No.50: Project Rene al                        a notable md generous departure from the lty r—
Br. at 9-12). and also that Lopez F us to state a claim under                 technical. code-pleudin regime oF a prior era. hut it
 he ADA ‘id. at 12-16).                                                       does tot unlock the doors of discoerv For a plaintiFf
                                                                              armed nitli nothing more than conclusions. Second.
                                                                                                       stues ijjisibie claim for rebel
                                                                              survives a flint inn to dim i ss. Del ermi fling whether a
                                      ANALYSIS
                                                                              compktini suites a plausible claim for relief will    be a
                                                                                                                                      ...



I. LEGAL STANDARDS GOVERNING MOTIONS                                          context-specific task that requires the reviewing court to
TO DISMISS                                                                    draw on its judicial experience and common sense. But
                                                                              where the vell-pleaded facts do not permit the court to
A. The Standard Pursuant to led. P. Civ. I’. 12th )( 6)                       infer more than the mere possibility of misconduct, the
                                                                              complai it has alleged but it has not ‘show[n]
                                                                                                      —
                                                                                                                                     the
                                                                                                                                    ‘“—‘‘
I The Twomblv-Iqhul “PIausil,ilitv” Standard
                                                                              pleader is entitled to reliel’
Iii the Twomblv nd jsjftfl decisions in 2007 and 1009 the
Supreme Court significantly clarified the standard for a                      In keepin with these principles a court considering ii
motion to dismiss, as foflows:                                                motion to dismiss can choose to begin by identifyin
                                                                              pleadings that, because they are no more than
  Under Fc&r:i I Ri c I Civi Proced u ‘c S :1 2 a
                                                                              conclusions. are not entitled to the assumption of truth.
  pleading must contain a short and plain stutenicnt
                                                                              While legal conL-lusions can pros ide the franework
  of the claim showing that the pleader is entitled
                                                                              of a complaint, they must be supported by factual
  to rd cf.’’ As      e Court held in Tw omhlv, the
                                                                              allegations. Wheti there Ire vell-pleaded fad ual
  pleading standard R We announces does not require
                                                                              allegalions, a court should assume their veracity and
   detailed factual ii Icea lions, but it d em3n S more
                                                                              then determine whether they plausibly give rise to an
  than an unadorned. the-defendant-unlawrully-liarmed
                                                                              entitlement to relief.
  me accusation, A pleading that o{krs labels and
  conclusions or “a Formulaic recitation of the elements                 Ashcroft v. qhak 556 U.S. 662, 677-’Y, 129 S. Ct, 1937.
  ofa cause ofaction will not do.” Nor does a complaint                  I 94950 2IJU9 (citations omitted & emphasis added,
   ulice if it tenders na Led asserti on[sJ’ dcvii d of                  quoting lLU              v. IW2ilihiy, 550 .5. 511. 556-57,
   Further fictual enhancement.’                                         570. 127 S. Ci lg55 1965-66 I ‘Il 200’ (retiring the
   *5 To s uri’-e a ni in ion to dismis_c a complai it must                         £‘thiifl. ‘55 U.S. fl 35.3h ‘rs S Cr. 99. 191
                                                                                 ple;iding standard that required den big a R ue
 contain suflicient ictual matter, accepted as true, to
                                                                           Ii 56) motion to dismiss unless it apjtirs beyond
 “state a claim to relief that is plausible on its lace. A
                                                                         doubt that the plaintilican prove no set of facts in support
 claim has facial plausibility when the paintift pleads
  ‘actual content that allous the court to draw the                      of   his claim which would entitle him to relief’))
 reasonable inference that the defendant is liable For
 the misconduct alleged. The plausibility standard is not                3         ,‘jç_          Atfl,ut               (jiIKl.’’mn
 akin to a probability req uirement,” but it asks for                              K C’Cl’.LIi A lritdtiecnce, .5t’ Fcd.Appx. 54.
 more than a sheer possibility that a defendant has acted                          55_cn (2d Ch’. 2013); MisscFti   Bronstein, 545
                                                                                                                        .




 unlawfully. Where a complaint pleads facts that are                               Fed .Apps. 5.3. 55 Cd Cir. 21113i;       t’.n•1 u Home
 “merely consistent with” a defendants liability, it stops                         flp4. 48% Fed.App.t 52Q 521) (2i1 Cir. 2012);
                                                                                   jt.iiiv GlenoodSppj479 ud Appx,403,404
 short of the line between possibility and plausibility of
                                                                                   Cd (ii )l1)Starrv, Sony BM(      It,icEntm’t, 592
 ‘entitlement to relief.’
                                                                                   I 3d ‘14 2I Cd Cfr. 2010), cerL. denred. 562 U.S.
                                                                                   lt(’t !S ti OOt(20     :I;’r Mi.U_s.5721*ld
 To working principles underlie our decision in
 Twomhlv. First, the tenet that a court must accept as
                                                                                                       “I. 4Si ‘(7’S’)\
 true all of the allegations contained in a complaint is
                                                                                         W. 2l:’IPeck.  NIJL.!I’,!.. 50 LL\pp
 inapplicable to legal conclusions. Threadbare recitals of                         553 Cd (ir. 2014k, cert. denied. !35 S Ci 23[3
 the elements of a cause of action, supported liv mere                                             (;:rjv,g54
                                                                                                                  S.:i’r     2j’’LS




VdSTLAYJ      .:.::.
                       -
                           ,:   .:.
                                          ::-    :,:   •..

                                                             .
                                                                 H:   ..::     .
                                                                                   .U.
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 32 of 69
 Lopez v City of New York. 3Ip Copy (2017)


           S U N \            (Peck NIL) cilingcasesl: \1N
                                                                   F Id 52, 54-55 Id (ir I-flu). The Court. however.
             S-                   r ‘t.    1         V.’- 49H’h
                                                                   may consider documents atttached to the coniplaint as
                                                                   on e hmibit or incorporated in the complaint by reference.
                   ,‘r; ‘I’LL I       2 (it 131 Thil WL
          (1 V,365 at *55 [) \ ‘ . Dcc. I, 2t)i2 (Peck. NI.)).     E.12.. ‘\l SI C’ommc’n%. ln v Sha:ir [.[,r]LI Lt1. 193
          R.&Rok’d,0iiL[63826(SDN Jan.15,                                 7, 98 (2d Or. It)])?); Charnhcrs       lime Warner.
          7013).                                                   Inc.. 2g2 F,3d 117, 153 (2d Cir. 2002) (Because this
 *6 Even after Twomblv and jql, the Court’s role in                standard has been misinterpreted on occasion, we reiterate
                                                                   here that a plaintill’s reliance on the terms and eftect
deciding a motion to dismtss ‘is merely to assess the legal
                                                                       a document in drafting the complaint is a necessary
fusibility of the complaint, not to assay the eight of
                                                                   prerequisite to the courts consideration of the document
the evidence wlich might he off red in support thereoL’
                                                                   on a dismissal motion, mere notice or possession s not
Bi( .f               \1PO’kGCorp lO( I
                   I(_j
Eon                                                                enouith      Rhmi,,       (‘iee.n       F.3t1 H. :s Id C:r.
        \\IL     at 5 Xl) Ni. June14. 2’’!Or (Peck.
               .(,Lrl11
                                                                          (For purposes of a motion to dismiss, ccc have
Mi ) (quotations omitted). R. & R. adopted. 2010 \\L
                                                                   detmed a complaint to include any written instrum:nt
1fl92V (SONY. Sept H’.
                                                                   attached to it as anexhihit or any statements ordocuments
                                                                   incorporated in it by reference ...‘).
1         Accord ce..            (.intv. 951    Supp lU at
          20-3[; Ttth v. Au’. Inc.. 115] F. Supp 3d 731.
          737 (S I), N.Y.) (The Courts function on a motion               Accord. çg4, (mm v. Etc. oF krie, 54? I cd.App.
          to dismiss is not to c eigh the evidence that might be          21. 23 & ni (Id Cit. 201.3); IHu ncr’. &c: 463
                                                                          [r3j 130, 71 Pd Cir. 2006L Aniern O’ncrcl.c Co.
          presented at a trial but merely to determi ‘c hether
                                                                              N.’r.€, Coar. ,(h 94 Civ, 3o6. 1C)[)0 WI..
          tl,e complaint itselF is leganc surncicnt ‘). itd.
          Fed Anp’ 4 Cd (it ?ciHt. S-nM ‘                                               SI) N    JLindI7,11}0(h:S!\W.Rctaii

           >1 C i 42-. I’4 WI j’L. :1               l).\ ‘i Mar
                                                         .
                                                                          .\i,erz.zs_.l:7.t                         (n!p..J
            5. Q)3quoting(ivE.rr V                                        (.               Eli4?9SaL’iD!Si)\          Mar
                                               C1.      F
                 U C it jaN)                                                     (When re’ tn ng th2 pleadings on . motion to
                                                                          dismiss  purwant to It       It      . a court looks only
-\ document filed pro se is .10 be liberally construed:                   to the fcur cnrncr.s aithe conuiaint and c’ ihiarcs the
and a pro e compaint. however ii:artiufl pc.idetl. must                   legal Libilit) cC ihe •iicgatior.s tontaind I herein -
he held to less stringent sLindards than formal pleadings                    When addn ional na’ crials arc submit! ei to the
drafted by lawyers.        1ti. Hio v. PitLclis 55] U.S. 89.                 Court for consideraliun willi a l2(h){6) motion, the
94, 127 S. Ci. 2197. 2201) C007) (per curiam) (citation                     Court must either exclude the additio,ial materials
omitted). Courts accordingly must            ‘liberally construe            and decide the motion based solely upon the
pleadings and briefs submitted by prose litigants, reading                  complaint, or convcrt the motion Iii one for

such subnussions to raise the strongest arguments they                      summary judgment under I cd R. (iv I’ 56. See
sUEzuest.’ ‘‘McI_cod v Jcuis!i Guild Ibrt[e Blind ñ4 [3d                    led R. (it P I2hi, Fried]’, (icc ul NY,
                                                                            :::li F   79. s; 2! (r 2          I
  54. St 2d C ir. ul a         fl9he fltiiure in a complaint to
                                                                                                              :‘:




                                                                            \l.;;er.’E ( ‘‘nt’!   t:’.    -nI’’ . 4” F j !4.
cite a statute, or to cite the correct one. in no ‘cay affects
                                                                            2’ Id Cr lQi.
the merits ofa claim. Rather, ‘[f]actual allegations alone
are nhat matters- That principle carries particular force                Stx&.so. çj. ‘1*’       .ti._rs’c.     I:I. 252
cherea pro se litigant is in’ olved.” d.c.t ] 5’ (citations &            I            alJ.r 2i’i{dtingCrircLdu..

In.   omitted).                                                            nc     Sum lIkH” 1.1 (349 F Id 42.4’ (Id Cit.
                                                                         0)91). cert. dcnicd. 5{Y U.S. 960. [I’S (t. 156]
                                                                           1991fl; Ptilc!flT v Tohn, 3(1 F.3d .‘i7, 308—99
   2. Consideralion of Documents Outside The Plcadiiuzs                  Pd Or, 1994); Bra Am.Iilm_Thhsjn., 9117
A Rule 12(bX6) motion to dismiss challenges only the                     F.2d 14’ 150 (‘U (it. [993); FIorlo v. O’nv, 954 F.
flice of the pleading. Thus, in deciding such a motion                   Supp ld 127, 231 -3? tS.D.N        - 2013) (Peck, M.Jj;
                                                                                 Lehman [Ira, Sec, & LRIS\ I_inc. 903 F
to dismiss. “the Court must limit its analysis to the
                                                                         Stirr   Id IS?. q:)S,f NY. IOllHquotirw.USl
four corners of the complaint.” Vasi1,ito         (‘crim
                                                                         C i,        Ii’.
                                                                                 !,:..     SHut I nra 1L 4’) I    a! 9<)—
led: Int’L. Lid..     C’ 4574. %3 WL I 77780 at *5
                                                                         I)ru:T 1.a;or \In’’_ I,’v’i In- ‘S ;‘1a I.riec
                                                                                                                    -




 S.D N V Ma’ 9. l993 (citing KOnCL v. Cueldia, 921


 V;ESTL4.VI               .   —.
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 33 of 69
 Lopez    ‘i.       City of New York, Slp Copy (2017)


                                    tic’’   ui.’J2\\l.4’3uat           The doctrine of res judicata provides that on ceac aim
           .SL) S Y.l-               —-      \l..—    Hrd            is brou2h I to a Thai conclusion. all other claims a ri sins
          4] I Supp Id              (SI) S    Ii)RJ)         Peck.   out of the same transaction or series of transactions are
          NI ii, amd, 4i) I ud App 56 (2d (r 21112).
                                                                     barred, even ii’ based upon different theories or ii seeking a
 *7 “However, before materials outside the record may                different remedy’ Racknwski v Arava, No. 522fl05, r 52
become the basis for a dismissal, several conditions must            A.D.3d $34, 2017 WL 2870321 at *j (3d Dept my 6,
he met. For example, ee,t if a document is integral’ to              2017) (quotations omitted).       ‘The rule applies not only
                                                                                                                    “

the complaint, it must he clear on the record that no                to claims actually litigated but also to claims that could
dispute exists regarding the authenlicit’ or aedurac’ of             have been raised in the prior litigation.’
the document. It must alo be ‘-lear that there exist no
                                                                       Xi’ng. 51 A fl3d 016. INn.             N.YS.3d         4th
material disputed issues of fact regarding the relevance
                                                                      I)ep’i 1017.  ‘However. ‘[w]here a dismissal does not
1 the document       Lwitir v. l1ccr. (3 I*3d a! I U
                                                                     invoke a determination on the merits, the doctrine of res
tcltations omhtedl,
                                                                     judicata does not apply.   .I!Lijr v. Lmum. 50
                                                                                                            ‘


                                                                     .A.D3d 668 o70, 53 N.YS,3d X9. 92 2d Dept DLII 7),
 ‘A court may consider a res udicata defense on a Rule
  2(b)(6i motion to dismiss when the courts inquiry is
                                                                     7      ‘When determining the effect of a state court
limited to the plaintifl’5 complaint, documents attached
or incorporated therein, and materials- •“ ppm pria te lot                 judgment. federal courts. including those sitting in
judicial notice.” Ted      \IriiicS\      GiQ,pnrts. Inc.                  di ersi t v. arc required to apply the preel usion Ian
                                                                            of he rendnne state.’                       ‘‘l’:r’            ‘rk T:v
 “5S F 3d 493 1%F. 2d I. :r 201.4i; accord. eL’.. \en.jt                                                            ‘




                                                                                                       idi’:-.            -12.) Dii Cr ZUUSI;
IndF;c!r Co.. [1 Ct;. t751• 2t’!V WI. 33tj373 u
                                                                                                 -




                                                                            accord.     IJ.’i,.k
                                                                                         CL!..   IS B.tr’kN\                                                 [(F—
  S.D..\. Awi. I Dr, (YCaiLuhia             ttlv 4 N.\ -.
                                                                            (Vr4.i.”        “I. 2D a:          Dd Cr M:r,
  6               ( \\t i7’g)
                                     4 s u.N Y We S.                       3  ThI    ‘Our rcccden(s require us to aprl tl
2016      N:,Ln_Bd.OFFLhLC of(jr:i\’Ij9(9oll                               preclusion law of the rendering state ).   L f\
21)16 \ L .5867449 a! t4 S.D N.Y. Sept. 22. 2016) (“In                     Jarjjcicrsj.c. v. Simon. .3i1) F.3d 280, 2 (Id
considering these preclusion arguments the Court may                        (jr. 2001) (“We apply federal law in determining the
takejudicial notice of [plaintiWsj Amended Petition in his                  preciuske eflèct ofi fcderaljudgment, and Nn York
second Article 78 procding and the Nct- York State                          law in determining the pied usi ye effect of a New
Supreme Court’s ruling in that proceeding.                                 York State court judgment                     citations omitted)). In
                                                                           an event, “ttcr Ls ro discernible d,ffer:ne Fct eca
  A court ma apply coila I eral estoppel to dismiss clii ms                lederifi in d Sc York l;i conming us jud icata
on a 12(b)(6) motion. \I.uih:uuni Rc;c ILC                                 and coll:iicnil estoppel ‘I ri. rri.2;
                                                       Yin.  .
                                                                                                                “
                                                                                                                                                    ‘   —.




                                                                           >rr,:iitii
          1111 20i2\\I. I3’3’4it 4S.l) N.\. n’. B).
2lIR&dcted20]7WL 3otcus.u N.Y. JOIN                                        See ilso.                 !s!L                      ‘     _‘J
  7, 20 71, ‘[W]hen a motion to dismiss is premised on
                     ‘
                                                                            LU. f4        3d 151), I5 Id Cir, 20171 (‘‘The
the doctrine of collateral cstoppel, a court is permitted to               doctrine of res udicala, or claim preclusion. Ii olds
take judicial notice of and consider the complaints and                    that a final judgment on the merits of an action
the record generated in both actions without having to                     precludec the parties or their privies from rd ligating
convert the motion to dismiss into a summary judgment                      issues that were or could in e been raised in that
motion.         ‘        kI.Cunsuit,inK_line      iihhcnfPcru.             action   ‘‘   (C]   uolations omi ad)): ULItdoRr (it-thint
 5u.555!.1crw l2’5:hSD.\.Y.Mar.D4                                          ç,:.,,s:’.nc;dr.                 S.’         It I’ tr>4         Ft   r
                                                                                           Id Dp’t                     (‘Pursuant
                                                                           to the doctrine of res judicata. a alid final judgment
                                                                           bars future actions bet ceEl the same parties on
                                                                           the same Ca ue ci act ion     Thus, Lche doethue is
LI. DEFENDANTS HAVE NOT SHOWN THAT                                                                    -

                                                                           applicable - - to issues which were or could Ii ave
RES .JUDICATA OR COLlATERAL ESTOPPEL
                                                                           been raised in [lie prior proceeding.’ ‘); tH :‘pman
APPLIES
                                                                              Eausitn. 1St) Al) 3d 64. 647, 55 N.Y.S 3d 219,
                                                                           220 st I)cp’t 20 71     ‘[Wjlicre a plaintiff in a later
  A. RcsJudicata Lcgal Standpr4s
                                                                           action brings a claim for damages that could have



 WESTL.A’,t’               r’   ‘                       ‘:       .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 34 of 69
 Lopc v CiW of Nnw York. Slip Copy (2017)


        been presaited in prior           proceeding againit the                 prior proceeding. and 4j the issue
        same par. basad upon tli same iann and arising                           prc i o usiv iii gated as necessary to
        niji (if the same or rcaI ed facts, he claim s barred b
                                                                                 support a valid and final judgment
        rccj udicata.
                                                                                 on the merits.’’
 *8 TItus, [w] hen alternative theories are available to
recover what is essentially the same relief br harm arising         Conason v. Mcmn Holdine. L.LC. 25 N.V.3d I. 17. 6
out of the same or related facts such as mild constitute            N,V.S.ld 206. 215 (2015); accord. EQ Notes SVC.
a n111tfae tual grouping. the circumstance that the                 [if v, United Ceo. tOe n. Co.. 146 Al) 3d 935.
theories in olte materially diflèmnt elemenis of proof” Ii                   N. S 3d 9. bir Id D:pi :;117,.                 “rnlie
not justify presenting the claim by t o different actions          burden rests upon the proponent ofeollateral esioppel to
O’Brien      City of Snie. 54 N.Y.2d 353 357-5.                    demonstrate the identicality and decisiveness of the issue.
445 N. SI] 6S7.          l°S I! (citatio,t & fn Omitted)
                            (iSQ                                   while the burden rests upon the opponent to establish the
              factual cm upiCO 15111111 Cs S ‘I ransaction’ or
                                   1 I!’                           ahsenct of a full and fair o pport unity to Ittiga te the issue
 series of transactions’ depends on how the facts are              in [the) prior action or proceeding.” [tit’hland C tr
related in time. space. origin, or moti ation, whether             v. HpmcJnoLIht&Jn. N9 AD.3d 910, 92). 53
they form a convenient trial unit, and whether         their
                                                           ...
                                                                   NY.S.3d 321 324 I] Dept 2017) (quotations omitted);
treatment as a Unit conlorms to the parties’ expectations or       accord, e. it, (‘orvet v. To’ ii of Lake Pleas: n 146
business understanding or usage.’ Smith Russell Sage
                                           “
                                                                   A.D.3dIlFH ll2l,36N.Y.S3d079.683(3dDcp’t2017).
(“HLS4 Nc V.11 at 9193. 115\Ys2datThaccord.
e,iz..Wc:dt v.Bond1nctrCn..i6(, I2ii’W’L                             I)
                                                                           See ,lso. en..           .
                                                                                                                \‘,,:;:1!’c’r I (
3;9*’ ,it      S D.\i Aug. 2                                                        Id   ;i’.341,      \S S2d :u 4SS’ (‘The
                                                                           doctrine .ippics ii i lie is tie in the second act ion s
                                                                            den ica! 0 an issue h cli as raised. r,eccsn I’
       Acrord,t.g..            1:Luijall, 53> Id
                                                                           decided and material in the rst action, and ‘lie
        ]5S   192,315 N \.SIi! f. 7) (lI t’jljii deciding
       1judicit1t issues, we have mo’ ed to a more                         plaintiff had a full and !iir opportunity to litigate
                                                                           the issuc in the earlier action,’);
       pragmatic test, which sees a claim or cause of action
                                                                                         v. Div. ci’ tlou.&Cnuv, Renewal. No,
       as coterminous with the transaction regardless of
                                                                          2Ol5..O!60. 20)7 ‘VI., lIQo1iS at *2 (Id DeH Au”
         lie number of substantive theories or ‘ariant forms
                                                                          16, Ii) “I C Colla tend cstoppd, or issue pmcl u sion,
       of relief     available 10 the ptai nufi’
                      ...
                                                    [Elven if
                                                                          prec(udc a party from relitigating in a suhscqucru
       I here a F.a nations in he facts alleged. or d iFereni
                                                                          act un or pro:caJin an issue I hat as raised in a prior
       relief s sought, he scpara:e13 staled causs of
                                                                          action or proceeding and didcd against thai party’
       aeon ma’ ne’crtltekss be grounded on the same
                                                                          or those in prnit3 “I.
       gras amen of the     rung upon ‘ltklt lie action is
       brought Iuutaticns omtted:o
                  -



                                                                       C. AppHcIion To Article 78 Proccedins
                                                                     *9 Article 78 proceedings are ‘used to challenge action
   B. Collateral Estoppel Ij.2a1 Standards
  Under the doctrine of collateral estoppel, [a] plaintiff         (or inaction) by agencies and officers of’ state and local
                                                   ...



should not be allowed                                              government,’” SLuiichi v.
                               to raise any of the issues
                                    ...




lie unsuccessfully litigated in his prior CPIR article             Sherffi’Dert, 193 Fed.App. 80S. 8)2 (2d (fr. 2(ilfl); e
78 proceeding.’ Parkur                                              ilso C.P,L ft     780), 7803. Res judicata and collateral
                              !ihc       hicsJire C
93 N. Id 34, 33). bOa N. SI] 37, IS?                               estoppel are app ibe in certain circumstances, to
The doctrine of collateral estopl. or issue preclusion.            bar r&itigation of claims or issues decided in Article
aecordinly applies ‘she,’ the following four conditions            78 proceedinus See.        .   Diiro       N.\.S.Gamine
                                                                                                              .




are met                                                            Cnmn;n. bfr I ed.Apps. S 57 n.j Cd Cr. 2015)
                                                                   ([Coiiatral estopl bars relitigation of issues decided
                 I) the issues in both proceedings                 in Article 78 proceedings.) I hrhuh v. lnc\
               are identical, (2) the issue in the prior           €liff, 95 A.l).3d 1068, 1069. 035 N.Y.S.2d 98. lOt) Cd
               proceeding was actually litigated                   Dept 2012 (As it is clear that the relief sought [by these
               and decided, (3) there was a lull and               causes of] action is essentially the same as that sought in
               lair opporturuty to litigate in the                 the article 78 proceeding previously determined adversely


 ‘EBTJ.W
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 35 of 69
 Lopez v City of New York. Slip Copy 20l7


 to lie plaintiffls]. and that the claims arise out ci the same
                                                                   the merits (citations omiited). N DeIndants have not
 or related facts, the Supreme Court properl granted
                                                                        a that res itidicata or collateral estoppel applies here.
 dfendants motion.. dsmissin jk             causes of action as
 barred by the docflinc ci resjudicata, citation omitted;).
                                                                          See,               ,t,rv   lit     v   -   (uv11L’hinflon,

                                                                          No 14V—1300. 2012 WL l1SXl-4 at
    U. Defendants Have Not Shown That Res judicata Or                     (NJ) NY. Apr. I’. 201”) (A stale court dismissal
    cø*ra Es                                                              for failure to exhaust administrative remedies is
                                                                          presumed to be nitliout prejudice, and therefore, it
 Defendants argue that Justice Jaflè adjudicated Lopez’s
                                                                         can have no -es j udicata effect 1); Han v NjZfI2s.,
Article 78 petition on the merits’ and thus res judicata
                                                                          Q9 (iv. 10554, 2l)li \\ L 222858                  S I) N Y
applies to bar Lopeis present claims, (DLt. No. 45: City
                                                                            .15. 2000, anle):J:             _Q.;[:fLlr._r _LrLhc_
 Br- at 13 (Justice JalTe’s decision and judgmenl are an
                                                                                             ( ,:‘‘r,t 1 . S;r;:L>         r, \[)
adj u U cat on on the merits cot tied to res udica ‘a effect.’):          S-Il,       r34 \ ‘rSDd 2S3 2CL 1U hJrpt 2tk)’i
ma- No. 50: Project Renewal Br. at !0{”PlaiitiflArticle                     Because that [.\rtiiIe 7Si prccced:nL’ L as di mkscd
78 proceeding in’olved an adjudication on the merit,.                             cmli [ictinoner’s failure Ia obtain pcrsonai
as c\ idenced by Justice Jafte’s deeision.[) Defendants                  Jun id cuon . I he di sniisal k no the cqui’ thu of a
                                                                                       -




Further argue that collateral estoppel applies because                   final disposition on ‘lie merits and I he dod nine of res
issues identical to those in ‘his case were ‘aclu:,liy litigated         judicata doesnot apply “); 1-PtLQLcJL0r
and decided’ by Justice JulTe in the Article 78 proceeding.              20 Misc, 3d 11311, 872 N.Y.S.2d 693, 693 (Sip. Ci.
(City Br. at 6: Project Renewal Br. at 12 ni)                            1-ulton Cty.2008)(tableflItiswell—estab!ishedinthe
                                                                         law that a prior dcci sion must be on the merits’ before
                                                                         it can be given rejudicata effect,,.. IIPIC failure by
 Delendan ts are incorrect o ii both fronts As to res
                                                 -




                                                                            petitioner to cxla us I tl,eir administrati-e remedies
judicata. J ustice JulIe. presented with Lopez’s erified
                                                                           ‘rect’es their ability to caise in issue ri court. A
tition and accompailving order to sl,o’ cause, rued
                                                                         caurt disrissirm an Article 78 petition on the basis ci
thai: (ii Lopez did not exhaust her administrati
                                                                             lure to exhaust admin ktratE c remedies herciore
remedies ith DHS; and 2) no preliminary injunction was                   does not react, he merits of the casc.’ (cilations
warranted because Lopez did not demonstrate, among                       oniirwd},afFd. 2 .\.t)ll. ‘7> N i.S2i 34
other t h ntis ‘‘a I ikel hood of suss on the merits-’ ( DkL
No- 46. Roberts AfT E 10- 6114117 Sup- Ci. Order                   I,
at 7-9:        pages 7-9 above.) Neither the failure to
                                                                         Sic,    g., i     ‘lf(cLtd ‘.                   .        4 N ‘‘3d 870,
                                                                               799 N Y.SZf II,?. 170 12005) (‘INhere denial
exhaust1 nor the denial or a preliminary injunction 12                   of the motion for a prelimimiry injunction did not
operated as a final decision on the merits, even though                  constit ow (he law of the case or an adjudica ion on
the former resulted in the dismissal of Lopez’s petition.                the merits.”); Van Wauner_Advert.,ç “
A to collateral estoppel. Justice kiTe decided hether                    1-iters., 67 N’i 2c1 SC’ lOt) ii I, 501 Ni .5 2d 628,

to erant Lopez a prIiminarv injunction considering                                  966, (‘‘[ O]crual cia motion for a preliminary
                                                                          nJunctor. does not ‘constitute the ha of the cae
her likelihood of suLcess on the merits” (6114/17 Sup.
                                                                         or an adjudication on the merits.               -   I:      F
CL Order at 9). not aliether DHS actions “crc, in
                                                                         I I.( .AI’ U ( rc,{t (t. 46. AD                           i7, 67_
fact. retaliaton’ or WIN Vest was an unreasonable
                                                                         N \ ‘S DE- ls.    i; I   Il t)n’t           .ri (‘‘flihie purpose
accommodation. Cf. ‘nn. 1 1c;s            C’ iiicii,—J. 4%
                                           -



                                                                         of a prehm nar n;uncl on is to maintain the status
   S. ;‘iu. 3Q5. his  CL I8l:-. l3iISl){”Thepurpose                      quo peiidtn a icanng on the merits, rather ban
of     preliminary injunction is merely to preserve the                  to determine [lie parlies’ ultimate nghts.”j; PeIN’r
relative positions or the parties until a trial on the merits                Corhin.27S A[)?d 35,40, 713 N’ S2d 361.
can be held.,,, A party thus is not required to prove                    365 (2d Defrt 10001 ([A] preliminary injunction is
his case in full at a preliminary-injunction hearing, and                a provisional remedy and a decision concerning a
the flndings of fact and conclusions of law made by a                    preliminary nj unction does      become (he law of the
court granting a preliminary injunction are not binding                  case, nor would it constitute an adjudication on the
at trial on the merits. In litht of these considerations,                merits so as to preclude reconsideration of that issue
it is generally inappropriate for a Federal court at the                 at a trial on the merits.’’
prelimiitarv-inJunction stage to thve a final judgment on



 WESTLAW         Z
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 36 of 69
 Lopez v City of New York. St2 Copy 2017)



        Juke Julie did not siat. and defcndants do tar                       be DENT ED Project Renewal’s motion to dismiss on tIns
        argue. That Lopez cannot exha usi her adrn mist ra fle               ground {Dkt, No. 49) also should he DENIED.
        remedies. See, cs. ‘ ;ldxrd           Nlonteflore Mcd
        (it., 05 Ci v.5957. 2006 WL 277370 at *7 (S.D.N.Y.
        Sept. 26, 2006) (‘j \J dismissal is tonsidered to be on              IlL LOPEZ’S FAILURE TO ACCOMMODATE
        (lie merits where ii is no longer possible to propcrl                AND TITLE H ADA CLAIMS AGAINST PRO,wcr
        chaust administrative remedies                                       RENEWAL SHOULD IIE DISMISSED
 i-I    Sctako. cc..         (   \aj,   SV(       I (         r;i!xi (,rn      A. Discriminalion In Public Senices And
        1   hF)   Ir.   (c   13” A.D.’d            ‘.    4( N.’i S1;!          Accommodations I,ndcr The AD-k
                  1d [)rH 1i H The instant action is not
                  (fl
                                                                            Title II of theADA proidcs that ‘no qualified indiiduai
        barred  by the doctrine of co1li,tcrl estoppe! since                sith a disability shall, by reason of such dis:ihility, be
         he dismissal ci I lie prior action for kill urn to sine
                                                                            excluded from participation in or lc denied the benefits
        a cause of action did not i nvol a deteru, nation
                                                                            of the services, programs. or activities of a pjjjceiitit’,
             the medts,”) fir crHandhn. Inc. v BrOwn
        1° A.D.3d 998, Will), 847 N,Y.S.2d 27 273-73
                                                                            or be subjected to discrimination by any such entity 42 “



        Dt pr 2(107 I ‘Flew. phi Entiff Issen s liar defendants’
                                                                            U SC       11132 (emphasis added). Title Ill of the ADA
        ía led atlem 1 0 ,huin a it i mu nction aeainst                     prokki No indi’idual shall be discriminated ai,ainil
        cnforniznt of I lie coven ant in I lie pflor litigat on             on the basis of disability in the lull md equal enjo’menl
        collaterali’ estop delndants from now contesting                    of the goods. services, facilities. priilcges, advantages, or
         he cnlorxabihii ci the co enant                 W diarce           accommodations of any place of public accommodation
        Supreme Coun’s denial of delendanis’ request icr                    by any person who o ns, leases (or leases to), or operates
        prchm nary inj unci on was premisud on its conclusion               a place ofpublic accommodation. 42 tJ.S.C. 12182a).
        that defendants submissions failed to adequatcly
        establish the three elements necessary for the issuance
                                                                             A plaintiff may estahlish a violation of Titles H and
        of a preliminary injuriction Since the issue al
                                                                             III by proving: ‘( I) that site is a qualifled individual
        en ía recabil i ty ol lie covenant “as not speciflcally
                                                                             with a disahitit: 2) that the deèndants are subject to
        decided b Supreme Coun In conjunction ith lie
                                                                             [the ADA]; and (3) that she was denied the opportunitY
           nial of the preliminary mi unct on. the doctrine
         1 cotateral estuppel has no app! ation. ‘(cilatiur,                 to participate in or benefit from defendants senices.
        omitted:’).                               ii    lit
                                                                             pro1rani s. or acti’ tics or fwasj otherwise discriminated
                          1i A Did 54. Si, 37 N,\ Sd
                             -
                                                                             against by defendants, by reason of flier] disabilit{y].
        Zfl34 (2d l)p’[ 2007) (“frjhiis action is no’                        Poucfl     .  Nail l3d of Mccl. Examiners. 364 i-3d 79.
       hI rred by the doctrine of res jud icata or the doctrine              85 (2t! Ci r. 2003); accord, e,., B.C v. Mount Verne
       of collateral eslo ppeh since the dismissal of the                    Seb. DkL. 237 Fit] 152, 158 (2d (fr. 2016). An ADA
       prior action did riot involve a determina ion on                       plain tiff may base her discrimination claim on tine of
        lie merits and thu issues were not actually litiatcd                three theories of liability’, disparate treatment. disparate
        herein (citation omiitcj)i: Ji:’>         ir’. 34                   impact. or itilure to make a reasonable accommodation.
       \l’3d 742.951’NYS2d6US (.F\TS’1 (t1c
                                                                             Da;i        ShiFt, 521 i U 231, 1(01 Cd Cir 2016) (Title
       K i2i 2 table) (‘‘[B]lack lettcr law accords no
                                                                            Ill: accord. es.. TIC v Moint Versa Sch. D:sI. S37
       coI:. icrW Ciioppcl cria’, to preliminan’ i niulict ion
                                                                             F ç}      I 55 ç’Exclusion or discrimination may take the
       orders.. A prelimi ia ry injunction order is an in cr1 rn
                                                                            form of disparate treatment, disparate impact, or fuTure
       order issued i bout discovery or an evidentiary
       hearing and therefore does not constitule the ‘full                  to make a reasonable accommodalion.”) (Title II);
       and fair opportunity’ to Ii tigale the issues, let alone             also, e,c., Wrieht  ..  N.Y J)etof Corr.. 83 F,3d 64.
       the required adjudication and decision on the merits                 77 (2d Cir. 2016) (“The House Committee on Education
       Thus, the Erant or denial of a preliminary injunction                and Labors report on the ADA statfed] ‘that the Forms
                                                                                                             ..




       has no coiatcral swppel eliccI 1                                     of discrimination prohibited by [nIle II are] identical to
*10    Because the only basis for the City’s motion to                      those set out in the applicable provisions of titles I and
thsmi ss was res j udica ta and collateral cM opji Cit’ Br, at              III of this legislation.’ 1: Miry            N.\’.S. &
li-I 7. the Chy’s mo1ion to dismiss tDki. No. 44) should
                                                                                          irF.id -U. h%n611d(:r)rcourtshave
                                                                            read the requirements of Title II and Title III as being




                                              .     .             :‘:
                                                                                ::::.       .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 37 of 69
 Lopez v City of Nw York. Sp Copy (2017)


 consislent “jib each other- .1, cert. dismissed
                              -                       33 S. Ci.     Projeu Renewal corcctly notes that it is not named as
 1X23 (NH  -
                                                                   a defendant in Lopez’s Amended Complaint. Dkt. No.
                                                                    50: Project Renewal Br. at 13:           Dkt. No .31:Am.
                                                                    Compi. at I.) Projeci Renewal, hocever. was named in
   B. Lope,.’s Amended Complaint andfjecIkLIIewaI’s
                                                                    Lopez’s initial complaint. (Dkt. No. 2. Compl. at I.)
                                                                   Judge Caproni deemed Lopez’s June 15, 2IJI 7 fling to
 Lopez’s initial complaint under ADA Titles II and Ill
                                                                   constitute an amended complaint, even though it was
 focused on the removal of her service animal from
                                                                   styled “Letter re: Emergency request for TRO” (Am.
 Marsha’s House (see Dkt. No. 2: Compl. at 5), which was
                                                                  Compl at I), to benefit not harm Lopez. There is no
 mooted by defendants’ stipulation permitting the animal
                                                                   indication that Lopez desired to dismiss Project Renewal
 in any OHS facility (see pare 9 above) Lopez alleges
                                                                   from this a’suit. and Project Renewal does not artue that
 in her Amended Complaint that DHS refusal to block
                                                                   it has been prejudiced by this technical pleading failure.
 Projeu Renewals request to transfer [her] from Nlarshas
                                                                   Lopez should be given an opportunity to amend the case
 ho use as a violation of [her] rights to be reasonably
                                                                  caption to comply with I cdcr:.] Rule tI ( I Procedure
 accommodated under local, stale and federal law.’ C Dkt.            ti. led It. CR I’ lI’(:i (‘‘The title oF the compaint
 No. 31- Ant- Compl. at 6.) According to Lopez. neither
                                                                  must name all the pa ri ies ....‘‘): see ii so, eL’., Sb :fill
 WIN West, nor any other OHS facility sa’e Marshas                                                                                 -




                                                                  I niied States. No. I 535?-cv. 20 7 WL 1313674 at * I
 House. constitutes a reasonable accommod a lion under
                                                                  12d Cu. Apr. 26, 2017) (We conclude that [he district
the ADA. (jj at 3 (ALL other DHS facilities besides               court erred in dismissing [plaintiffs] complaint based on
 Marsha’s are         not reasonable accommodations for
                ...

                                                                  infirmities in the caption.... Rule 0 is, ofcourse, subject to
my” disabilities).) Specifically, Lopez alleges that “DHS
                                                                  the command neverto exalt firm oversubstance. Indeed,
has placed [herj at facilities which cannot reasonably
                                                                  “c excuse techn cal pleadine irregularities as lone as they
accommodate [her] medical disabilities. PTSD, and
                                                                  neither undermine the purpose of notice pleading nor
Gender ldentit’ Disorder           Id. at Ii Lopez alleges that   prejudice the adverse parc   -     {O]ur flexible consTruction
                                                                                                   ...


she will be torced to hide [her] trans-identil’ and needs
                                                                  of pro Se pleadings leads us to conclude that Whtintitlj
at these non-LGBTQ flicilities br fear ofharassment. (Id.
                                                                  mtht be given further opportunity to conform the caption
at 3. 5.) Lopez further alleges that the decision for OHS
                                                                  with R niL I “s requirements (citations omitledu
                                                                                                   “

to mc e [he r] from M arshas was retal a ton.’ cat’ sed in
p:I it by 1 opez’s “w h ist eblowi ng at Marsha’s H ou Sc.’ (hi
                                                                  l’rojcet Renewal’s motion to dismiss due to the deficient
at 1-2)
                                                                  case caption should he DENIED, but Lopez should
                                                                  amend the caption accordingly. (Indeed, to avoid any
 *11 Project Renewal argues that Lopez’s ADA failure to
                                                                  further confusion, Lopez should file a formal ‘Second
accommodate and retaliation claims should be dismissed
                                                                  Amended Complaint”)
on the following grounds: I) Lopez fiuils to name
Project Renewal as a defendant (Dkt. No .50: Project
Renewa Br. at 13): (2) Lopez fails to stale a failure               2. Lopez Has   Not   Mlq       A     Failure to ,-ccnmmodate
to accommodate claim because the Amended Complaint                  Claim Against Project Rennial
contains no allegations that Project Renewal had                  Project Renewal argues that Lopezs failure to
know ledge oCher disability, or] that Project Renewal had         accommodate claim should be dismissed because Lopez
an decision-making authority ith respect to [Lopez’s]             makes no allegations that Project Renewal knew of
sheller placement’ (id): I 3) Lopez Thus to state a               her disability or had any decisionmaking authority with
retaliation claim ‘because she does not allege that she           respect to her shelter placement. (Dkt. No. 50: Project
engaged in a protected activity,” nor doeshe allege that          Renewal Br. at 13-14.)
Project Renewal subjected her to an adverse action’ (id.
at 14-I 5); and (4) Project Renewal is not a public entity        ‘Discrimination in violation of the ADA includes,
covered by Title II of the ADA    a at [5-16).                    inter aIm, not making reasonable accommodations
                                                                  to the known physical or mental limitations of an
                                                                  othenise qualified indiidua cith a disability.’ She:.e
  I. Loz’s Failure To Name Proitti Renew id As A
                                                                  v. M&1lhikC’.. S4X I 3d S. S( 2d Cit 2Ur1
  Defendant Do€ Not .TeriI Dismissal
                                                                  (quotations omitted). ‘Title Ill of the [ADA] requires


 WESTLAV
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 38 of 69
 Lopez v City o New York. Slip Copy (20171


wahout ecepUon hat any ‘policies. practices. or                                    the        .   -       disability may he necessary to afford plaintifF an
 procedures of a public iccommodalion be reasonably                                eq   i opportuni tv to use and enjoy the dwelling: au d
                                                                                         la

modilied for disabled individuals as necessary to                                  (4) defendants refused to make such accommodation.’
afford access unless doing so would ftmdamentally                                           v. Cohiso,i. No. 16 Civ- 2233. 2016 WL 2946173
alter what is offered-” PG A Tot,. Inc.              M r tin      -.               at *2 i I’ D.NY. Ma 19. 10l6j; accord, e.it. Th!!m V.
532 U.S 661, 622, 111 5, Ct I79. [896 (2111)1                                      N.u{* lions. Auth .1)7 Civ 7587. 2(1(P) VL 804 31 at *7
{quolinaal I SC l2l2t’ \n)tjD1isciiminaIion                                        SI) rS.\’ Mar 2( 1t9i, aCid. 40S ccd Arc’; 3’) ild
[under Title Ill of the ADA] includes             failure to                       Cir ‘U F I    Project Reneval only challenges the second
make reasonable modilications in policies, practices,                              and fourth elements- (See Projcct Rentual Br. at 13-13.)
or procedures. “lien such modifications ar, ncce,isary
to afford such goods, sen-ices. Intilities, privileges,
                                                                                                          Scealso,.iH;,liim            H( i’ 27?4,2uH
advantages. or accommodations to individuals ‘iIh                                                                             -




                                                                                                          3(A}1246 at *2 CS D.NY. .-\u 21,201?) (Caproni,
disabilil cs, unless the entity can demonstrate that making
                                                                                                          Di.) (“To state a fhilurc-to-aecomnmdate claim,
such modifications would fundamentally alter the nature
                                                                                                          the plaintiff must allege facts showing ii) that
of such goods, services, facilities, pdvilcues, advantages,                                               she is disabled uiihin the meanine of the AD.-\.
                               -


or aci. 0mm odati ons’ ))                                                                                 2 that defendants os is.   case,   or oprae         place
                                                                                                      of public acLumniudatian: and 131 hat defendants
                                                                                                      discriminated against her by denying her a full and
           Al I bough Project Rrc’ al argues that it is not subject
                                                                                                      equal ipportunit to      emo    [lit   5cr’ ices   defendants
           to Title II f the ADA          page ? bcIow It makes
                                                                                                      pro,dc
           no s mb argument regarding Ti Ic III and ins! cad
           only challenges s hether Lopez Ii us pled a prima                       As Projeu Renewal argues, Lopez’s allegations in the
           Ilicie case oldiscrirnination. (Sec Project Renewal Br                  Amended Complaint focus almost entirely on DHS
           at 3—14.) Title Ill bars discrimination in placeN                       (Dkt. No. 31: Am. Compl. at 1-2 (“OHS has placed
           ul public accommodation.’ 32 U S C.           (2 FBliai.                me at facilities which cannot reasonably accommodate
           Tb us. ‘[in order to state a claim Ibr violation                       m medical disabilities”, the decision br DHS to moo
            of Tiile Ala plaintifF must ‘establish that                      --


                                                                                  me from Marsha’s Wa S reta1ator> ‘; ‘OHS refusal to
             lie defendants own, lease, or ()1crate a place of
                                                                                  temporarily place me hack at Marsha’s is a failure to make
            pub ic accoaimodation      ‘

                                                                                    reasonahe accommodations ftr m’ dkabilities”). id at
                       I- ‘d ‘    :‘4_-                   (rc’citin,
                                                                                  4 (“OHS dttision to force me nIo a ‘Ièmale facihtv
            lexi al 42       S     -  2 Kli      Various prisaic
           entities are considered public accoinpnodations                        is a iolation of New York City and State law                                   ,
                                                                   ii    -




           the operations of such enti Lies affect commerce,                      at 6 (OHS has no facilities beside Marsha’s which can
           including ‘Ii omeless shel (cr15]   .  or other social                 accommodate my needs’); Id. at 7 (“I am asking the Court
           serice center establisbmcnt[s].’ 41 1. S.C. II 8                       to     order[ ]
                                                                                        ...         DHS to place me back at Marsha’s’).)
                                                                                                                ...




           (K): see also Is t i it           36 jul. Drawing all                  Lopez’s sole allegations that mention Project Renewal
           yea so n,Nc inferences in Lop<:s [a or on this mm o;l.                 stale: ‘DH S refusal to block Project Renewals request
             he Court finds that Project Renc” al falls thin the                  to transfer me from Marsha’s House was a violation of
           anlbitoiTitielll,see,c.g.,l’G\l.,!r.                                   m’ rights to be ‘reasonably accommodated under local.
                 I S             Li S ( ,it lS’t (The phrase                      state and federal law. (Demanding Project Renewal staff
            public aecomniodaiton’         should be construed                    prove their allegations while I’m still at Marsha’s is not
           liberally’ to afford people with disabilities equal
                                                                                  unreasonable).’ (Id. at 6.)
           access’ to the wide variety ofestablishments available
           Lii the nondisabled.’ (fns. omitted)), although as TO
           the City, the homeless shelter system falls under Title
                                                                                  These scattered references to Project Renewal do not
           II-                                                                    suggest that it rejected Lopez’s request br a reasonable
                                                                                  accommodation or otherwise [ailed to accommodate her
 *12 To establislt an ADA failure to accommodate claim
                                                                                  disabilities. Lopez’s accommodation claim instead Focuses
in this context, a plaintiff must allege that: II) he suffers
                                                                                  on DHS’ actions and the failings of the OHS shelter
from     a disability as defined by the ADA         (2)                           system. over which Project Reneu-al is not alleged to
       .
                                                                       .-:

the def’cndan kne    or reasonaNy should hae knou
                                                                                  have any control. (See Am. Compl at 3 (‘ALL other
of the plaintifff]s   disability; (3) accommodation of
                                                                                  OHS facilities besides Marsha’s are       not reasonable    ...




 /ESTL-\i             2fl                          -.
                                                        ...   -h:c.                       H.          .    •.
                                                                                                                       H.
     Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 39 of 69
 Lopez v. City of Now York, SUp Copy 2017)


accommodations form>’ disabilities. ) If DHS refuses to                                      sy nipioms nd rclatcd bchavior as,ociared wi
reinstate Lopez at Marsha’s House, and allegedly none of                                     each oi his condnion s are contra [able and rcadil}
DHS’ other facilities aLommodate Lopez’s disabihiie& 1                                        sccc,mmodatcd
would seem that this claim is properlY directed at OHS.                              *13 Proicci Rene al’s motion to dismiss Lopeis failure
not Pr&ect Renewal, as e’ idenced b Lopezs allegations.                             to accommodate claim should b GRANTED. Hoeer.
                                                                                    Lopez slould he gien leave to file a “Second An,cnded
On the otherhand. Lopez’s allegation, suggest that Project                          Complaint il she can allege a facially reasonable
 Renewal caused her transfer from Marsha’s House, thus                              accommodation that Project Renewal failed to pro’ ide
dening Lopez her prelërred accommodation. i.e.. to
remain at that facility. Lopez claims that her translèr
“as precipitated by Project RencvaI’s allegations that                                3. Lope, Has Phiusililv A11c2ed A Retaliation Claim
 Lopez broke the shelters rules and threatened is staff                               AEainst Project Reneial
 See Am Compl at 6 (Demanding Project Rcne;ai staR                                  Project Renewal argues tht Lopezs retaliation claim fails
prose their allega Uons while I’m still at M arsha’s is not                         because she does not allege that she engaged in a protecled
unreasonable’); see also pages 15 above Lopez does not                              activity or was subjected to an adverse action as a result.
claim. however, that her alleged outbursts were triggered                           (Dkt. No.51)’. Project Renewal Br. at 14-I 5.)
by her disabilities (see Roberts All Lx, 10: 6114117 Sup.
CL Order, at 9-10 (To the extent that [Lopez’s] conduct                             In addition to its anti-discrimination provisions, the
may be characterized as civil disobedience, she is herself
                                                         ...
                                                                                    ADA contains an anti-retaliation provision: ‘No person
to blame for the consequences olherconduct”)), such that                            shall discriminate against any individual because such
she requires a reasonable accommodation (counseling                                 individual has opposed any actor practice made unlawful
services, for example) to comply with Marsha’s House                                by this chapter or because such individual made a charge,
rules and thus permit her continued residence there.                                testified, assisted, or participated in any manner in art

To the contrary, Lopez argues that Marsha’s House jielf                              investigation, proceeding, or hearing under this chapter.’
is a reasonable accommodation And, because none of                                  42 U.S.C          l22tRa). A prima facie case of retaliation
the other shelters, allegedly controlled solely by OHS,                              under the ADA requires a showing that          “   (i) a plaintiff
would accommodate her disabilities, Lopez claims she is                              was engaged iii protected activity; (ii) the alleged retaliator
entitled to a rrnanenl residency at Marsha’s House                                   knew that plain till as involved in protected act1 vi tv. (ii
no matter the circumstances That is not a reasonaNe                                  an adverse decision or course of action cas taken against
accommodation as a mailer of law md would resulE in                                  plaint i fl; an { iv a causal connection exists betw cc,, the
an impermissible ‘heads I win tails ou lose’ outcome                                protected activity md the adverse action.’          -.




in Lopez’s favor: Project Rene i1 never could transfer                               lid oIIc’t                               al’ 3’rc’’__’
Lopez because a transfer anywhere else would constitute                             2tttTh accord cc., lhr;ihim         Pen.i. It Ci T3 ‘flj
an unreasonable accommodation, vet Lopez would be free                              \VL 3&I)lNi at          (S.D.N.Y. Aiue. 11, 1{il7 (Caproni,
to disregard the shelter’s rules with impunity. See.                                Di.). ‘A plainiilrs burden at this printa facie stage is de
                                                                               ..

                                                                                    mtnimis.lrcrua’..Tv. n           \!_ur’IEuzs.31’, I- 3d E13.
                                     3i [3d 64.       11d
(ir.        ([flhe plaintiff bears the initial burdens of                           (DU C ir.       2).
both production and persuasion a, to the existence of an
accommodation I hat is facia [k] reasonable.)                                       Lopez has alleged a plaus,hle relalia lion claim againsi
                                                                           -




                                                                                    Project Renewal. Lopez filed this action against OHS
                                                                                    and Project Renewal under ADA Titles II and Ill on
      Compare Roe v. I bus. \ujlI           C    of Boulder,
                                                                                    April 25. 2017 1      page 2 above)—an ADA protected
      909 F Supp. 813,81           ) C olo 995 (Defendant
                                                                                    activity of hicl, Project Renewal was aware as a named
       ‘served [plaintiff] with a 30 Day Notice of Intent
      to Terminate Tenancy’            Defendant] seeks to                          defendant. F On May 31, 2017. Justice Jaffe lifted her
      evict [plaintilfl based, in large part, on his abusive                        previous stay and OHS transferred Lopez from Marsha’s
      and threatening behavior          Plaintifl] contends                         House to WIN Vest. (g page 6 above.) Lopez alleges
      that each allegation of lie Notice implicates a                               that Project Renewal allegedly ‘request[ed] to transfer
      symptom of either his ;ul Lai disability or his                               [Lopez] from Marsha’s House” and OHS failed to “block”
      hearing impairment.,.. Plaintiff] alleges that the                            that request. (Sec page22 above.) Lopez’s allegations, read


                                   •        .:.:.
                                       .‘           .,
                                                               ‘   ,:‘:;
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 40 of 69
Lcpz v. City of Now York. Slip Copy (2017)


tiberalls sug2est that Project              Renewal’s req nest               as lb                        Tel aliat or aLl ions b                 delend.tn                 proxima tcl led
prox!mate cause of DHS’ tr:insfer detision. e’cn if DHS                                                   to the ultimate dccüti,n                 ‘).          ‘ui,    I
md the ult:mate decisioiirnakinu authority to effeelutile                                                                     lu, F
                                                                                                                               Cr’’      C       S2.   II
                                                                                                                                                        ‘;
                                                                                                                                                            I
                                                                                                                        ISI)\       ‘ac. 1!, lttL (Phiintiff
a transfer.     Borrot ing From ADA empio meat cases.
                                                                                                                                              -




                                                                                                         claim of reialiaiurs discli;irge under Section 1981
  Nbc Second Circuit has consrued adverse employment                                                     against dckndant.c an sun i;e a motion for
action’ to be broader for retaliation claims than For                                                    summary j udun,cn I nh en a sho nc of so inc
discrimination claiin. In lie context of an ADA                                                          afiirmati e link to causal I> ecinnect the actor
retaliation ci ain. ii ad’ erse eniplo tunt act ion    a                                                    tb the di Sen      ito r action        Dcfcndant]       -


aclion that could well dissuade a reasonable worIer From                                                 recommended to hi c Lu pcr isor that [pta ml ills]
making or supporting a charge of discrimination.                         ‘                               position be clini i iii ed     This is sufficient In
                                                                                                                                                    -




Lmc                          J Civ, 1485,2017 WL 696t95                                                  constitute personal in -oI yemen t in the decision
at *7 (S.D.N,Y. Feb. 22. 2Ul 7) (Caproni, Di.) (citations                                                to terminate lplainfl!fsl employment.” (citation
omitted). Project Renewal’s request to DHS to remove                                                     omitted)).
Lopez from Marsha’s House--allegedly the sole LGBTQ                                        20
                                                                                                         &, a, iikks           Bnries, 593 F.3d 159, [65 (2c1 (Ir,
                                                                                                                                   •,

facility within the DHS system (Dkt. No. 31: Am. Compi.
                                                                                                         2010) ([C]onsidering the perspective of a reasonable
at 6 (“only one GLBTQ tcility exists”); Dkt. No. 46:                                                     employee      bespeaks an objective standard. The
                                                                                                                       ...


Roberts Aff. ¶ 6 (Marsha’s House “is the only DHS                                                        standard may be objective, hut ‘lclontext matters-’
shelter specifically dcsiiznated or LGBTQ individuals”))                                                    ‘The real soci il rn pact ci orkplace behavior
—could dissuade a reasonable person in Lopez’s position                                                  often depends on a constellation of surroundinu
from pursuing a discrimination claim,                                                                    c,rcumsta nces. e [cI ,i inns, and rela t ionshps h cli
                                         Finally. ‘a close
temporal relationship benseen phiintiWs participation ii,                                                are not fufl capturcd b a simple ritation of
                                                                                                         the ords used or he phsical ic’s performed.
protected activity and a defendant’s] adverse actions can
                                                                                                         Thereibre. an act thai ‘ouId be immaterial in some
he sufficient to establish causation Treeli:; v I
                                                “     n 1
                                                                                                         situations is material In cit hers For example. {a]    ‘


\iwbm.     313 [3d ii 72’       The one-month gap between                                                schedule change in an CIiiOVCC’S ‘ork schedule may
the flUng ofLopezsADA compl.iint and her transfer from                                                   make little dilicrence to mans ‘vorkcs. hut ma’
Marsha’s House (accuall’ less because the TRO stated in                                                  n:ane renorrnousl to a ‘(sung mother with school
effec I for much ol tint I period) supports an n icrence of’                                             aue children    I L’iUpt ions omit ted)).
                                                                                                                             ‘‘‘




causation at this phase of he litigation. 22                                               21            Accord,    .,Guil,mn                c. 4 Civ [92
                                                                                                         2016 WL 3548Q )‘1 S.D.N.Y Jam 28, 2016)
       See, cf Dechbcrr’        tCI-frDc1i, [24 F                                                        (Such a causal connection may be inferred from
       Supp. 3d 31. [53 L- .D.N.Y. 2015) (‘Plaintiffs                                                    temporal proximity.’), afl’d, 675 I-cd App. 8 iii
       engagement in a federal lawsuit    constituIe[s a. -.
                                                                                                         Cir, 2(117).
        protected activity. ‘I. &ines v. N: YczTfJJt
                                                                                                         See, ç, N;tjje v N[,rrim 663 I-3d IOU, Ill (2d
       iL, 528 F Supj, 2d [35, [49 (F D.N.v. 1007)
                                                                                                         (Er 20     ) C While we ‘aye not ‘drawn a bright
       (“Plaintilt engaged in protected activity under the
                                                                                                         line’ deflning the maximum time period that can
       ADA when he filed         ..a lawsuit against the”
                                                                                                         give rise to an inference of causation, six weeks                             fit,
       defendant), afl’d. 351 I ed Apj 509 (2d Cir 2t)9.
                                                                                                         corn   fortably       ithi n any line      t’ c      night ci raw.’’ (citation
       cendtid’fl       ,    S              H’S (                                                                            --•

                                                                                                                                                                            0      r I’’:!
       Cf Gcr’r,::r                ir:- I         t:,,-’
                                                    .
                                                                                                                                        :14       ia         ( :r hAN
                                                                                                                                                      Although
       C ir        (Plainti ii wa of course also required                                                the plaintiff filed her complaint with the EEOC on
       to pro\ e thai her ierminalion was proximately                                                    February 1. 994. the L’urnp:aini a-: not served on
       caused by [deftndant’s] retaliatory conduct But                                                    defendant] until the beginning of ‘xpril 994. She
       since plai ntiffs) claim   as not that Neferidant                                                 “is suspended later iii at month. This time span

       jrsonaliy made the decision to terminate her hut                                                  is sheti enough to permit a jury to infer a causal

       rather that he made retahation-hasni dthsions and                                                 connection’); S.t’rr ‘ NAS
       rncemmendai ions I hai led to icr lerminat oil. I lie                                             )5L,v.5’11 t’t\\l 9SSSS)aIWSDNYMa,
       proximate cause deiermination was governed b                                                          2017) (‘‘The passage of appro, mately one mont Ii
       ordinary principles of causation.. [T]he jury could                                               between the prot lcd actis ty and the retaliation may

       find the necessary causation if it concluded that the                                             give rise to an inferci,ce of causation,”),




                            In        ;,:
                                                               i’.J ri       ).:..::,:
                                                                                         .ni    .   S.      v:rn OH 1.:
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 41 of 69
 Lopez V. City of New York, Sip Copy (2017)


 *
   14 Proect Rene’als motion In dismiss lopez’s ADA                   Dli. No.2: Compl.: Dkt rco. 31.Am. Compl r’ Lopez
 reraliajion claim shoufti he DENIED.                                 hla.s not plausibly alleged ha I Project Renewal is subject
                                                                      to Title II of the ADA. ‘,tcii          N;ui Rd. ii \Icd.
                                                                      Lutn,ncr, ,3h4 F 3d 7’. X5 Cd ir. 2flU4 ([F]or a
  4. Lope, Has Not Allcued Thai Project Rencnal Is A
                                                                      plaintiff to establish a prima heic ‘i olat i oi she must
    Pu1,lic Enlitv’ Co.ered by Title II of the ADA
                                                                      demonstrate       that the defendants are subject to” the
                                                                                         ...
Project Reneal argues that Lopez’s claims under Title II
                                                                      ADA.).
ofthe ADA should be dismissed because it snot a “public
entity.’ IDkt. No. 50. Project Renewal Br, at 15.16
                                                                                  According lo the Ciiys brief, Project Rcne’ a) is a
Title II provides, in rclc ant part, that “no qualified                           private contractor. See Dkt No. 45: City Dr. a’ 2
individual with a disability shall, by reason of such                             (ilIn 2016 DHS contracted with Project Renewal,
disability,,., be denied the benefits of the services                             Inc., a non’profit sluttcr operator, to operate”
                                                        21      ...
                                                                                  Marsha’s House.).)
a public entity. or be subjected to discriminatIon by any
such entity.’ 12 U.S.C.       12132 (emphasis added). As              Project Renewal’s motion to dismiss the claims against it
used in Title II, the term public entity’ is defined as               tinder Title II of the ADA should be GRANTED.
  (A) any State or local governnient; (B) any department,
aeney, special purpose district, or other instrumentality
of State or States or I oc;i I govcrnnient and (C)    any . -
                                                                                               CONClLSION4
commuter authorit’.’ -12 U SC        121W : accord. e..
l3rcrcc lr.rih.fli
         .
                           Inc. N,-. ft.—2nTh_r. rt[
                                 .                       I.           :4
25S)3 ii 2 1d (i Jwt: 5. 21,17, ‘Title II [of the                                 If Lors2z requires cnpies of mv of ih c’src’poncd
                                                                                  only in eql,n she should request copies rum
                                                                                                   .
ADA] apphes only to state and local governments, their
                                                                                  deiens counsal. Sec ic! ‘r.’:tS-L”.r -

 nstrumcntalities. and comm titer authorities.
                                                                                  9(2dCEr 2{,tJ.SDN’y-EDNYl.’;:{l,V
                                                                       *15 For the reasons set forth above, the Court shouki
Project Renewal i not a “State or la1 government’
or a’ commuter authority.’ nor does it appear to                      rule as follows:
he a goemment “department, acncy,                or other
                                                ...
                                                                           (I) [lie City’s motion to dismiss Dkt. No, 41J should he
instrumentality.” The Second Circuit has held hat the
                                                                           DENIED in its entirety,
phrase instrumentality of a State’ “suggests thai to
be an instrumentality, an entity must somehow belong                       (2) Project Renewal’s motion to dismiss (Dli. No. 49)
to the government or have been created by it,” and                         should be DENIED, except GRANTED as to Lopez’s
“is thus a creature of the municipality or stale whose                     failure to accommodate claim and any claims under
ends it serves.” Green v. City of N.Y.. 465 F.3d 65, 79                    Title II of the ADA; and
(2d Cir 2096), In Green. the Second Circuit held that
 ‘fal private hospital perlbmung services pursuant to a                    (3) Lopez should be granted leave to file a Second
contract with a municipality even ii it does so according                  Amended Complaint to name Project Renewal as a
to the municipality’s rules and under its direction, is not                delëndant and to add acts to support her Title Ill
a creature of any governmental entity. Instead it is a                     failure to accommodate cLtim against Project Rencsal
parallel private entity Id.: accord, ct’.
                             “                       TrniA.
                                                      .


US l-ed.Ap:- r3.
              ‘.             lOW ( ir. 10i 3: (‘ A pri’atc
contractor does not       con,e liable under Title II (ol
                         ...
                                                                                   FILING OF OB.IECrIONS TO THIS
the ADA] merely by contracting with the State to provide                          REPORT AND RECOMMENDATION
eovernmentai service, essential or othenvist. Numerous
courts have agreed ‘vith this analysis.’’ (citation omit ted,         Pursuant to 1S. U.S C        ((, hi( ii and Ruc 72k1’I of
citing casesi). Ncither Lois initial nor Amended                       he I eden; R        ol C     Precd a c, the parties shall
Complaint allege that Project Renewal is a public                     have fourteen (14) days from service of this Report 10
entity,’ let alone contain any allegations regarding Project          flle written objections. See also 1-cd. R. Civ. P. o. Such
Renewal’s relationship to DHS or the City. (See eener;i}Iv            objections (and any responses to objections) shall be filed
                                                                      with the Clerk ofthe Court. with courtesy copies delivered


 /ESTL1td          20   .>
                                                                        1.i   .     ;rFr:t     .
     Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 42 of 69
Lopez v City & H,w York- Slip Copy (20h7



to the chambers of the Honorable Valerie E. Caproni.
30 Foltv Square. Room 230, and to my chamhcr. 500                 I 2d9S.3(ic)I2tICiri.cert.dencd.5I:-L.S E1S. 13s
Pearl Street, Room I 37ft Any requests for an extension           (1 825(911!: Snti]l v. 5cc; ci hlcalih & I-Iumn Scrs.,
of time for filing objeclions must be directed to Judge           892 F*2d IS. I62d Cir. 989): \Vcsolck vCmndUr Lid.,
Caproni (with a courtesy copy to my cluimbers). Failure           838 F.2d 55, 5759 (Id Cir 9%) McCarthy v. Mancon,
to file objections will re [lit in a waiver oft hose objections   714 F.2d 234. 23738 (2d dr. 983).
For purposes of appeal- Ihomas v Am. 474 LJS 13)!,
 (J( S. (1 4(’6 (1985): Intzr;uti V. i±cntsh. 475 Fed.App
                                                                  UI Ci1Iii,ns
           1d [in 2gi2 ill: AFL—CK) ).fl.:9 hiLl
Iku-ip•in. 9 F;d l04. !u4 Cd (in l9i. cert. denitd.               Slip Copy. 2017 WL 1332203

     C!   Do:ueCt




WESTLW               -   -
                                 -
                                       --
                                                   -      -       --                 .--
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 43 of 69
 Srnon v Cify M Now York! Not podod in F.Sun.2d 2012)
 2012 WL 4863368

                                                             were dismissed in the prior action and includes udditional
                        WL 4863368
                      2012                                   defendants: tue City of New York,        Police Oflicer
     Only the Westlaw citation is currently availabk.        Hasnat, Police Officer Leon and Michael A. Curdozo, the
                 NOT FOR PUBUcATION                          Corporation Counsel for the Oty of New York.
                United States Distflct Court,
                      ED. New York.                                 Simon’s amended compaint uses the caption Simon
                                                                    v. City of New York et ii and cites “the Cky or New
                    B a rn SI tl ON Plaintiff.                      York ct ul under the sabhcadti,g ‘Dckndants.’
                                                                                 “



                                                                    Am. Compi at PC F p           2. Host Cr. it does iot
   C [‘fl OF NEW YORK. An tionv ill:, nil ng. ()bafrmi              act uaII’     an address for the City a it list of
   lmc)cp, N.Y.P.D. I’D. lia3nat(9131) N.Y.P.D. P.O.                namd defendants. Liberally construing pIin[ifl’i
     Rn         .IicIiacl A. Card:.zi. ilunnias Kidcnt,
           15y;..
                                                                    co:nplaint. Ii: Court rcads tile aitended cumplaint as
                                                                    including ic Ci. y as a named defendant
  Ixslv Wi]linms, f)cp;,rtmeitt of Housing I’rcsenatiLnI
        Development N DR 312793, Defendants.                 The amended complaint in the instant action raises the
                                                             following new factual alleuations: (I) that Simon and
                    No. 12—CV—1596 (CiA).                    defendant Anthony handing entered into a ‘properly
                                                             executed (rent stabilized lease involving Apartment
                          Oct. 11, 2012,                     $ 6 of 83 East IS th Street. Brooklyn, New York
                                                             I I226 “the apartment’L (2) that on February 23. 2011,
 A LI orl,e s and Lan Fir p’s                                Simon notified defendant Blanding that he ‘had obtained
                                                             proof that the apartment was rent stabilized and that
Barn Simon Brooklyn. NY pro se.
                                                             flti4 wished to recci’ c a copy of the lease aizrecmdnt.
                                                             but that Blandin refused Simoits request at deftndara
                                                            Obafemi Imoleps direction; 3 that in March and late
             3IEA1ORANDUM AND ORDER                         July/August 2011, Simon filed lawsuits in housing court
                                                            complaining that the apartment had a faulty malbox and
AFJON, Chiefiudge.
                                                            that Blanding and Imotep were tampering with his mail;
 *f On March 30. 2012. plaintili Barry Simon, appearing     (4) that on April 62011, defendant Police Officers Kasnat
pro c, filed a complaint against defendants. On April 1.    and Leon arrived at the apartment at Imotep’s request and
2012. Simon tiled an amended complaint. Simon seeks           demanded that [Simon] present “.ritten proof that [he]
damages and injunctive rehef The Court grants Simon’s       lived at that address or else lea c in mediately: (5) hat on
request to proceed hi form, puuperLc pursuant to 2t L S U   Auuust I 5. 11)1 I “Corporation Counsel claimed that the
                                                                             .



          Tim amended compIant is dismissed as set forth    City ofNew York ac luaU owned the premises in question
below.                                                      and that Ohamfemi Imotep as under lease agreement
                                                            (rather than the landlord/owner’ as he claimed to be)’ and
                                                            denied that Simon was a legal tenant of the apartment;
                                                            and (6) that in July or August of 2011. Imotep filed a
                          Ba ckgro mitt
                                                            holdover petition against Simon. which was dismissed
The Court takes judicial notice that Simon has already      ithout prejudice to renewal on March 12, 2(112 due to
flIed an action against several of the same defendants.     Imotep’s failure to appear Am. Compi. at ECF p. —6.
Sec Simon v. Kic/ca. No. l—CV—6I61 (USA) (filed             The remaining claims were raised in the earlier action.
Dec. 20. 2(111). Dv Order dated January 4, 2(112 (the
  January 2012 Order), the Court dismissed the claims       Simon again claims ioiations of due proccs under the
agai,ist the Depanment of Housing and Preservation          Founeenth Amendment and contends that he isentitled to
Development (HPD), Thomas Kidera. Lesly Williams.           damages pursuant to New York City’s Rent Stabilization
Anthony Blanding and Obafemi Imotep. Sec hi, slip           Laws, Simon also makes conclusory allegations that the
op. at 2—4. The false arrest claim against Police Officer   City of New York conspired with defendants to harass,
Aquino was allowed to proceed. See hi, slip op. at S        retaliate and discriminate against [him] for exercising [his]
6. In tins action. Simon sues the same defendants who       constitutional rights to make good Faith complaints


 WESTLAVJ
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 44 of 69
 Simon v City of New York. Not Reported in FSupp.2d (2012)
 2012 WL 4563368

 Am. Compl. at ECF p. 7. Simon seeks damaes under the                 as distinct from the Cit iTself Sce Jan. 2 Order at 3;
 Americans with Disabil es Act and a restraining order                  Th;h.      6-ru II ;,:c,,’ ff. 54 51(1 I d 156. 60    .




 of prolectLon against each al the defendants to prohibit             Cd C  !r.1flflI. All claimsagainst HPD MOR #311793 are
 Ihem from inierfrñne with fltis] fulure ability to enjoy             therefore dismissed.
 the reni stabilized housing privileges owed to a disablefd]
 tenant. Id.
                                                                     H. Claims for Constitutional Violations
                                                                     Simon raises several constitutional claims, which the
                                                                     Court construes as brought pursuant to the Civil Rights
                     Standard nj Rei’ieii’
                                                                     Act, 42 U.S.C.       l)8 Simon expressly alleges that
                                                                     deftndants violated his due process ritilits under the
  ‘2 In reviewing Sinions amended comp)iini, the Court
 is mind hi I that ‘a pro sc complaint, ho” e’ ct nartiul iv         Fourteenth Amendment Am. Compl. FCF p.3?. Simon
 peaded. must be held to less stringent standards than               further ahlees unspecified constitutional ‘iolations by
  orm: I pleadings d raked b’ lawyers Fri                            Officers Hasnat and Ieon with respect to the events of
                                        ‘              Pu h,
55! l_ S             27 S.Ct.119, 671 FdDd liiSl                     April 6. 2011. Finally. Simon alleges that all defendants
tmternal quotation marks omitted). Consequently, we                  ‘ere part of a conspiracy to ha [ass reta ia te. and
                                                                                                                 —




must liberally construe jSimons] pleadings, and must                 discriminate aeainst him, The Court construes this as
interpret his complaint to raise the strongest arguments             arising under 12 U.S.C.    1983 or 1985.
it suggests A/thus          fl/urn. 480 l*3d 636, 639 (2d
Qir.2007), This is particularly the case where the pro se
                                                                           4                / 933 Claim c .4gainst Priraie Parties
plaint ill alleges that her ci vi rights have been ‘1 olated.
                                                                           Bk I,It?iflg   cm ci 1, iorei,
Scuin/lV,i:nri/fv Sea!nh!h/(’,..hmt, 537 F.3d 1S5, 191 (Id
                                                                     For the same reasons set Forth in the January 12 Order,
   r. 2(Ht. Nex ertiwiess. a complant must plead ‘‘enough
                                                                     Simon’s claims for constiiutional violations under Sc’rtic’n
facts to slate a claim to teller that is plausible on its             ‘)S against Blanding and Imotep must be dismissed
face fli/):/un;i; (n/Lii;rnnb/;. 5{i I S 544 m.
                                                                     pursuant to 191 5tH Dii B. Simon’s allegations of a nexus
  21 .SCi. 955. fr’ L.l d Id 929 2iWi. A claim will
                                                                     between the private deFendants and the City are vague and
be considered plaustble on its face’ ‘when the plaintilT
                                                                     concluson and fail to demonstrate that tile actions of the
pleads Factual content that allows the cci urt to d ras the          defendants should be treaied as state action Set’ inn. 2012
reasonable inference thai ‘he defendant is liable Ibr the
                                                                     Order: 42 U.S.C.
misconduct alleged.’          rn/f Y. IqhaL 556 U..S (62. 678.

129 SQL 937. 173 L,F.dad 868 (2009).
                                                                           B.Sec lion 1933 (‘ki,,zs Against Girt/or,. Ridera. anti
Pursuant to the in forma pciuperis statute, the Court must                 I [‘ul/ia,ns
dismiss a complaint if it determines that the ,ction (i) is           *3   For the same reas<l ns set forth ‘vi tli respect to
frivoto us or mailcious (ii) fails to state a c aim on which
                       -                                             defendants Thomas Kidera and Lesly Williams itt the
relief may be granted. or (iii) seeks monetar’ relief against        January 2012 Order. Simon fails to slate SCLI In
a defendant who is immune from such relief IS 1. SI                  claim against deièndants Michael A. Cardozo. Thomas
  191 5ctt]R l3 Finally. if the Court determines at any              Kidera and Lesly \Viliiams, who are state actors, because
time that it lacks subject. muter Jurisdiction, the court            he Fails to provide facts to support a federal claim against
mustdismis theaction cd It Cw P. JIUIIL3                             these indk duals

                                                                     As prerequisite to a damage award under Sccton 1983,
                           Discussion
                                                                     a plaintiff must allege the defendant’s direct or personal
                                                                     involvement in the alleged constitutional deprivation.
I. Claims Against Departmuift of Housing Preservation                           Burkc 449 [3d 470, 184 (2d (fr 21)06). Here,
Development (“HPD”)                                                  Simon does not make any allegations that defendants
As explained in the Janutr 2012 Order. Section 396 of the            Cardozo, Kidera or Williams deprived him of his civil
New York C tv Charter Forecloses lawsuits against New                rights. Indeed, not once in his Statement of Claim or
York City departments and agencies such as the HPD                   Praer for Relief does plaintift even mention Cardozo



 fEStL%V                                                 -:      -     .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 45 of 69
 Simon v City cf New York. Not RBported in F.Supp 2d (2Oi2
 2012 Wt 4863368

 or Kidera, and the only refertncc to Williams is that                   under Setion. 19S3..Scc I.ns r ti G;cn: No. II
 she “compiled and compleled” Corporalion Counsels                       5W6. 2u12 \VL 215527i. at        (I ThY, Jun.12. 2(112)
 verified answer to Simon’s August 2011 complaint in                     (‘Courts in the Second Circuit have consistently held that
 housing court, See Am. Compi. ECF p. 47. As is clear                    mere threats, verbal harassment or proflinity, without any
 from a review of the exhibits annexed to Simon’s amended                injury or damage, are not actionable under Section I
 complaint. Cardozo, Kidera, and Williams are involved in                (internal quotation marks omitted). Sun ons Sect ci I 983
 this matter only to the eient that they d[ended Stmon’s                 claims against Ollicers Hasnat and Leon are dismissed for
 housliw court ac Lions awains[ the City in their roles as               Ihiling to state a claim under  1 5tc, I 2( B
 the Corporation CounseL Special Assistant Corporation
 Counsel, and an emploee ofHPD, respectively.
                                                                              D S .i (?uin!s fgaIncc the Cut if New );rk
                                                                                     t

                                                                           *4 Municipalities such as the City of New York
 To the extent Simon names defendant Cardozo based                                                                                 can
solely on his supervisory role as the Corporation Counsel                be liable under Section 983 only if a plaintiff can show
for the City of New York, the United States Supreme                      that a municipal policy or custom caused a deprivation
Court has held that ‘[bjecause vicarious liability is                    of his or her constitutional rights .1 !w:cil Dept <‘I Sot
inapplicable to     ... 9N suits, a plaiiitifl must plead that           Scrii 436 U.S. (j5, 6&HI -91, 9 S,C’t. 20)8, 56 L.Fd 2d
each Government-official defendant. tlirou2h the official’s                        0Th. As addressed abtne. Simon has failed to
own individual actions, has iolatcd the Const hi Lion                    adequately allegean) violation ofhis constitutional rights.
and rejected the argument that ‘a supen’isor’s mere                      Even if lie had, plaintiff has not alleged any City policy or
knowledec of’ hs subordinate’s dscriminaton purpose                      custom uponwhichtohaseaflndingoIrnunicipal liability.
amounts to the supervisor’s violating the Constitution.                  Simon’s Section I ‘IS claims againsi the City are dismissed
hjhal, 556 U.S. at 676..77, Since [lie claim against                     Ii, r lb lure to s tale a claim.
this supervisor defendant, as presently stated, can be
supported only on the basis of respnmkar superuir or
                                                                           F Guz.spiracy Cloi,,i (‘rn/er Ste firM I 3
vicarious liability doctrines, which are not applicable to
                                                                        To slate a claim that private partits were engaed in
Szuio;i )S3 actions. the amended comphiint is dismissed
                                                                        a conspiraLv with state actors under Sectn IN’, a
acainst Cardozo for failure to state a cia im under S I 15 (C
                                                                        plaintifl’ must allege “(I J an agreement between a state
 2 B As Simon has again failed to allege that either
                                                                        actor and a private party: (2) to act in concert to inflict
Kidera or Williams wnonailv engaged in any violation
                                                                        an unconstitutional injury and (3) an overt act done in
of his civil rights, his SCLLiL>n 93 claims against these
                                                                        furtherance of’ that goal causing damages.’ (ui,, briello,
defendants are also dismissed under 19) 5(d112)(B).
                                                                        292 F.3d at 324-25. Complaints that contain ‘conclusory,
                                                                       vague, or general allegations that the defendants have
  C      in in   1983 Ch,Thix .4 gains! Of/ü’ers ifasnat emil          engaged in a conspiracy to deprive the plaintiff of his
  Lrnn                                                                 constitutional rights are properly dismissed,’ hi Simon
Simon’s claims against Police Officers Hasnat and Leon                 has aliczed no icts suggesting the existence of an
concern events alleged to have occurred on April 6. 2011,              agreement—-express or tacitbctwecn Inotep or illanding
hen he “as asked to produce proof of’ his tenancy. The                 and          state actor. See 6:L          ( hn-    632 I  .




Courl aaain construes this claim as broughi pursuant to                            t2d Cit 20! {lnding allegations oc conspiracy
the Civil Rights Act, 42 t i,5,Q, S 9S’ Nevertheless, the              “baseless’ where the plaintiff ‘offer[ed] not a single
Court finds that Simon has not alleged Ihets rising to the             ftct to corroborate her allegation of a meeting of
level of a constitutional violation. Simon does not allege             the minds among the conspirators”) ‘see aLco I
that he c as falsely arrested, nor does he allege that the             Goorcl 340 F_3d LOS, I 10-I I (2d Cir,2003), Plaintifl’s
defendant officers forced Simon to vacate the premises of              claims that defendants conspired to harass, retaliate, and
the apartment when he could not produce vñtten proof                   discriminate against him are “unsupported. speculatie.
of awful residency. Nor do the facts alleged in Simon’s                and conci uson    -   Bc) c/c/ic r Sc hna 1 r
                                                                                             ‘
                                                                                                                       55 F’. 3d S 5
amended complaint support a claim ol excesse Force.                    <62 1d Cir.1937. As such, any claim for Section 10S3
Although Simon al!eges that the oflicers “etc “extremely               conspiracy fails
verbally aggressive he alleges no injury resulting from
theencounterofApril 6. He has stated no claim actionable


 WESTLW                          <:n                            •..,
                                                                       a?., U   :.   .
                                                                                                     .      .   .   .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 46 of 69
 Simon v City of New York- Not Reported in F.Supp 2d {2O12
 2012 WL4863362

                                                                 by Simon involved mailbox repair, mail tampering, and
   F Cc a sp inn ‘   i/n is L /cr .S - a: / 5                    rent o’ ercharge and do not appear to relaw to Simon’s
 Grunting Simon’s amended compaint the liberal reading
                                                                 disability RetLiation for such complaints does not suffice
 required, his conspirac claims may also be construed as
                                                                 to establish class—based discriminatory n ten I. .S’ce hi
 brou,zhl under 42 U.S.C I 985.
                                                                 l3,;,:kIr;, Lawn. Th’unng Serr., No. Ic) o 1733, 20W
                                                                 WL 1992543, at *2 (ED N.Y. May 14, 2010) (retaliatory
 Section 985(2) contains two separate clauses. The first
                                                                 moti ation not discriminatory animus); see aiso h,
 makes it unlawful for ‘two or more persons [to] conspire
                                              ...
                                                                 Gn,n of. Yaitv, No. LU -cv --6020, 201 0 W L 461 6665 at
 to deter, by force, intimidation, or threat, lily party in...   *4 4 \rDNy No II, 2010) (status as wlistleblowe
                                                                                                                           r
 any cotirt of the Unfled Stain from attend ng ccli court.”
                                                                 not a protected class uiider Section 985. ThereFore,
 32 t S.C      lX52 (emphasis added)- The second clause
                                                                 not only has Simon thiled to provide any allegation of
 makes it unla tuE for t 0 or more rsons [to] conspire
                                                                 a conspiratorial aurcei,ient. he has failed to allege that
 for the purpose of impeding. hindering. obstrucung. or
                                                                 delndants harbored discriminaton intent.
defeating. in any manner, the due course oF justice in
any Sn,,’       nith rn/CPU to ilcni I urn citi:Cfl the cq,sl
                                                                  Scc. Ii  I S 5 2 simila dv prohibits a wimp i rav between
            ...




flfl tc ficyj     the hi ii
                          .   -  Li 1cm phasis added The
                                  -                    -
                                                                  t”o or more perons to dcprie another of the equal
 first clause expressly involves conspiracies to obstruct
                                                                  protection of the laws. or of equil pri ileges and
justice in federal courts. while the second clause involves       immunities under the Ia ws. Lvi El r 1)1:; flhlin, No.
conspiracies to obstruct justice in state courts. Unlike
                                                                 06--c’ 2528, 2012 WL [340805, at *6 (E,D.N.Y, Apr. 18.
the first clause, which outlaws all imerlrence with any
                                                                 2012) (citing il/an v. Dunaickon, Lu/kin & •h’nrcrlc Sec.
persons attempt to attend federal court,” Keuii,:g
                                                                 Cur1, 7 F.3d 1085. 1087 (2d Cir. 993)). As under the
Ccnri, 706 F,2d 377, 385 (2d (ir.1983), thesecond clause
                                                                 second clause oF 985(2). the equal protection’ lamiguage
cx p1k iLly requires that conspirators’ actions he rnoti a ted   requires that the conspiracy was mott-ated by a class
In an in tent to C eprive their    t ms of equal prOIc lion of
                                                                 based discrimmatorvanimus. .l/t:,r 71.3d ,,I lLj7. (;r:;/n
the law s. This requirement has been interpreted to mean              fir;çpr!e- 403        .5 H. In’ 91 SC lit, 21
that plaintiftmust allege discriminatory ‘racial. ethnic. or
                                                                 L U Id 338 9’i As Simon has failed to allege that
class-based animus’ motiating the conspirators action            any defendant harbored all intent to discriminate, his
           (ii; ‘:fA                     4 Vl & ii. 4:d
                                                                 tonspiraL claims are dtsmised pursuant to 2S U.S.C        -


Clr.F’?X (citing ku,h I Eic,/edg. 460 U.s 7[Q. 722-24.
                                                                  wl5ic2gnj.
 03 S (t 1483. 75 L.Ed Id 4 3 983)).

 *5 To the extent that Simon argues that defendants              IV. Housing Claims
conspired to interfere with his constitutional right
to make good faith complaints’ in housing court,                    A Fe11em1 Housing DLsciiorinaiio,, Clain,,
a division of the New York City Civil Court, only                The Fair Housing Act (‘FHA’). as amended by the
 he second lause applies, and so Simon must allege                Fair Housing Amendment Act, makes it flega “to
discriminatory nient. Although Simon offers no facts             discriminate against any person in the terms, conditions.
regarding his alleged disability, he proides a copy of           or pri ileges of sale or rental of a dwelling, or in the
a notice of change in pa ment of his Suppemental                 provision ofsen ices or facilities in connection with such a
Security Income in the anneed exhibits to his amended            dwelling, because ofa handicap oftha person.’ 41 U S C.
complaint and so the Court will assume hut he is in                  4 14 2 A). Ti tIe II of the A meñcans with Disabilities

fact disabled. Nevertheless, despite conclusory ascrtions        Act (“ADA) prohibits public entities such as the City
that defendants discriminale[d] against” him. Simon has          from denying government programs or services to, or
made absolutely no claim that any of the defendants              otherwise discriminating against “qualified individual[s]
discriminated against him hecanse of his disability, his         with a disability by reason ofsuch disability.” $2 u.S.C.
                                                                                  ...




race, or otherwise. Rather, the very reason Simon oilers           12132. Title Ill ofthe ADA prohibits discrimination ‘On
for this-alleged discrimination is that delCndants were          the basis of disability” by private individuals who own,
retaliating against him [or pre’iousi’ bringing hishausin        tease, or operate a place of public accommodation. 42
complaints. Am. Compi. ECF p. 7. The annexed exhibits            I SC. 12181. Finally. the Rehabilitation Act of 973.
reveal that the housing court proceedings commenced              a predecessor to the ADA. provides that ‘[n]o otherwise


 VJESJLAW         -
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 47 of 69
 Simon v. City of New York! Not Reported in F.Supp.2d (2012)
 2012 WL4863368

qunifled individual w itli a dEsahi}iiv      shall. soie) b
                                           ...                         of his 1 isabiiti [Ic thus Li nfl ot icc over a2ai nsl either
                                                                                                    -




reason of her or his disahilitc be excluded from the                   private defendant on dispara Ic treatment or fa,lure to
participation in. be denied the benefits of. or be subjected           accommodate grounds.
In discrimination under any program or ac[i’ity receiving

Federal financial assistance. 29 t .S.C 79M a                           1
                                                                                                          J,’:N’’),;’ 1/!:::,              \u. 1
                                                                                               :12 WI. SS 4. It{[ D.\                         NUt. ‘.
  6 For purooses of the instant comp!aint. the FHA,
                                                                                                                                         -




                                                                                                    a general mailer. ii: non CaSeS. Mi’ iduals
 ADA, and Rehabilitation Act impose similar standards                                    ha mzI the deGnition of disabih: for purpose, oF
 with respect to disability dicriminn lion, and so the Court                             ruecivingSSl or SSDI hneflIs also qualif3 as disabled
 ‘ill analyze them in Iandem Se.               Smith     A F (   -
                                                                                         under the Federal di s.’ hi! it s,’ ui es.’ (citing C I 2;;,
 IIr,i Auth., 4 0 F. App’ 40-I. 496 (2d Cir.201 I). A                                      Pohcv Mc’nu. .;.c (;rp .526 U.S. 795, 797,
 plaintiff can base a claim of disability discrimination                                        597, 431. hI Id 966 ( 1999j).
 on “any of three available theories: (I) intentional                  To the extent plaintiffis claiming housing discrimination
 discrimination (disparate treatment): (2) disparate impact;           aaainst the City, he has not alleged any I cially neutral
and (3) fiuilure to make a reasonable accommodation,’                  policy or practice with a discriminatory elect, and so
 Brief r. Albert Einswin (ll l’ 3/ed, 423 F App’x 8&                   has not stated a claim under a disparate impact theory.
t)fl (2d Cir.201 I) (quoting idnin         Gooi’d, 591 F.3d 37         See iso,,thunu1       I ‘cu, the -n iirc’ Dept. 352 F3d 565,
  Id Ci .2009); South. 4 lii I A p’x at 106. Simon need                574 75 (2d Cir.2003). Morcoter, he has failed to allege
not claim in ten tiona I discrimination to state a cl aim under        any fins whatsoever suggesting that the City denied him
‘disparate 1mg ci” or “Failure to iccommodate” theories.               any beneill or a’oiumod.ition to thich he was entitled
See kr.;n A,z!.ns’/.’[v Re.’; I;: N, I- c-lI(’3. (N                    because of his disabilit>. or that he ever even requested
 F.d X9 2!1i WL ‘fl!F1N. a t5 Id Cm JuL23. 2012j                       a disahilit accommodation- Indeed, the exhibits re’ cii
(failure to accommodate), S,.’thi: 4 0 F.            p’x ii 3          that the City actually accommodated plaintiWs requests
(disparate impact). Nevertheless, he must do so under                  to repair his mailbox despite denying his legal tenancy. As
a disparate treatment clieor            ish. 3 0 F. App’ II            plaintiff has failed to allege any basis for reco’ cry under
3gb. and must plead chat defendants at 1ast Lneu of                    cite FairHousingAct. tiieADA. orthe Rehabilitation Act.
hk disability under a ‘Failure to accommodate theory.                  these claims against deftndants- are dismissed for iiilurc
Sec ifav,r,i Al 1 ;i,ee,l flu,       J,n.;u vi Thumi-. 33c             in slate a claim.
App’x 60, 62 (2d (‘ir l{1’L .SinLwllo v. Thrcn uui !cflp
lfvu,s Auth., No. 2           7 i. 20 2 WL %8S 139, at *
(E.D.N.Y. May23. 2012). Moreover, tostateaprimafacie                      B. Clainis/in r ‘john/on u/Rent Suthilthuion Laws and
housing discrimination claim under any ofthesestatutes. a                 Failure to Acknowledge Tenancy
                                                                        *7 Simon alleges that Imotep, Blanding,
plaintiffmust show “that he was qualified for an available                                                                   and the
benefit and was denied that benefit.’ Johnson Len’. 812
                                                     .
                                                                       HPD have tidied to abide by rent stabilization laws
F.Supp.2d 67, 80 (ED N \ 201                                           or acknowledge his tenancy. however, these are matters
                                                                       of state housing law. “Federal courts do not have
Even assuming that Simon has adequately alleged hat                    subject-matterjurisdiction over landlord-tenant matters,”
he is disabled, that he is ‘qualilied” as defined by the                             t.ih4)k\ [ha/ti           - [LU, No.
                                                                                                                      -         iS
arious statutes. and that he is lcalIy entitled to inhabit             2’H1. 21n8 WL 2’)054Z5.         2     i) N N           t. ‘ttttl
                                                                                                                                     -




the ap:irtment at The rent-stabilized rate he claims.                  (citini eases): see i/so S;:u;: Lu;:)      I C. ii,::        ‘Is
                                                                       No lIJ-e-5743 CDI] \VL rn7 2 (F D.N.’i. un 7.
he nevertheless has fluiled to make out a claim for
                                                                       101 i (rule applies even ‘here City is the landlord). As
discrimination under any of these statutes. Simon alleges
that Blanding and Imotep oerchar2ed him for rent.                      the Court has dismissed all of Simon’s frderal claims, it
that Imotep brought court proceedings against him for                  declines to exercise supplemental jurisdiction over claims
holding over his tenancy and hr rent arrears, and that                 relating to the disposition of the lawful landlord/owner of
Bianding and Imotep reFused to pro’ide a cops of his                   the apartmenL Simon’s tenancy, or any rent overcharge.
lease. However, plaintiff has railed to allege that either
Blanding or Imotep even knew of his disability, let alone
that they intentionally discriminated against him because



 dES’1’LAJ        U’i)   I                       .
                                                         ••_   _r••!


                                                                            .j   .   .
     Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 48 of 69
Simon v. Chy of New York, Nn Reported n FSupp.2d 2012)
2012 WL4863368

                         fl,nc(uxion                          resrraininjz order of prowction’ is denied. An>’ stale law
                                                              claims are dismissed thou t prejudice. The Court certi ks
The amended complaint tiled in lurmu paitperLs. is            pursuant to 2S u.S C.      9         that any appeal from
dismissed as against all dcftndants for I ilure to state a    this order votiId not b taken in good laith and thereftue
claim. D I_ S C.      01 5c)1 Ui. The Court is mindful        in fur,iiu puupcris status s tknied Eu r the purpose oF an
that Simon atread> recci’ ed an opporlunity to amend          -appe;I (              t’i1JSth’ 3() I ‘.S -4S. 14435,
his complaint in Lii I I—tv— 6 6 action      I h respect to   82 5.0. 917.8 Ltd 2d 2 II
defendants Kidera, Wilhams, Blanding, and Imolep, but
failed to do so. Simons anicnded complaint has not given      SO ORDERED.
this Court any indication that a valid claim might be
stated’ against any derendant, Goinr: r L’S.! .1 hi. Sup.
Think. Ill F.3d 794, 7Q5 (II Cir. 999), and so the Court      All (ku tunis
declines to grant leave to amend, Simons request lot a
                                                              Not Reported ii, F.Supp.2d, 2012 VL 4S63368

E      Dcc




                7    .    ...   :.     u       .    .          L1’-           .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 49 of 69
 Taylor v. Potter Not Roported in FSupp.2d {20033
 2004WL 1&11423


                                                                      When Robin Carretta. a letter carrier at Bowling Green
                     2003 WL 1811423
     Only the VesUaw citation is currently available.                 Station. arrived for s ork around 10 p.m. on June I & she
              United States Disthet Court,                            was telephoned by either a station mana,er or a supervisor
                                                                      who in l’urmed icr that she “as the ‘cling Sn nis-ar unti
                    SD. New York.
                                                                      another supervisor arrived at around 500 or 6.00 am. the
                 Pierre lA ICR, Plain tiff,                           next morning. (Taylor & Potter 56. SImis. ¶ 6; Norinand
                                    V                                 Aff. Ex. H: Carretta Dep. at 18, 22—23.) This was the first
    John E. POTtER, Postmaster General, Defendant.                    time Carrelta had been an acting supervisor at Bowling
                                                                      Green Station, (Taylor 56.1 Stint, ¶ 6; Carretta Dep. at
                    No.99 Civ, 4941(A.EP).                            21.) Taylor did not know that Carretta was asked to serve
                                                                      as an acting supervisor. (Taylor 56.1 Stmt. 6; see a/so
                            Aug. 16, 2004                             Taylor Dep. at 69: “No one was in charge.... There were
                                                                      no supervisors there’)


                 OPl.VJUV .4 .VD ORDER                                Ta’ br clocked in’ hr ork at 11:07 p in., clocked out
                                                                      at 12:33a.m.. and went outside {Th’ br & Potter 56.1
PECK, Chief Magistrate J.                                             Stints. “ 7-8. Ta) or Dep. at 68: Kalman Alf Ex. K.)
                                                                      Taylor sent outside      aiting ‘or a stirvisor to arrive
                                                                                               —
    1 PlaintilT Pierre Taylor brii,gs this Title VII action
                                                                      to in l’orm the supervisor that le “as I a rd unable to
 aeainit the United States Postal Sen ic (“U.S.RS.’ or the
                                                                      work” (Talor 56.1 Stmt, II: Taylor Dep. at 68.) While
   Postal Service”) claiming that he was suspended three
                                                                      Taylor ‘u’s outside, sanitation w urkers and postal police
 limes and allegedly denied lunch breaks and overtime
                                                                      rang the doorbell in the basement dispatch area. (Taylor
 due to racial discrimination and retaliation. (DLI- No. 2:
 Compl.) Taylor is now represented by a special guardian              & Potter 56,1 Stmts. ¶ 9; Carretta Dep. at 22. 25. 27, 35.)
                                                                      Carretta had expected Taylor to open the door, and she
ad item for purposes of this litigation, who in turn is
represented by counsel. (Dkt. No- 70: 9/10/03 Order.)                 paged Taylor several times over the intercom. (Taylor &
                                                                      Potter 56.1 Stuns, ¶ 10; Carretta Dep. at 22, 35.) Because
 Presently before the Co tin is the U.S. p.s ‘s summary
                                                                      Taylor did not open the door, (‘arretta had to leave the
judment motion. For the reasons stated below, the
                                                                      work flour arid go downstairs to do so. (Taylor & Potter
motion (Dkt. No 82) is GRINTED
                                                                      55.1 Slrnts. ¶ 2.)


                                                                             Taslor does not diiputc the lime at hicl, he docked
                                 F-IC IS                                     in. hut as to all ‘‘duck rings’’ reftrL-nce s. resnd
                                                                             that Ta or’s guardian and Is counsel ‘cannot fully
Pierre Tadur heizan sorkini! hill-time for the Postal
                                                                             ur,dcrs(, rid the information tonrained in said ‘clock
Service in 1981. Dkt. No.. 90 & 83- Taior & Poner 56.1
                                                                             rirIg doe umen s and req Ui rrs luriher di ccover in
Slmts. ¶ I; Dkt. No. 87 Normand AlT. Ex. B: Taylor                           order i o understand said documents. (Taylor 56.
Pep. at 22, 24,) From 1991 to 1998. Taylor worked at                         St ml ¶ 7 & n. I .) The Posi tI Ser cc maintains
 he Bowling Green Station Post 0111cc in New York City                       thai it ‘provided the Guardian’s counsel with a time
as a distribution clerk responsible For dispatchinc, which                   conversion table, a pay period charge, and annotated
includes receiving, loading, and unloading trucks- (Taylor                   sample clock rings, as well as definitions of the
& Potter 56.1 Stmts, i 2—3; Taylor Dep. at 33—351                            principal codes contained in the dock rings. (Dkt. No.
                                                                             95 Potter Reply Br- at 3 n I?, citing Dkt. No. 94:
                                                                             Normatid Supp. AfT. ¶ 8 & Ex K.) The U.S.P.S.
The’ JIUIL’ 18, 1997 Incident and Tarlnr’s Susj;nisicii                      con tends that it also ‘offered on more than one
On June 18. 1997. Ta or uas assigned to uork the night                       ottas on to prov rile. upon ru I en request, de flnitions
shift at the Bowling Green Station. (Thlor & Puller 56.1                     ulan codes or abbr:’ iations contained in the clL
Stints. ¶ 1; Taylor Dep. at 130.) At the start of that shift.                nfl25.   Potter RepI’ Br. at 3n. 11. citing Normand
no regular supervisor was present. (Taylor & Potter 56.1                     Supp MY ‘‘ 16-19 & Lx L.) The U.S.P.S further
Stmts. ¶ 5: Taylor Dep. at 69.)                                              notes that its summar) judnient papers induded a


 dESiLAAd             •..    .          ..jr.   ::.r:;   .   .   .;    u.J                •.
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 50 of 69
 Taylor   v.   Pott&r. Not Reparled n. F.Supp 2tI (2O04
 2004WL 1Bi423

          ‘Clok Ring Ke’        hat cx plaind I hc arious cock       Carret Las ; N tien statement reported that Taylor made
          ring codes. Potter Rcplv Hr. at 3 n 12, dung Dkt           threatening gcsture. veIled and cursed at her, and
          No. R 5 KaIrna a            2 & Lx I ) In lay event, I     repeatedly ignored her request to return Co his cork
          Cou Ft notes thai Ta yl or’s discovery period had long.
                                                                    station.’ (Taylor & Potter 56.1 Stmt. ¶ 23; Eichenauer
          since ended before the guardian ‘vas a ppoi a ted, and
                                                                    AlE Lx, B: (‘arretta Stmt.) Lewis statement corroborates
          the Court refused the guardian’s request to broadly
                                                                    Carrettas account that Taylor “got upset and started to
          reopen discovery (See pages 18- 19 below.)
                                                                    shout at Carretta.’ but also notes that Le is did not
 Vhen Ta or eventually canie back inside. he and Carettt            witness tile entire dispute. (Ta or & Potter 56.1 Stmts. ¶
   got into a verbal dispute.’ (Tavor & Potter 56.1 SimIs.          23: Eichenauer Aft. Lx. C: Lewis Stint.) TaUor told the
 ¶ 13: C:irretta Dep. at 18-29; Talor Pep. at 77—79,)               postal OiCC that Ite       never stated anything to Robin
 Carretta states that during the dispute she asked Ta lot           [Carretta] except that no one to [his] knowledge put her
                                                                                                                       ..




     h> he was absent From his oft sm [toll. al though
      ‘

                                                                    In charge.’ (Ta br & Potter 56.1 Stmts. ‘26; Eichenauer
 Tay or states th a Carret ta as Led where’ he as Qraylo            MT. Lx, P. Taylor Stmt.; Taylor Dep. at 115.) Around
 & PoLler 56 I Stmt, ¶ 11: Carretta Dep. at 28--29; Taylor          2:30 a, rn., I’tcr Biking the sm tements, the po.s La I police
 Pep. ii 77—79.) According to Taylor, when he entered               escorted Tay or out of Bowling Green Station and told
 the building. Carretta approached him, yeIlin, “‘Taylor.           him not to return until [the following day] when the
 where the flick you been! I been looking all over for your         regular s]upcrvisor was on duty.” (Taylor & Potter 56.1
 fucking ass, I been paging you for 40 minutes. I’m not             Stmts. ¶] 27-28; Eichenauer All’. Lx. A: Carretta Stmt.;
doing your motherfucking job. Go downstairs I’m taking              Taylor Pep. at 113.1 Carretta did not refer to Taylor’s
 you oft he cIk for 41) minutes. (Ta>lor 55. SHin. ¶                race in any na’ during the incident. (Taylor & Potter 56.1
 13. Ta’lor Pep. at 78.)Talorasked Carrctta ‘[]hodied               Stmts. F 41: Ta’Jor Pep. at 133. Carretta Dep. at SB.)
and cit her in charge said that he did not ha’ e to listen
to her, and might hae called her ‘stup:d.’ (Taylor &                Antonio Juan. a regu-ar supervisor. began his shift at
Poller 561 Stmts. 5-. l6;Taylor Pep. at 78 “79jTaylor               around 2 30 a.m (Taylor & Potter 56.1 Stmts ¶ 29; Dkt.
got upset and raised Ins voice—according to Taylor, so              No. 85: Kalman MT. Lx, K: 6/8/97 Shift Sum,n 3 Juan
Carretta could hear him over her own yelling. (Taylor &             was a new supervisor vlto had never supervised, met or
Potter 561 Stmts. ¶ IS; Taylor Pep. at 78.) While standing          spoken to Taylor. (Taylor & Potter 56. Stmts, !1 30—3 I;
four or live fret away from Carretta, Tay or also “very             Taylor Pep. at 105—06, 141-42 Juan issued Taylor ‘a
possibly]” used proFanity when speaking to a co-worker,             retroactive notice,’ in which the Howling Green S tat ion
Alan Negron. about Caretia. ho ieard his comments to                manager Ronald Hart concurred. stating that Ta’Ior as
Negron. (Tavlor& Potter 561 Stints.’ 6. Taylor Dep. al               suspended emergentlv itliout pay on 6/ 8197. from
79. 95. 101-4)3, Dkt. No. S7: Normand All. Lx. V Negron             0250 to 0750 (balance of tour).’’ Taylor & Potter 56.1
Stmt.) Talnr admits that he miaht have talked with his              Stmts. ¶ 32. 34; Normand An’. E. J’ 6R S!97 Emergency
hands or put his hands on his head durin1 the dispute.              Suspension Notice, Taylor Dep. at 146.y The suspension
(Taylor & Potter 56. Stmts         7; Taylor Dep at 80—S I          notice reads:

  *2 Carretta called the postal police because of the                 You engaged in an act of misconduct and it ould he
 dispute. (Taylor & Potter 561 Stmts. ¶ 20; Taylor Dep.               disruptive to day-to-day postal operations for you to
 at 78 When the postal police—two of whom were                        remain in a duty status.
African American —arried, Carretta told them that she
was acting supervisor and asked that the) remove Talor                It apjxared that ‘our retention in an active duly status
 because he was menacing her after she questioned why                 may have resulted in damages to government property
lie “-as a” ay from his work station For 45 minutes.                  or might hae been detrimental to the interest of the
• (TaUor & Potter 56.1 Stmts. W 20—21; Dkt. No. 84:                   government or injurious to you, your fellow orkers, or
Eichenauer Aft. Ex. A: 6118/97 Incident Rpt.) The postal              the general public.
police look statements from Carretta, Taylor, and another
Bowling Green Station employee, Richard Lewis. (Taylor              You have the right to file a grievance under the Grievance
& Potter 56.1 Stints, ¶ 22; Fichenauer Aft. ¶ 9 & Exs. B—P.)        Arbitration Procedure   ... (Normand Aft Ex. 3: 6/18/97
                                                                    Emergency Suspension Notice; Taylor & Potter 56.1
                                                                    Stmts, ¶11 32.34.) Taylor refused to sign for receipt of


 WESTLAW             .---            .E:.
                                                  ..     ..;....      -   .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 51 of 69
 Taylor v. Potter, Not Reperlad in F.Supp 2d (2004)
 2004WL 1811323

 the Emergency Suspension Notice. (Normand AlL Lx.             All. Lx. K: 6/19/97 Notice of Suspension of 13 Das or
 J: 6/18/97 Emergency Suspension Notice at 2 I TaIor           Less; Eichenaucr An’. Exs B—Cl The manager of the
 returned to work the lbIlo in night and ‘as given             Wall Street Post Ollice. Kenneth Rodin. ‘cho is black.
 o’ertime hours on thai date to make up for the time lost,     concurred In the Notice of Suspension. (Taylor & Potter
 (Taylor & Potter 56     SEmIs.   35.)                         5’.l Stmts. ¶ 38; Normand Air Lx, F: Thompson Dep.
                                                               at 52; Taylor Dep. at 46—47.) Taylor refused to sign for
  *3 On June 19, 1997, Juan issued Taylor a Notice of          receipt of the notice olsuspension. (Normand Aft, Lx. K:
 Suspension of 14 Days or Less,’ wE, ci, stated:               6/19/97 Notice ofSuspension of 14 Days or Less, at 2.)

   You are hereby notilied that you will he suspended for      9
                                                                      While Pottcrs 56 I sEa tement states I hat in lie Notice
   a period of 7 calendar days hethnninc on 9/6197, You
                                                                      o Suspension ‘‘Juan FL di-d Cant a’s ; ersior ‘1
   are to return to dut on 9/I 319T The reasons for this
                                                                               on June IS. I        P       56 I Stmt.    39,
   suspension are:
                                                                     Ta lot disputes [ha there is et idence that Mr. Juan
                                                                      rcai’d ct s. Carrct a’ ersio,( bill d ocs nor dispute
   Cliaree # I—Acting in an unsafe manner.
                                                                     that the Notice of ft sci pzt .t nt/ut/i h,i,:
                                                                                                        —                Is.
   (‘hutije # 2—--Creatintz a disturbance on the workfloor,          Carretils ersinn of the inc&n(’ (Ta or 56 I Sttn.
                                                                     ¶ 39, emphasis added) The Court flnds his to be
   At approximately 0130 hours you were asked by Robin               a distinction witlioni difference and certainly not
   Carretta where you had been Fr the last II) minutes.              a genuine issue of material fact surncient to impede
   She had been paging you because you were missing from             summary judgment.
   the Dispatch Area and the Private Sanitation Co. and       Taylordoes not dispute that Juan was the supervisorwho
   the Postal Police were tr no to obtain entrance to the     lb rma liv issued and signed the Notice of S us peitsion,” but
   Station and you were nut there to admit them- She then      ‘submits that this disciplinary not cc a issued at the
   had to 000 thederk and admit them. You responded to        instieation of Bowling Green Station Supervisor Gerald
   Ms. Carretta to mind her tucking business. [hit she as     Mccall based on racially discriminaton and retaliatory
                                                                      ...




   only a fucking clerk and you were advancing towards        moties.      (Taylor 561 Stmt. ‘36: sec a/co pages 13—16
   her raising ‘our arms and hands and cursinQ at her.        belo’c ) Although Taylor testified at his deposition that
                                                              he beliced Juan did not knou that the statements in
  Carrier Lewis heard this conversation and St a led that     the notice of suspension were false, particularly because
  you were very upset and twere] shouting at Ms.              Juan had never supervised Taylor befbre and therefbre
  Can’etta. He also states that she was requesting you to     had no reason to lie (Potter 56-I Stmt. ¶ 40; Taylor Dep.
  please return to your work area. Ms. Carretta warned        at 05—06), Taylor’s counsel “disputes that Mr. Taylor
  you that if you didn’t stop yelling and cursing that she    is competent to testify as to whether Mr. Juan knew the
  was going to call the Postal Police and you responded       statements were untrue or whether Mr. Juan would have
    I don’t give a luck when you do you’re nothing hut a      reason to lie.” (Taylor 56. Stmt. ¶ 40.)
  stupid clerk.’
                                                               *3 Prior to the June 18. 1997 incident. Taylor
  The Postal Service has zero tolerance for icts of this                                                          had
                                                               lied EEOC complaints against Postal Service supervisors
  kind and e will not e’ Cr have any of our employees
  abused by another co-worker.                                including Gerald McCall (see pages 14-45 below) in May
                                                              19S6. Februan 994. June 1996, and October 1996. (Dkt.
  You have a right to flle a claim for Unemployment           No. 86. Sturman Aff. 5 & E. A’s- Taylor & Potter 56.
  Insurance (after the effective date of this action)         S[rnts j 43.) None of these complaints involved Carretta
  You have a right to file a grievance under the General!     or Juan. (Taylor & Potter 56.1 Stmts. ¶ 42.)
  Arbitration procedure
                                                              It is undisputed that Taylor was permitted to work
(Normand Alt. Lx. K: 6119197 Notice of Suspension;            overtime alter the incident, including 6.65 overtime hours
Taylor 56.1 Stints. ¶j 36-37. 39.) Juan’s description of      on June 19. 1997. (Potter 56.1 Stmts. ¶ ¶ 35. 44: Taylor
the incident is in jizjcement cith Carretta’s ‘ersion of      Dep. at 161; Kalman AlT. Lx. J: Taylor Clock Rins
events.   -   (Taylor & Poller 561 Stmts. ¶ 39. Norman        Summ.} On at east one occasion after June IX. Taylor



      —   L
         Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 52 of 69
    Taylor v. Potter. Nd Reported in F.Supp.2d (2004;
    2003WL 1811423

    declined to ork overtime hours. (Ta’ br & Potter 56.1                            On September 25. 997. Poitul Service supervisor
    Stmts,     45.) The irnount of overtime Taylor worked                            Nicholas Ochian sent Taylor a ‘NY Form P2 --72
    alter the incident is disputed (Taylor 56.1 Stmt. ¶ $4). but                     notice.’ (Taylor & Potter 56.1 Stmts. 51; Nontand All.
    Taylor does not specify how many hours ni overtime he                            Lx. L: 9125/97 P2-72 notice.) The P2—72 notice “directed
    allegedly was denied, (See Dkt. No. 92 Taylor Br. at 29,)                        fl’aylorJ to report for duty at once or submit satisfactory
                                                                                    evidence substantiating the cause of his’ abeice,” (Taylor
    Tavior disputes Poller’s statement thai Ta tor ‘reeei ed                        & Potter 56. Stns ¶ 53: Normand MT. Ex L ) The
    a lunch break on each shift that he vorked between June                         notice stated that F Ta or’s absence “as due to ilin ess.
     8, 1997 and Februan’ 5, l99S and that his lunch breaks                         he must       submit a signed and dated medical certiticate
    averaged 3022 minutes long. (Potter 56 I Stmt • 46.                             immediaiel on a doctor’s letterhead indicatin1 medical
    Kairnan Afl’. Lx. 3: TaIor flock Rings Summ.) Tay’or                            facts sufficient to support the period of incapacity. [flie]
    alleges that he was ‘regularly denied lunch breaks during                       date [Taylor could] relurn to duty, and whether fraylor
    this period. (Taylor 56. Stint. ¶ 46, 47; Taylor Dep. at                        was] able to return to lull duty.”’ (Taylor & Potter 56.1
    184—85.)                                                                        Stints. ¶ 54; Normand 4ff, Lx, L.) The notice specilically
                                                                                    warned that ‘[flailure to comply with the foregoing ‘sill
                                                                                                   “


                                                                                    result in disciplinary action being issued to remos       ou
Ti’i&irs L ‘napprori’;! Sc pren her :1 hsL’n( C rind O iIhcr                        from the Postal Service. (Taylor & Potter 56.1 SirnIs. ¶
9. 199 Notice of Rt’rmcil
                                                                                    55: Normand All Lx. L.)
On September 17. 1997, Taylor as admiaed to the
emergency ps’ chiatric unit of K rigs County Hcmpital
                                                                                     ‘5 More than tsso sceks after issuing the P2—72 notice.
Center. (Taylor & PoKer 56.1 Stmls. ¶ 48; Normnd                                     Ochlan issued a notice of removal dated October 9,
All Ex. V: 9121/97 Psychiatric Eval.;TaylorDep. at255.)                               997. (Taylor & Potter 56.1 Stmts, ¶ 58; Normand All
Taylor was absent from work without approved leave                                  Lx. M: 0/9/97 Notice of Removal.) Taylor had not
from September22 to October 9. 997. (Taylor & Potter                                reported to work for more than two weeks, had not
56.1 Stints. ¶ 49; Taylor Dep at 255; Normand AD’. Lx.                              provided any medical evidence to substantiate his absence.
N:; 10/9/97 Notice ofRemoval. Kalman AIf. Ex. J Talor                               iTalor & Potter 56.1 Stmts.          57. 61. Normand All
Clock Rings Summ.) The Postal Service claims that it                                Lx. I_: P2—72 Notice: Normand Aft. Lx. M: I09/97
 dd not kno when or if [Taylor] ould be returning to                                Notice oi Remoal: Normand Aft Lx. 7: 10/10197 Rose
work.      (Potter 56 I Stmt. 50                                                    Letter.) The notice o I’ rem oval Ii ares that Taylor “as
                                                                                     continuously absent from his scheduled tour oF duty
                                                                                    withoth permission beginning on September 22, 1997’
          Taylor has a history oF mental illness dating buck
          to 197%. including hearing voices,” and has been                          and “fail[ed] to comply with the P2—72 notice to submit
          hospitalized For psychiatric care on several occasions.                   satisflictory documentation of his absence.’ (Taylor &
          (TaIor Dep. at 396 305; Dkt. 88 Potter Hr. at                             Potter 56.1 Stints. ¶59; Normand All’ Lx. M: Vl/9/97
          I) One of tie O ct Ta’ or heard after lie us                              Notice of Remo aL) Ta lot’s seven-dat suspension dated
          released from (i iiS County Iio,pital Center a.c                          June 19. 1997 “-as considered as part of the discipline
          supervisor “McCall harassing me. aking mc up.                             decision (Taylor & Potter 56.1 Stmts. 60; Nonnand All’.
          dkappcahna Lnlur Oq’. at 414, Pouer Br al
                        “
                                                                                    E M- 019197 Notice of Rcmo’a].)
          II Accordine o social vorkcr Janet Rose, ho 1w
          Crisis lnterveiuion Center referred Taylor to after                       Taylorconcedes that lie received the P2 --72 notice and that
          his hospitalization (Taylor 56.1 Stint. ¶, 5%), Taylor’s                  he understood that he was required to provide medical
          psychosis included saying “that he feels that his boss
                                                                                    evidence that his absence was due to illness. (Taylor &
          and he people at his job were talking to and about
                                                                                    Potter 56.1 Stmts. ¶ 56. Taylor Qep. at 264, 271.) Talor
          him from the telc ision Primad I y tel Ii ng him lie was
                                  ,    .




                                                                                    argues. hnwe er, that although the notice of remova) is
          dead Normand All Ex. U. Rose Dc1, at 0 II).
                                                                                    dated October 9. 997. shop steward Shirley Thompson
3         The Postal Sc,’ ice concedes that it as noti fled                         did not sign it until October11. 1997. (Taylor 56.1 Stmt.’T
          on or about September 21. 997 h:u Ta. or a,                               58; NormandAfi Lx. NI: l09/97 NoticeofRemoval at 2.)
          hocpiializcd. PoLler Br at             Ta3ior      Dc1,.       at 255     Between October 9 and October 14. Taylor asked Kings
          57                                                                        County Hospital social worker Janel Rose to provide a



    WEST4         :1i)
                                      .:;:;r   _..:;:.:...           ;            :;1          .            .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 53 of 69
 Taylor v. Polter. Not Reported in F,Supp.2d f2fl02)
 2003 WL 1811423

  doctor’s note to explain us absence (TaIor 56.1 Slim.
                                                              Ta or’s behalf in lieu ofrcmo al* Taylor & Potter 56.1
C
   58; Rose Dsp. at 22.) In sn October 10. 1497 letter        Stnns.t 65: Normand AlT. E 0 1015:97 GrievanceStep
 on Kings County H ospilal letterhead. Rose wrote That        I Summ,: Taylor 56.1 Stmt. Add’l Relevant Facts ¶ 29;
Taylor     as ‘being seen in the Crisis Intervention Center
                                                              Thompson Dep. at 64—65, 6768
since 9/21/97 to present’ and that ‘[i]t is recommended
that he does not return to work until after his re
evaluation in 3 weeks.      Taylor 56.1 Stmt. ¶ 58; Taylor             Taylor diii not name Ccli In in any LEO coinpi aint.
& Potter 56.1 Stmts. ¶ 63; Cogan Aft. Lx. Q: 10110/97                  (Ta) or & Potter 56.1 Stints’66, Taylor Dep. at 341
Rose Letter.) It is unthsputed that Roses letter as not                12
signed by a physician. nor did it contain an’ medical                  Ta or uncmpied to flI an EFO complziini rcgardin
thcts or diagnosis {Tavlor & Potter 561 Stints. ¶ 63.)                 the ci rcun,stances of’ his r:mo’ al for contmuous
Ta’ hr liand-d-ivered Roses letter to the Postal Service               urmpproed ahsrtce but di re.1uircd insftaid to
en October 11, 1997 (Taylor & Potter 56.1 Struts. 62,                  amend i one        had aireu& nitiLitI Ta or
Ta’jor 56.1 Stint. ¶ 58; Dkt. 88: Potter Br. it 23 n. 13.)             Stmt. Add’I Rdevant Fads ¶ 31, Taylor Dcp. at 173--
Taylor did not submit any other documentation about his                74, 2S9 93 I
absence. (Taylor & Potter 56, Stints. ¶62; Taylor Dep. at
258—59. 272—73.)                                              Taj’lor’s Tardiness and Jarnwrv 18, 1998 Notice oJ’
                                                              Re,nora/
 In addition. althou&t Taylor is a veteran (Dkt. No. 90:      It is undisputed that when Taylor returned to work at
TaIor56 .1 Stmu. Add’I Ruleant Facts25: TayiorDp.             the Bouling Green Station on November 17. 997. he
at IS). the notice of rernoal classified Talors discipline    uas ‘tirdy ITalor & Pouer 56. Stmts. ¶‘ 67—68;
as within the pro’ ince of the “Non--Veteran Bargaining       Kalman AlL E. 3: TaInr Clock Rinus Summ.) On
Unit,” (Talor 56.1 Strnt., Add’l Releant Facts ‘ 23:          December II I 997, Taylor was thirty-two minutes late
Cogan All. Lx. 0. I 0/9/97 Notice of Removal.) Mccall         For ork. because he fell asleep on the train. (Taylor &
admitted that stations generally have records indicating      Potter 56.1 Stints. ¶ 69; Normand AlL Lx. AA: 12/I 197
which employees are veterans and that the supervisor          Request br or Notification of Absence,) On January
administering dIscipline is responsible for determining       5, 998. Taylor was twenty-six minutes late, claiming
whether an employee is a veteran, (Taylor 56 I StmL.          a delay in public transportation (Taylor & Potter 56.
Add’I ReIeant Facts ¶ 16; Dkt. No. 87: Normand All.           Stints, ¶ 70. Normand All. E. GB. 1/5198 Request for
Ex. I. McCall Dep at 06-07.) Ta) icr testifled that he        or Notificalion of Absence.) On Januan )3. l998.Taykr
informed Othian and McCall that he ‘as eleran uhen            ‘as two Ii ours and fifteen m mutes ate. cIa rn ing hs
he reccied the notice or removal, and that they ‘did          medication caused him to oersleep. Taylor& Potter 56.1
nothingtocorrect theituation.’Taylor56.l Stmt,.Add’l          Stmts,7l; Normand AlT. Lx. CC: 1113198 Request for or
Re!e’anl Facts 27, 33.Talor Dep. at 251.llhompson             Notification of Absence.)     -




testifled she was not aware that Taylor was a veteran and
that Taylor never complained about his categorization as      7        Taylor as hospitalized again on January 5. 1998 for
a non-veteran on the notice of removal. (Potter Reply Hr.
                                                                       six days. resulting in an eight-day absence from work.
at ID n. 9; Thompson flop, at 67, 70—72,)
                                                                       (Dkt. No 8%: Potter Hr. at 14: Normand Aft. Ex DD:
                                                                       1/20/98 Dept of Veicrans Affairs Memo; Kahn,
 *6 Thompson. Taylor’s shop steward, filed a grieance
                                                                       All F’ I ‘taylor Clock Rings Summ Taylor
on Ta3lors behalf rcizarding the notice ol rernoal.                    orkcd dgain from Januan’ 27 ihrou& February
 Talor & Potter 56.! Stints. 6.4; Normand Aif. Ex. 0:                  4. 1998. and was readmiiwd to the hospital on
10125/97 Grievance Step I Sumin.; Thompson Dep. at                     Februa 6, 1998 for about Thirty days. Potter
64—65. 6? -6.) Thompson requested that the disciplinary                Br. at II; Norr.an Aft. E. FE: 3:1319? Dept ol’
proceedings he delayed because she had been unable to                  \‘elerans Affairs Memo ) Taylor subsequently rciired
reach Taylor, but her request was denied. (Taylor 56.1                 and recci”es a disability pension from the Postal
Stint, Add’l Relevant Facts ¶ 28—29; Coan All. Ex. C:                  Service (Potter Hr. at 14; Taylor Dep. at 14.)
Thompson Dep. at 67.) Thompson settled the grievance          On   January 21,   998 Ochlan issued Taylor a
with Ochlan by accepting a fourteen-day suspension on         second notice of removal on grounds oF ‘excessive



 VESTL&W         I   .::   —
                               ...   .
                                                        ,         -:   .   ...
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 54 of 69
 Tayror v. Potter, Not Reporiod   fl    F.Supp 2d 2003)
 2003 WL 1811423

 tardiness. (Ta’ or & Potter 56.1 Simts. Ct 72—73;                Ta’, br alleges [lull nhen McCall arrived at Boning Green
 Normand AlT Lx I’: 1121/9S \e of RcmoaI. McCall                 Stauon on June 19. 199? and learned of Taybors dispute
 Dep. at 135.) Like the October 997 nolice of remo’ al.           with Carrelia the prior day. Mccall attempted to solicit
 the January 21. 1998 notice of removal provided that             false statements from several of Mr. Taylor’s co-workers,
 Taylor should receive Non—Veteran Bargaining Unit’               including Alan Negron       Michelle Gambrel and Patricia
                                                                                                .,..


 treatment. (Taylor 56.1 StmL AddI Relevant Facts ¶ 33;           Mitchell, indicating that management had, prior to the
 Normand Alt Lx, P: 1121/98 Notice of Removal.)                  June IS, 1997 verbal exchange, told all Bowling Green
                                                                 Station employees that, in the absence of any regular
Ta> lot ar,zues thai the second not,ce of removal as             S openisors. N Is. C arretta ‘ as in cli arge.’’ (Ta> or 56.
 ssued ‘out of retali tory animus on tie part of boil,           Stmt. Add] Relevant Facts t II; Taylor Dep. at 118—
Messrs Mccall and Ochian. against “Ii urn NI r. Taylor            19.) McCall also asked Negron. who witne&sed the
had enzaizcd in prowcted LEO actiit’ ailer being                 entre incident, for his account. (Talor 56.1 Strnt. Add]
suspimded for continuous A.WO.L. despite the Ruse                Releant Facts’ 2.Cogan AS. Ex. I. Negron Dep. at 20—
Letter submitted to Mr. McCall by Mr. Taylor on or               24.) According to Negrons uritten statement of events,
before October 14. 1997.’ (Taylor 56.1 Strnt. ¶ 73; Cogan        when he and Taylor re-entered the building and reached
Alt Lx- R: 12110197 Info, for Precompl. Counseling form;         the work floor
Taylor Dep. at 173—74, 289—93.)
                                                                                   Carretta started yelling and cursing
Thompson filed a erie’ance on Taylor’s beliall regarding                           at Mr. Taylor.... Mr. Taylor told
 the Jonuan’ 21 l99S notice of removal. (Tavhir &                                  her that he did not have to listen to
 Potter 56.1 Stmts. F 75• Normand All. Lx. Q: h/2919X                              her because she is not in charge....
Grievance Step I Sumni Once a,ain. Thompson settled                                Ms. Carretta demanded Mr. Ta>lor
the grieanc ith Ochlan by reducinu the notice ui                                   return to his ;vo rk area, this time
remo’uI U, a fourteen-day suspension (Taylor & Potter                              wiling Mr. Taylor that she uas
56.) Strnts. ¶ 76; Norrn,nd Aff. Ex. Q: I129/98 Grievance                          goilig to call the Postal Police. I
Step I Summ.) According to Taylor, supervisor Gerald                               told Taylor not to argue with Ms.
McCall attended the Step I meeting and coerced Mr.                                 Carretta, Mr. Taylor turned to me
Taylor to accept another two-week suspension by telling                            and said I do not have to fucken
him that lie would be removed ii he did not accept the                             (sic] listen to her. Thei she said I am
deal’ and that he uzrccd as a result.’ (Taylor 56.1 StrnL                          not a mid of him that she will call
¶ 76. Ta> or Dep at 314.)                                                          the Postal Police At no time did I
                                                                                   hear Ni r. Taylor yell or curse at NI s.
                                                                                   Carretta.
Tat1or. -i /h’,zrivns aln;ur McCall
 *7 Ta br alleges that Bou li,w Green Station                   (Cogan An. Es. J. Negron Stmt.) Taylor alleges that
                                              supervisor
Gerald McCall was ‘well known’ for his racial                   because of McCall’s prejudice, Negrons version oievents
anirnus.’ (TaylorS6.l Stmt, AddI Relevant Factfl I: Dkt.         was not considered—or was inexplicably rejected --when
No. 91: Cogan AlT, Lx. A: Lewis Dep. at 58; Cogan Ex.           the disciplinary notice was issued.’ (Taylor 56.1 Stmt.
B: Taylor Dep. at 349. 379; Cogan Lx. C: Thompson Dep.          AddI Relevant Facts ¶ IS.)
at 111—12.)
                                                                Afla Taylor         disciplined for the June IS incident
In October 1996. Taylor filed an LEO complaint against          (nc pages 5.7 above). Ta3bor initiated a second LEO
McCall charging that McCall discriminated against               complaint against McCall on June 25. 1997. (Taylor 56.1
Ta>lor based on his race by denying Talor lunch                 Stmt.. Add’l Releant Facts ¶ 16: Coan Alt Ex. L:
breks. Taylor 56.1 Smt.. Adal Relevant Facts        I;          6.25.197 Ink,, for Precomp Counseling form O this
Cogun Aff. Lx. E: Anderson AlT. Lx. 10: Prior Protected         form, Taylor stiIed that McCall effectuatcd a mean.
EEO Activity.) McCall “as aware of Taylor’s complaint.          cold, malicious attemp[t] to get Taylor] flred” and that
(Normand All. Lx, I: McCall Dep. at 100.)                       since June 23, 1997, “McCall has been very very mean
                                                                to” Taylor. (Taylor 56.1 Stmt.. AddI Relevant Facts
                                                                ¶ 17; Cogan All. Lx. L: 6/25/97 lnib, for Precompl.

 WES1IAW        -.    -
                              .
                                   fl     -   .    -


                                                            .     u   Jr   .-:..
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 55 of 69
 Taylor v. Potter. Not Repodid in F.Supp.2d 2004)
 2003 WL 1811423

 Counseling form-) Ta) br filed a formal EFO Complaint            Ta lu rs nc’, UI illness (wh n Ta I or at his deposition
 on Sepcemir 6. 1997. chanbng McCall and Juan                     said that he us hearing ‘oices) and mo ed under
 with dtscrimination in connection ; ith the June 6,               F cd.R.( iv P. 7w) for appointment ofa guardian ad item
 1997 incident and retaliation based on his earlier EEO           for Taylor. See flu         l’i;; r. No. 02-- ñ0 56 Fed.
                                                                                                                  i)


 complaint against McCall, (Taylor 56. Stmt, AddI                 Appx. 48, 4. 2003 WL 130521 at *1 (2d Cir. Feb. 21.
 Relevant Facts ¶ IS; Cogan Air. Ex, M: 9/6/97 EEOC               2003). At a hearing, this Court asked Taylor whether he
 Compl                                                            wanted a guardian, Taylor stated that he did, and the
                                                                  Court suggested that Taylor apply to the New York state
  *8 Shop sic” art] Thompson testfled chit Mccall was             court or appointment of a general guardian. idjourning
 effectitek the super’ isor in charge of all the supervisors.     this cisc for si’ months for that purpose. hi In June
 so etenthing going on he got into. (Talor 56.1 Stmt.            2001, Ta’Jor informed the Court that his sister Melissa
 Add’l Relevant Facts “ 2—3 Thompson Dep. at 20,                 Taylor had been appointed his guardian and submitted
34.-35. Accordin to fouling Greec Station empoyee                an order from Kings Counts Supreme Court uppearin to
 Rich ‘it] Lewis, ‘[a] ny body that works I here’’ was as are    state that Taylor consented to his sister’s appoi n mciii as
of Mccall’s derogatory and racist statements on the floor        guardian and that the state court reqiiirel her to obtain
especially towards Blacks. Calling us ‘worthless pieces of       counsel, fit After several adjournments to allow Taylor’s
shit.’ (Normand AD. Ex. D: Lewis Dep at 58.) Lewis               sister more time to obtain counsel, the Court granted a
conceded that McCall would use derogatory terms like             final adjournment for Ms. Taylor to obtain counsel. hi.
this for anyone he did not like, regardless of race. (Lewis      (Set also OLt. No. 14: 11/20101 Order.) On November
Dep. at 5S.) According to Thompson. a black female. ii’          27, 2001. Ms. Talor filed a macion •‘to re-establish
she ciii into Bowling Green [Station] rizhi ,io if we            and re-acknou ledge TayIor’s] legal right to proceed’      -




hae tentv black and Hspanic empio>ce. I could get                pro se. asserting that her brother no longer needed a
eighteen of them to sign a stacement sa jug that [\leCaII]       guardian, but she did not pro’ ide any eidence thot the
is a rucist. (Normund Air. Ex. F: Thompson Dep. at               scale courl had L hanged her status as Taylor’s guirdtan or
       2.) As an example. Thompson sialed that if two            the requirement that she retail] counsel, flit’!;;
white people were having a conversation at the station,         2003 WL 43052 at * I. On January II, 2002, this Court
McCall would come over andjoin the conversation but ii          dismissed Taylor’s complaint with prejudice for failure to
Thompson and another minority employee were talkine,            obtain counsel, fit at *2, (See utco Dkt No. 4S- 1/9/01
when McCall walked Cr the first thing lie would say
                           cn                                   Order.) This Court explained that a guardtan encraIly
“as. iou are not” orkiiig. Vliy are you talking? And the        cannot represent her ward without legal represeniation
reason he ould 5:1’ it tone is because am black. Point            and specifically could not in this case because of the
blank. (Thompson Dcp. at 112.)                                  state court order), that Ms. Tay or had a considerable
                                                                amount of time to obtain counsel and had been warned
Nevertheless, Thompson testified that the suspensions           that Failure to obtain counsel ‘-ould result in dismissal.
and notices of removal ‘ere not issued to Taylor due to         7r,rh;r   r.Ph’y 2003 WL131)521 iI 2. Taylor appealed
his race (Thompson Dep at 112.) Rather, ‘there [are]            to the Second Circuit. lit
rules for attendance [and] for lateness, and they basically
follow the guidelines and the rules. I am not saying that        *9   Ms. Ta) or’s status as her brother’s guardian
someone else could have had more [instances of lateness         became suspect during oral arunient, and tile USA’S.
or absencel than [raborI and wasn’t bothered or issued          sLbsequenclv advised the Secoutd Circuit that “according
sonic discipline. But basically they do adhere to the rules     to the chambers of New York Supreme Court Judge
and guidelines. (Thompson Dep. at lIZ’ 13.) Based on            before whom ts Taylor appeared. thejudge ne’cr signed
Thompson’s exriencc. she stated that the disciplines            the proposed order appointing Ms. Taylor as [Taylor’s]
Taylor received are within the guidelines.’ (Thompson           guardian, and. moreo’er. the signature on the order
Dcj,. it 113.)                                                  submitted by [Taylor] was not the signature of thejudge.”
                                                                lit The USA’S. also learned that Ms. Taylor md moved
                                                                in the state court to withdraw her guardianship position.
Procedural Background
                                                                Id.
Taylor flIed this suit in July 1999. (Dkt. No. 2: Compl.)
During discovery, the Postal Service became aware of


 VdESTLAW        .H’   .        -
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 56 of 69
Taylor v. Potter, Not Rportcd in F.Stipp.2d (2004)
2004 WL 1611423

On February 21, 2003, the Second Circuit remanded the                                to that in ilits entire section of this Opinion, 3Cc.
act ion to determine wlie ther jTav or] has, in flict. been                          c’   I)!.J..r;;! I. (fiS Bnaiicas(o Ifl 02 C’
adjudicated incumpelent by the slate court whether any                                        L 3h11[ at15--2H5.U N          June 5,2004t
pcrson has been appointed to sene as his guartflan: and                               Peck, Mi ),Si:;ti:,;c        Siro. (13 Ci’ 5591, 01
                                                                                     Cn 551)3. 1t1 V[                     ‘r [7 5) \.
chetherthat guardianship appointment remains in force.’
                                                                                     Jx.c        Z:r)4i   (Peck, Mi.:’: Thi:     . lTWi .lkI. Cir
          P€;fler. 21)03 \\l —fli)521
                                                                                          C’i;rinl lith      02 Civ 730. )3 \\l 2S$3”
                                                                                             HSU\’i.lch 3.2f;4(Pck,Ntj):l’:,’i
In accordance with the Second Circuits mandate, after a
                                                                                                        fr/c flu I’.:-:. Ii (‘;u 3J4 1’b1 V I
report from the governments psclnarrist. on September                                               ii     P SD S’. ½. i 2ri (Peck.
 0. 2003 this Court appointed Thomas W. Pippert. Esq..
                                                                                     Nl.Jl:     fl’    .,                   i,:.::/:t I:::     Ii (I’
a partner at the law firm of Patterson, Deknap. Webb                                  1,1.2! ‘2l L5:0.:!.2 .1.20
& Tyler. to sen-e as special guardian at item br Taylor                                                     Peck, I.Ji.:’.’::’..’;tcr,..c.?.,.:
For purposes of this litigacion uni’ (DLE. No. 7ft 9!1003                                       S’tpld 1- SD N.\ 7.1j (Berman. U it
Order.) David lehel, a partner at the law firm of Simpson                            K’,nwhre,t’ Nm’ York flouj. ,txcth Dl Civ. 654.,




TImelier & Bartlett U P. was ippoiltied s counsel to the                             DI2 WI.            H20 at       It) (S.D.N \. Icl
guardian (and thereby iiidirecl Ivas counsel for Taylor).                            (I’CL’k. M.J ) II ,//uznM        A)( Pep’! nfS!’:i:e:u.
(hi.) Both the guardian and counsel had agreed to take                                            1.2001 WE. 154627 at %‘ 2 (S.D.N.Y. Sept
this matter on a pro bono basis (for vh ich the Court is                             28. IDOl) iPeck, Mi.); Gon:alc:               Ner
                                                                                     hems .Iu,h 00 (‘iv. 1293. 2001 WE. $11348 at                    6,
grateful).
                                                                                     10 (S tiNY. May 9.2001) (Peck, Mi.); Fconourio
                                                                                         (•‘rifrkisL 99 Cv. [2117, 211(8) WI. [844773 at t2
8      The Court thanks Mr. Pipperi and Mr. Ichel and their                          (SI) N V Dcc. 18. 2000) (Peck. Mi,); Cub/n,s
       law firms for accepting this pro bono assignment and                          New }•,i•k (‘ill’. 99 (lv. 053. 2000 W t. 782743
       for the high quality oF the papers that they submitted                        *7 I I 5 ON 1. Dcc. 6. 2000) (Peck, M.ij, u/fl.
       on Taylor’s behalf.                                                           No UI 7S75, 231 ccl. Appx. 81, 2002 WI. 35c)1 121
                                                                                     Ge flee. 21, 2(101 )‘                .                  (,,..  Os
At the time the issue ol’ Taylor’s competence to proceed
                                                                                     Clv. 371. 201111 WE. 1752966 at *6                   (S.I).N.V.
arose (at the last session of his deposit on hen he said
                                                                                     Ni’ 11, 1001)1 (Peck, Mi.), aj/t No 01 7011). 12
he was hearinu voices), discovery was closed e,cept for                              led v’ 7t ‘I11 WL I56’070 I’d (r Dcc 4
the conclusion oF Taylor’s deposition. Counsel I or the                                     ..,r. l’nt            t %.S4s. ‘S C: r:2t)js,
guardian sount to reopen discovery (DkI.Nos.73—76.)                                             I).:.:     (1-..’ .::               ( i.. I’’ lihil
The Court denied a general rcorAiling of disco’en but                                \‘l. rv’c41c          1 5 I)\ i .            Ii’. leOOi Peck.
allowed certain very limited disco cry by the guardian’s                             ?I .1.). Ii’. r Ic:-’ Cif:xz!,’: J;: .4’) Scipp Di
counsel. (Ste Dkt, Sos. 77. 79.) The pending summary                                 4Z :. Z4 .S.L).sY [Q92s (Wood. Di & ‘k.

judgment motion was filed thereaFter (Dkt Nos 82 88).                                NI.J I: Piu.’v e I’i:sor (‘e::J,,IGr,u.’. 2i I Sup 23
and was lull: briefed as of May 200-3 (see Dkr. Nos. 94.                                            SD N.Y ‘)* (51cm. Di. & Peck. Mi.):
                                                                                                         ).r. (;: I.:2’. J)e:”i(’.::’ (
                                                                                              ik11. !.i\%’l.Z.147at*6. flSD N.YJan
                                                                                    23. 19c7) (Peck. Mi.).
       iThe parties had consented          to   di s.posti on of this aeon
       by a Magistrutu Judge pursua’’i In 2 SC h3(ac).                         A. Su,,s,,nzrt’   jufit,ien,    Sutnkzris in
       (Dkt, No, 18: 5/10/UI) Consent to Proceed Form.)                         Disc ruHifllIiun Casms
                                                                             Rule 5(qcl ol’ the Federal Rules of C’i H Prucedtiw
                                                                             provides that summary judgment shall be rendered
                                    ANALYSIS
                                                                             forthwith if [lie pleadings, depositions, answers to
I. LEGAL PRINCIPLES GO I ERNING TITLE VII                                    interrogatories, and admissions on file, together will, the
                                                                             aflid wits. laity, show that there is no genuine issue is to
CASE&0
                                                                              any material fact and that the moving party is entitled to a
       Fur additional cases authored by this Judge                           judgment as a matter of law’ Fed. Ft Civ. R 56(c); see Isu,
       discussing the legal principles oerning employment                    ag, (‘chue’ (‘mp. Quiet;, 17? U.S. 317,322, 06 S Ct.
       discrimination cases in language substantially similar
                                                                             2548. 2551 I 11180); Anderson v. Lthertr Lobby, Inc . 477


 kiEsTLAj         ::   ••:   .•..   : ::                .:
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 57 of 69
 Taylor v. Potter, Not Rnpoded n F.Supp.2d (2004)
 2004 WL 1811423

 L.S 241, 14. tHS.O 21R 2t\9 tt•:.
                                                                                      .c’ruL.    et’.        I         .‘j --‘/;         .         it’. [1’
                   224 J: 3. 1l lId C:rZ!it[t1I. icr!                                 :“ICa1’ (c’.:.:r!                        1.       I/tf   F
 demel 14 S Ct.,. (2{3L L;:: R r:r;:r:;: l_i,:c I’;!                                                                           k;   I
 (.949 F21       5Dd( ir Wi).
                                                                         In considering a motion or summan judgment, the Court
 *10 The burden ol sIioviiig that no genuine factual                      s not to resolve contested issues of fazt. but rather
                                                                        is to determine whether there exists any disputed issue
dispute exists rests on the party seeking summary
                                                                        of material fact. See, e . Din: :?a r. I! iird, r
judtment-’—here. defendant. Set’. c g rl:-          r S 11
                                                                        if! n F:c (:.‘Hn,i.              LId 54. 5S (Id Cr l9.Vt:
           (h3QS ItS, 141 157.            Sn J5X JoH’
                                                                        King?;; r Uniled Srnc (- Inc (a, 804 F.2d 9. I                Id
(I97{fl; (7:wnbcrsl’ IN tt(.m (ir fl;rp., 43 F.3d 11.
                                                                        (Er 1986), ten. denied, 48{I Its at 932. 107 5.0 1570
 Id Ci r. 1994); GUll) I Pit;? ik,) Rcsith’ntia! 5rv, J /
                                                                           987). To evaluate a ‘act’s materiality, the substanti
1’vh4’, 22 F.3d 29 l22 Id (Er. 994). The movant may
                                                                        law determines which ‘a L’ts are critical and which facts
discharge this burden by demonstrating to the Court that
                                                                        are irrelevant, See, e.g., A :tr/rr.s WI r. 1,/betty 1.obbr, 177
there is an absence ofevidence to support the nonmoving
                                                                        U.S. at 246, 106 S Ct. at 2510. While disputes over
partys case on an issue on which the non—movant has the
                                                                         acts that m gb I affect t lie outcome of the suit under
burden of proof. See, e.g. c/ate v Corp. I’. G#n’Ir, 477
                                                                        the governin law will properly preclude the entry of
U.S. at 323, 106 Sft, at 2552
                                                                        summary judgment[,][ztctual disputes that are irrelevant
                                                                        or un necessary vil I not be counted.’ :1 mIerson I. it err
To defeat a summary judgment motion, the non-moving
                                                                        h;icI’i. 477 U S at 24X. I’m SO. at 2511; (citation
party must do more than simply shtn that there is some
                                                                        orni ted); see als;,. r g Ar’ ii:;      I ni 1 .Sn,:e lire hi’
                                                                                                                   ,

meta phsicai doubt as to the material lets.’ 1!;,
                                                                                -   ‘€3 F 11    at      I        [2.
Li     bn!:,v C. r 7th?; ft:!: Qrr.. 15 -S 574.
5h 106 S.C t. I 34* 356i IQS(i Instead, the non-moiitg
                                                                          II When a case turns (in the intent of one part>’. as
party must set forth speciflc its showing that there is
                                                                        employment discrimination claims often do. a trial court
a genuine issue for trial. I cJ - R .( iv I’. Sot }: accord.
                                                                        must he cautious about granting summan- judgment.”
.tlukTh: Eb It:?:, C, r. A I:i:: R::i. ( .rn . 45
                                                                                P;s-nri:!.      11 d at 122.
                                                                                                                  21
t Sat ,>;. t:’6 S.( at I.’t              nkn, e.g.                                                                 Because the
              Cr 224 ‘.3 d       I 4 (at summary judmcnt.                empoyer rarely Ie;,’ es direci evIdence of t.s thscrimin;itory
 [t]lw time has come ... to put up or shut up ‘) (citation               intent, the Court must curcfully comb the a’ ailable
omitted).                                                               evidence in search of circumstantial proof to undercut
                                                                         the employers explanations for its actions. E.g Gal/a
In evaluating the record to determine whether there is a                    Prudential 22 F. 3d a I 1124, ‘[S)ummary judgment
genuine issue as to any material fact, ‘[t]he evidence of the           may not be granted simply because the court believes
non-movant is to be believed, and alhjustiflable inferences             that the plaintiff will be unable to meet his or her
are to be drawti in his favor. . rn/eisa;; I’. Lib ‘ri, Lab?,           burden of persuasion at trial. There must either be a
                                                                        lack of evidence in support of the plaintifrs position
477 U.S. at 255. no sn. at 25 3.          The Court draws
                                                                        or the evidence must be so overwhelmingly tilted in
all inferences in favor of the non-moving party only
                                                                        one direction that any contrary hindinri would constitute
after determining that suth inIreiices are reasonable.
                                                                        clear error’’ flr’r         \‘nnki: S - I.’:: . l51 F 3d 50!
considering all thee’ dence presenled. Sec. c ..I’:’, 0:?
                                                                             Id Cr 0981 {cicutions omitted. Nonetheless. hen
   k  . Pith-s::  S22 I’ Ii llri. 22 23 (Er. en (rn/cit
                                                                        an employer provides convincing e’idence to explain its
44 US 77. lits S.(’i, 19 I Q7         lf. as to the issue on
                                                                        tonduct and the plaintiffs argument consists of purely
‘hich summaryjudgment is sought, there is any evidence
                                                                        conclusory allegations of discrimination, the Court may
in the record from an’ source from which a reasonable
                                                                        conclude that no material issue of fact exists and it
inference could bedrawn in 1aor olihe nonmoving part>.
                                                                        may grant summary judgment to the employer. E.g..
sunimary judeirent is improper. C L:n:berc . I RI? 43
                                                                        thu/c      H    K fl;j1: C
                                                                                           i.                        OW) 2 6 j:
F 3d at 3’.
                                                                        1u7i (tabiej, DOi)0 \VL ‘4t)t)10l at l ;2d Or. June 29.
                                                                                      V. I-u.,c-’ if (o/21;nhirz Unir - 13        F 3d
                                                                        ti5, 312 (2d Cr19971: .tfrhkfl . New lurk Lije firs
                                                                        (iL. 51 F.3d 372, 375 (Id Cr1995), In other words.




 u’dESTLAt%’   ::   I    .i           [..; ters .   :::-:c.1:a r.   rk)E.   .                        -zr%.         C,:
     Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 58 of 69
 TaylD; v Pott Cr. Not Roporftd in F.Supp 2d 2001)
 2004 WL 1811423

 to defeat summar Judmcnt. the plaintill’s admissible                                           race. color. reilelon   se V. or national origin, 32 U.S C.
 evidence must sho circumstances that” uuld he sumcicnt                                                    1k:: U! (emphasis added).
 I a permit a rational Ii ode r of fact to infer tim the
 defendnts employment decision was more likely than                                              *
                                                                                                  12 Under I he familiar rIeDnnndll Doug/is burden—
 not based in whole or in part on discrimination” Snin                                          shifting anal3sis. the plaintiff has the burden at the outset
    Jrusives of Gilu,nhki C tiL, 131 F.3d ‘t 3 2: see, e.g.,                                    of ‘proving by the preponderance olthe evidence a prima
 Sc/mabel Abrwuson, 232 R3d $3, 909l (2d Cir.2000);                                             facie case of discrimination,” Ic      D’p; of C       i(fi,irs                                    .




                 Cohunhiii C me 224 F_3d at3l (Thequestion                                         BurdIne 450 U .5. 248, 251 5. 101 5.0. 1Q89. [093
 Oil SI’ mm a ry j ud2mdni is whe [her the evidence, taken                                        OS: .cc, g               SliT:dL
                                                                                                                           .
                                                                                                                                       J’e-uig I’, H. l;:
as a hnle, supports 1 sumcient rat,onal iniCrence of                                            531 U.S.         41. 105Cr. 0        2it$i2ti}): f D,nnj!
discrimination. To get to the juiy. it is not enouuh      to                             ...                        (;n’;3ll I .5 792.8t12.93S.(t [NIL
disbeIiee the employer. the Iactfinder must also believe                                        1S12 I173.             1
                                                                                                                Establishment of a prima icie caflt
  he plaintili’s expanal ion of in ttnt;onal dcrimintiun                                       effect creaks a presumpi on    th at the emplo ci u n)a fully
(in terna I l U otations & a teratio ns omiti ed); m Lw I                                      discrimina ted against the employee. ‘‘St I;i          honor
ALl! J?oLal Duuh ,Iirin;ec, $0 R3d 70S,7[4(2d Cir.1996)                                        Or     Ukk., 509 U.S. at 506, I 3 SQ. at 2747 (quoting
(plaintiif must ‘produce not simply some evidence, but                                         ?)_a.v Dip’i of in in’ ri//h/es i’. BurdIne. 450 U.S at 254
 sufficient evidence to support a rational flnding that
                                                                                                101 SQ. at 1003L IS
the lecitimate, nondiscriminatory reasons proffered by
the employer were False, and that more likely than not
[discrimination] was I,lithe rca I reason or the discharge’                                            Ste dv.                   i Ic.s;:n..,:q ::,li,r:.:.:j: t                               ‘   Si
                                                                                                                                .z:c:): Ot::.;:.       (,:‘.
      I ideed, the Second Circuit    CIII out ol [its] way to
                                                   ‘

                                                                                                       (t;r:’ ( e!;’5 I [S fS.3II..     SC I
remind district courts that the impression that summary                                                                             jJ:;. ‘11)1 S
                                                                                                         i:9il.)i:.: 0    IL’::r(cr
judi1mc,It is una’ ailable to defendanb ii discrimination                                                                       tt SQ           74      14t 47 7Ti. ‘1;h.’
cases is unsupportable. ‘IRm vun .1        ( ul;i, ,biu Un                                                                       vi SuThik            lU [3d 168  77 vg 2d
224 F 3d at 41,                                                                                        (‘ir,1k}C1,;              Warm      p    1’      (   J.4                      .
                                                                                                                                                                                              (p       3
                                                                                                       F.3d 75, 767 (1d Cir.2002); &n/;                                          V       Mw            ,rk
12     ;jccord! e.g., &!;d/                     j                               F.3d                   (I’)’ Thi.’,sii ,.JIOIL, 305 r.1d Ill. [8 LId (fr 2002);

       149 Ante,’ p         M/.. 56 [3d 396, 400 (2d                                                   Sc/uia,;i .Ihrnm.ane 131 I 3cF $, $7 {2d (fr 2000):
          I 9S } (in an cm ployment discrin, riaton case                                                                        ic’r/ Uo(k!      Itu   I3 F.3d [48. 1 (It!
           hun. as here, I               employers         ii ciii         is at    issue.
                                                                                                       (    ir L1*.        ,,   uhroçu      Lie ,rhtrr,n th .S;.                         •.




       iF te tria       caun niust be especially cautious aboct                                             .Sr;r::-; \.                  534 t_ S ,i(• 22 S CL ‘2   ie1:
       grantin2 summary              udement’): I f I                      r    C                                                     Till! (    ‘‘   (ii        C   ;‘.‘‘   4 I- .J 2.
       (   .:;‘   .   t’i 3d 3:!. idUr.Fci(’cautionmuit                                                    Id Ui                4
       be cwriscd           ii grnIing ummttr judgmCnt vhcr                                    I)
                                                                                                       Sce     i/jo.       e.g.. .t1nitIrv            (;-.‘E,:iv pj,SuIi1:.;k,
                                                                                                                                                                        I-Id
       mt’I ive is genuinely in issue);              Cerdrca                HcalIhJirs:
                                                                                                                   IIitO V              i(           j/                ldat
       Inc 98 Civ. 3050. 1°99 WE. 7S2546ai F 2 (SI) N.Y.          &

                                                                                                      767;Sirisi                 p.   Rubir,, I [7[ 3d652_651{?dC:ir.1997}.
       Sept. 30, [999); see also, e.g., (hinnbcps p. TRIl. 43
       fld at 40.                                                                              Once a plaintiff claiming employment discrimination
                                                                                               establishes a prima facie case, the burden shi is to the
13     5cc aiso, e.g        11uLf         I? S K lEo,       ill       Cv       2000 \V         defendant to rebut the presumption of discrimination
       ;it.0’          I I• ,S;.;;   r    !ii:[:[’i. 92   U;.                   tSV,W[
                                                                                               by ankulntinz a Iceitimate, non-discñmInuton reason
       .S)25::5SD\.JuE. 1,
                                                                                               lb r its emplo> men decision E.      Rt’1    •     h          .               .                             ,‘
             F d (,2 LId Crt’l7;
                                                                                               I’bn:binL PrnI Inc 51g 1 S at 41—43. 120 S Cr.
                                                                                                                                 (j.”c’c’111 U.S ,u8OD.
   B. Lc’ic,l Print ales Go reining Title I II .4 crians
Title VII of the Civil Rights Act of 964 prohibits                                             93 S Ct :t SIl.        The burden on the defendant at ibis
an employer from discriminating against any individual                                         phase is one of production rather than persuasion. E.g.,
‘with respect to his compensation, terms, conditions. or                                       Rr’c,’es v Sciyu&, con Ph,mbing Pi uic fur.. 530 U.S at 142,
privileges of employment, because of such individuals                                          [20 S.Ct at 2106*




 WESTLt-W                   U:
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 59 of 69
 Thylur v Potter. NDt Fepori&d n F Supp                               2d    {2004
 2003 WL 1811423

        &‘aR,                                      i   !i’n,;.:’                ‘$5                            (,!:::.‘-.u;tn:’ 3341 dai41 5u.:,. R:-’h H”
                     i;(.-::...              ( :;z-./C,r.                   ¶                                           (1
              i 6S(t at I]..S, fc: Ii .‘a.r(,r I 1/nA,                                            The Supreme Court in 2000 clarifled the standard it his
              .1.5. it 51)&t7. [3 SEt. at 2717, 1as Dej’IvJ                                       stage of the .ikflonnell Douglas analysis:
        (r2iIr Jfthjit Thofi1 45{) U.S at 2’ 51, NH 5.0.
        at 109394;    F iniwJ:l. v )n* 366 [r3<j [38. [52                                           [I] n St. Marpc Honor Center           we held that the
                                                                                                                                                 ,.,.


        2tlC’ii’.20{}4); I’cn’ ,l.chen;Ji. 336F1d l2. l382d                                         factflnder’s rejection of the employer’s legitimate,
        (r 2[H)3 );if:n         (‘unip o/’.S’:t//.’.4. [6 F3d                                       nondiscriminatory reason ‘or its action does not coiI1pel
                                                           I..                                      judgment For he painIifl’. The uhimate question
                                ,.•


                                                                  H
                                                                                                    is whether the empover intentionally discriminated.
                          -




                                         I     d 3342             (
          P::.It:.?:!                                                                               and proof that the employers prolTered reason
                              J:;            4’ F                                ir:.
                                                                                                    is unpersuasive. or even ohiousIv contrived. does
                                              i I c.   ;i”       712 3d (ir
        S !,fl11I1             II
                                                                                                    not necesanly estabhsh that the p-ainIiI’f proffered
                                                        tih1:rI,i’ ,I                 •iJit
       1 1Jan38.                                                                                    reason        is correct. in other words, [i]I is not
                                                                                                                    ,..




                                                                                                    enough        to dEs believe the employer; the fuetfinder
                                                                                                                    ...


       See also e.g.:.          lid P1       ‘s Hon or C         v. I Ji -k,c.. 509 t,.LS     -
                                                                                                    must believe the plaintift’s explanation of intentional
       at 507, I 3S,Ct. at 1747 kv:s iJqi’; c/(IrIj’ i/Thirs                                        discrimi na Li U 0’
         Th,nünu, 351) U S at 257. [DI SO at 11196: Terry
       Jshtro/i, 336F 2dat 134n l7;.Iurn’ J,,i fuck-R                                               *f3 in reaching this conclusion. however. we reasoned
                         3_Lit [ cs:.::: .:!ia’’.H 1:1                                             that it is pennhsthk for the trier oi fact to infer he
 ‘Although intermediate cvidentiarv burdens shIft back                                             ultimate fact of discrimination from the falsity of the
and ftrth under [the ,1 !c’Donneli Do,,eh, I framework.                                            employers e,planation.,..
 Ft]he ultimate burden of persuading the ncr of let
that the defendant intentionally discrimimited against the
                                                                                                     Proof that the deiendant’ e.phanation is uru orthy
plain Li ft remains at a I I imes wi U, the pb n I ft.’’ Reerc
                                                                                                    of credence is simply one form of circumstantial
r. Sa,ul r,ioYi Plunthing !‘i-nL,, Inc., 530 U.S at [43. 21)
                                                                                                    evidence that is probative of intentional discrimination,
5.0. at 2 06,
                                                                                                    and it may be quite persuasive. In appropriate
                                                                                                    circumstances, the trier of Itct can reasonably infer
If the dcIndant articulates a non-discriminatory reason.
                                                                                                    from the falsity of the explanation that the employer
                                                                                                    is dissembling to cover up a discriminatory purpose.
the .VrD:a,uiefl        burden- shih I ,nz Ira met ork din p5
out of lie piuure. Eg
                                                                                                    Such an inlèrence is consistent with the general
                                     . S’.u:’:J I
                                                                                                    prII,cipe of evidence law that the factfinder is entitled
P,mi;. liv. 53t U.S. at 14243. [20 S(            at 211*.
                                                                                                    to consider a party s d she nest>’ about a material
tIoreocr. although 11w presumption of discrimination
                                                                                                    iau: as affirmati’ evidence of guilt.’ Nlc,reover
 drops out of the picture once the defendant incus its
                                                                                                    once he employer’s justification has been eliminated,
burden nfpruduction. the trier of ftct may still consider
                               ...
                                                                                                    discrimination may well be he most likely alternative
the evidence establishing the plaintiffs prima fade case                                            explanation, especially since the employer is in the best
 and inferences properly drawn therefrom       on the issue           ...

                                                                                                    position to put forth the actual reason Fr its decision,
of whet her the defendants explanation is pretextual.’’                                            Thus a pIniiteffs prima flit it’ case, combined with
          £mdcr,vo,, Pilru:hM;’ Prod.i fin 530 L.S, at l4.        .

                                                                                                   s4fflc’wnr e ‘k/trite to Jind (‘WI the e,np/oyerv tnce,ted
[205 Cr ad 2106(qucfliM 7’t’:c flc1iro K
                                                                                                   ju.c:ificstiat; Lv fisict n:a’ pcrn,it the trier of firer to
ThrLn. 45’; U.S at 255n ID. liii SO.         !u’iS                                                   oncn”le I/u ill/ic en If/at Cf UI lc,ifl ,Ii, asset ii, 1,12 1e1

       .cc-dsc c.g. R.u..,.: C’. iI,ra.:,..:’r 245                                                 This Lv         in,, to   var that such
                                                                                                                                   shcn:ing hr the plaintiff’
                                                                                                                                             a

       5]7x .St tL:r’.’ Ii. :r(:IL                  5;’!t Sat                                      II   ill   am
                                                                                                             a’ s he ulequatc to ,vu.ctain a jar_i ‘s /in:ibi
       510. 113 Sf1. at ‘4.)- fl’.vus flq’i of                                                     of IiaI,i/it Certainly there will be insta ices where.
       I  Thac/jin’ 451) I’S at 253, [Dl S.( air [1)93 94:                                         although the plaintiffhas established a prima facie case
                     New h.k, 366 F.3d at .52; dtlamkll                                            and set forth sufficient evidence to reject the delndants
                  I .SWjIk. .U6 [13<1 at. 380...81; Alum, r. P                                     explanation, no rational ractflnder could conclude
         C’ Ran! 1Th,., hi:                  313 F.3d at 76’. Jl’eja,wck                           that the ache ii was discriminatory. For instaitce. an



 ‘ESTLAW             -
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 60 of 69
 Thyior v Potter, Not ReportEd in F.Supp                   2d (2004)
2003WL 1811423

   employer would he endUed to judgment                           25    5   matter
   ol’ law if the record conclusively revealed some other,                                     [9        See czlsr, e.g., F’Ic,H                  New York, 666 F.3d at D2.
   nondiscriminatory reason for the employer’s decision,                                                 Rest           AlP    Huidinv, The,. 257 F*3d 164, 167...6t1
   or if the plaintiff created only a weak issue of fact as to                                           (2d Cir2uIO l);Abd,t...Dh.w;u r. Delis: .jir Lines. hit.
   whether the emploer’s reason was untrue and there was                                                 23)       46. 469 70 C2t1 (lr.), car Seined, 534       S
   abundant and unconEroverled independent cidence                                                                  [17 SC   t.c’’   CsHL::..                 V.
   that no discrimination had occurred. To hold othenvise                                                                t—.3d 4).            5      Ed Or :L;: I
   would be cffectieIy to insulate an entire category of                                                                                 774 F.d it 2              in short, the
   emplo’ ment discrimination cases 1mm review untkr                                                     q’cYion becomes                 hctlwr the evidcncc, taken as
   Rule SD [or Rule 5b], and we have reiterated I hat trial                                              a wIoL supports                 sufficient ratinnal inFerence oF
   courts should not        ‘treat discrimination differently                                            discrimination.’); ,lksnniz r. 772 Park if venue Corp
   from other ultimate questions of fact.’
                                                                                                         00 Civ. 5521), 2003 WL 2228381,3 at 6 (S NY
                                                                                                         Oct. 2, 2003; (“IA] plainuhtsestablishmcnt ofa prima
   tljedt’r judg,i:c,it at a mane, of hut [or yuununari                                                  fade case and rebuttal uI’a nondiscriminatory rtason
  udg’,zcn, f is 2Jpripriote                                                                             Car the adcr acUtir, do no: sa tli plaintiff from
                                           cia I purth u/ar UcLa iii
  depend ill a ,,in,il,cr (if/aL tori T/,n vt incliuIc the suengrl;                                      summar’ jisdment ‘Iien there is insumcicnt eidencv
                                                                                                         of d iscriminarior      I    r    Fer,: Phstn;: hic
  vi tile phthzrirfv piimci je Ic cii.se. the proharii e ahw vi
                                                                                                                                     -




                                                                                                        99 Ov                            “I              at    7 SS.DN.i
  the j,,i’ of ili,r the e;n IV) ‘V r’s C vp/in? ‘toil zsf i/se aiici am -
                                                                                                        Mar 26, 2001); Tanar v. Sam, Barnabas Ho.cp
  0112cr c’rulence i/ut, s:qiporzs the CO plover’s iwe md that                                          99 Civ. 9215, 2001 WL262695 at 4 (S.D.N.
  properl P “lay In, eon.vukrcd on a limlion /orjudgnzenr as                                            Mar. 5. 2001); &‘nncrr  Hn,con, flarm tt. Co
  a matter ofk,ir.                                                                                       36   Sti pp. 2d 236, 21 (S I) N Y, t, reconsideratum
                                                                                                        dawd. Ir F Supp Id ItC)[S.D N          tie, l. 20W.
                                          i’rr:I Ire 530 t :
                                                                                                                                                          ‘.


              Sr;:f:nu.i j>Ik!p..-..,
                                                                                                            ii part uppsui (n,;;!c.rI on ethc’r er1:inas No
 46-49. 2(1 SC]. at 2          Ci’   09 emph:bis added & citations                                                           Fed “pp5. 1i}2   L          {
omitted).                                                                                                       ‘nfl            ( .r:::.
                                                                                                                         “F’.UitTh         C’   .1±3 [3’
                                                                                                        (..         Ni? I-S’2ti 2U2      iThNSDSY1Uji
After Reeies, the Second Circuit has made clear that                                                    (Chin. Di.) (‘The key is whether here is sufficteni
merely proving a prima lacie case and disproving the                                                    evidence in the record whether it consists ofjust the
employers explanation ibr its conduct at the third step                                                 prima facie case and proof of pretext alone or those
of the i hflon,wll D,uelas analysis wil I not preclude                                                   tenis together with addirional evidence- to support
summary judment in all cases. rather, a ease-b> -case                                                   an inference of disLrimin a U on
anal’ sis is necessary:                                                                    Indeed, the Second Circuit 2nd District Court decisions
                                                                                           siihin the Circuit continue to grant summary Judgment
    14 In examinine the impact of Reeves on our                                            to defendants in appropriate cases at the final McDonnell
  precedents, we conclude that RcL’in pre’ ents eDurts
                                                                                           Douglas step. even alter Rec’i-e.c,
  from imposing aper se rule requiring in all nstirnc-es that
  a [flUe VII] claimant oflèr more titan a prima fade ease
                                                                                           ‘0
  and evidence of prewL.... But the converse is not true;                                                                    She ;‘!ro. No. (13 7045. % Fed. App
  followum Reeves, we decline to hold that no [Title I’I!f                                              SEt .511.       2i103 WL 22{)5621?at i tId (It. Sept. 4
                                                                                                                          C :e.     .\    L:.i -     e’
  dL’iCfldi ill I I JUt SU   Ltd OH U SW           11171      iCO 11        (IOU So
                                                                                                        (‘4 lcd      72).       ri:’,; “i, c;rr:4?2 ii                      Ed
 long as (he plaintiff has esrcthlishcI it pruizafitcw cisc and
                                                                                                        Cir.\rr . 16 2.j: j.:-lrh       fia;,’ i):r N’                      il
 prese,izcd evidence      prete t Ritz/icr. tie lw/I that the
                                                                                                                       -\p-;’ 2S 11U. 0J ‘ I Ei’Es)[54 it
 SztpreoL Couri’. de tim, n Rcertc ticarfy ,iuz;nhtics a
                                                                                                        l I [2tE C_jr. Mar. ‘1 IL,03,; ,4k1.’s fri’;on D,li,i
 case—In-—case approu h. with a court examining the entire
                                                                                                                    Inc. 239 F 6d at 470 jasi;r.v p. M,tr York
                                                                                                        Air L..s;,es,
 record to determine whether the plaintiff could satisfy                                                Thnirn  Assu:.  233 F.3d at IS?; Sla,ki’ p. Health/irs,.
 his ‘ultimate burden of persuading the trier of fact that                                              Inc. 02 C s- .5182,2003 VL 22705111 at %{S.D.N,Y
 the defendant intentionally discdminated against the                                                   Nov it. 2003); Knlkarnu C itt’        -  ‘I ,Vc:s’ us,-!,
 plaintiff                                                                                                    (e,     Eeis    1k2 \\          isJ’; Lit            959.NY.
                                                                                                        Dcc. 2’. 2002: iZ[e     .\ C Ikr
                lhr,r;scn 21         ::3t1   at   90 (emphasis    added).                               2:15)1 VI. 15-Z%2ttt12 I):




                      222       -      s11,: E7.L:.:..;re.; . ‘.s)r-::, :1 Ls:c.•     ,.
                                                                                           .
                                                                                                    .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 61 of 69
 Taycr v. Falter, Not Reported in FSupp.2d {2003)
 2004 WL 1811423
                                                                           i
                               I:::,;          \\[ 49Z3—’E;at                   fir          and13 4bbeIow):and with respectto thejanuan 28, 1998
        [,,:ur i’:.:rn I:;                ‘i’0 \\‘t 2’)5i a: ‘S i:.’rn                       Nc’ tice of Removal and two u ec k s uspensin ii. Ta’ I or’s
        S,::.’::   t;3:e:!:         Yb’-’ lfli,i WL’AY9’ a ‘)                                conceded lateness on three occasions (Ice pages 12— 3
                                                                                             above and 46-1 belowL
                 .Ncl! )rr.4 ii• 200€) WI,, I 144                 13;
                   f,nf 1l,rh     inc 1000 WI. F .5266 at
                                                                                             The issue before the Court on this summary judgment
              5; Tic:      D1r r ch nc/nd’ Gin, n/i, 99 C i v - 0 85.
        2000 WL 1701029 at 5••••6 (SD.N.Y, Nov. 14, 2000);
                                                                                             notion titus is whether Taylor has met his burden of
              Ta     Lock/i 1 4 !nr to Co p 9 C iv 26 4                                      sho ing pretext and unlawful discrimination at the third
        2{)fH)WL I62759ai ‘$ I (S.D.N*Y. Nov                                                 McDonnell Douglas step.
         in,dnov3ky     i’rinkwi,I Sec. ku 38 Ci V. 7753,
              Vt 5’E          n      Si) \.y. Q: D                                          The ‘ceni r’a basis’’ oc Ta lot’s ci scrimim,li on/retthation
        i/id.                  ;5;;5J              c!     _r-p’     uI         1,02         claims is that supniso r Gerald McCall as a racist (and
        (43” Dii ir \. Do. :o:: (                                   :t,::’                  retalialor) who operated behind he scenes to cause other
          - H I .Sp; Di! h’E_ 2(:S (‘                               iD (                    supenisors to discriminate against Taylor. (Dkt. No 92:
                                    (n,ru/ Pjrki,w S’,r, 97 Cn 9477                         TaIorflr at 1—5. 16-2Lseeaiso a.,TaIor Brat 03-
                   \i_     :H;;         .0’; 41S) \                 S 22          711H,
                                                               ‘,
                                                                                            04. 131—33.i As Ta>lor’s counsel expiained:
        flnviel/     i’, Co,         h’ 1(1 Ic I        vi’   Ca, I 09 F Sup p at
       lOX -II;          Lnnhofl           (A-un    97 Ek. 9455• 2000 \VL                               The central basis for [all ofl Mr.
       977900a1 *5.1,(S.D.NJu]v 17.1000);                                                               Taylor’s claims is that Gerald
       .1//ianc•c Mir7 h 107 ESupp2d 234, 251 & a. ID
                                                                                                        McCall       a supervisor at Bowling
        SI) N.v.2000},
                                                                                                        Green Station. exerted his power
                                                                                                        and influence over the other
II. TI )LOR HAS NOT PROJ ED D1SCRIAUNA HON
                                                                                                        supervisors behind the scelles in
BYSL’PERIiSOR .IhCALL                                                                                   order to inflict these suspensions oh
       .\ noted in dclcadan(s repiy brief. tayIor                                                       Mr. Taylor       There is evidence...
       opposition does ho’ address his Title VII claims as                                              that Mr. McCall was well known
          the June IS. 199’ emergency suspension. hostile                                               at the Bowli iw Green Station for
       cTn’.ronn.Znl. or unLiir ork asgnnients S Dkt                                                    mak iou rat st rem:l rk s. and he maid
       No 95- Potter Repi’ Br at n I, citing Thlor Br                                                   them ci icc lv to NI r. Ta, yl or On
       at 17 -22, 31-35) The Court agttes tI,ie thC “usia’                                              occasion.
       Service is entjiled , summary judgment on these
       claims. Sec e g          r. H ‘i// Med. (‘Fr of Cor,wll                               *15 (Taylor Br. at I; see also, e.g., Taylor Br. at
        Unfr, O2Civ. 7380, 1(304 WL 285917a 2OS 0 NY.                                       2: McCall was the real discriminator [who) operated
       I ch 3, 2004) (Peck M 1.) ( & cases cited therein).                                  behind the scenes to discriminate against Mr. Taylor in
The CoUrt assumes al’gziclLnlo. c ithout deciding, that as                                  connection with these disciplines.”)
to all his c)aims of ci sc rimi nat orjrc a) a, Ion. Ta’ br
has made (‘Ut a prinm Fatc ie case. See. e g P: /                                           Beciuse Ta br’s claims essentially rise or lull on the
€ ifS’ Ih;:b 1STUSL b,c - (C C iv 911j 2(0)4 \VL 3N23                                        central basis’ of’ NlcC’:ill’s alleged involvement and bias.
1iL (SI) N.’ - June .5.2rdI4 (Peck. MJ,):                                      [‘fm::nn;:   the Court first examines that issue, and then turns to
                   90 (i            12117. 1010 \U                  lS11 al                 additional issues as to each of’thc three suspensions.
S ) N.Y 3k-c IS, 10011, (Peck, Mi.).
                                                                                            Taylor testified that he never heard McCall—or any other
At the second MeD on,wll Douglas Step, the Postal Service                                   supervisor—refer to his race, except for onc instance.
has articulated legitimate, non-discriminatory reasons for                                  (Dkt. No. 87: Normand All. Ex, B: Ta’Jor Dep. at
the suspensions: With respect to the June 1997 seven                                        378—79.) In that one instance, McCall held a meeting to
day suspension, Taylor’s verbal altercation itli acting                                     discuss a problem he had itli Taylor’s job performance,
supervisor Carretta (see pages 2—8 above); with respect                                     and told Taylor that it is going to be fair” because
to the October 997 Notice ol Remova’ and fourteen                                           he tad Taylor’s ‘brother” at the meetinc. referring to
cia> suspension. Taylor’s absence and failure to provide                                    another black employee. (Taylor Dep. at 379.) Taylor
appropriate medical documentation { Sec pages S—I 2 above                                   admitted. howe Cr, that lie himself referred at work to


 WESTLA                   -.    .
        Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 62 of 69
Taylor v, Potter, Not Repaed in FSupp.2d (2004)
200$ WL 1811423

African American males as hrothers. (Taylor Dep.                                    animes. did not crca:e an inference of’diwnmina:ion
at 3791 E en if the cnn brother is interpreted as                                     & cases cied thereini:             I
                                                                                                                  lhuit-scis       .  Cr;,
                                                                                                                                       .—




  racial epithet. the Court does not find that McCall’s                                               02 t    3*           V l_29j(3 at
isolated, one-time use of the term in this context to                                S.D N.Y. Feb. lIt 2003) “Single incidents. unless
                                                                                    ‘Cr’ Sen       Us. eanerall’ do not sa iist   the T,ecessan
be e’ ci ence of discrimination.  E    I iInm
                                                                                    req u rumen I 01 scser.t’ or (mcfl as’ eness I, us’S Nc
a (       uf Sail fldnERH). Nt, 94-1516. 6U   3d fl6                                        ).Z(*3 \VL2I)63J(, (2d Ci, [ch.3,20t$4),
           995 WL 398S4S at 3 (9th Or. JuN      I 095)
(Although [manaers comments were crass., they were                         Aside from Taylor’s testimony above, the only other

isolated, and are insufficient to establish a hostile work                 admissible evidence concerning Mccall’s racial animus
environment, The one racial comment, manager’s] use                        proffered by Taylor are the depositions ofThompson and

of the word ‘brother’ at some time over a year before                      Lewis regarding McCall’s “reputation’ at the Bowling
the altercation, is not enough to create sufficient specific               Green Station as a racist. (See pages 15—16 above.)

evidence to survive summan judgment. Stray remarks are                     Thompson testifled to her belief that if she surveyed
                                                                           twentyblack and Hispanic Bowling Green station
   ufficient to establish discrimination.’’); see. C g I ‘flier
     (1;!,,:          fJ.j:...:,
                              CR 45Y4 WC \t ISSO?3I
                                   Hi
                                                                       employees, she could get eighteen of them to sign a
                                                                        statemei,t sa’ing that [McCall) is a racist.’ (Dkt. No.
     5 S.D..YAt!e 5. 2Uu (Peck. Mi.) (Isolated
                                                                        87. Normand Aft Lx. F: Thompson Dep. it 111—11.)
incidents or discriminaton comments or conduct [are]
not sufficient to establish a hostile work environment.’’)             As an example of McCall’s hehaior, Thompson stated
(citing casesl: rIJt 2i.
                                                                       that if two hite people “crc haviiig a conversation
                         J;;:,s,ra;i;/hr C hiM;tc; -S
4 RSupp- 1! 1fl. 113 tS.D.\ \.l99% (“As Magistrate                     at the station. McCall would come 05cr and join the
iudgc Pc-uk correcUy points out. II is weIl.scttled that one
                                                                       conversation. hut it Thompson and another minority
ra in I remark, or even sponid ic remarks. are not sufl5cien I         employee were talking, when Mccall walked over ‘the
to establish a hostile work environment,”), a/]t No 99                 first thing he would say was, You are not working.
75(,I.20l F.3d33O(taHc. 1999WL 1070027(2d( rtuNov,                     Why are you talking?’ And the reason he would say it
                                                                       to me is because I am black. Point blank” (Thompson
IS [999)23
                                                                       Dep. at Il 2.) It appears that Thompson was using
1,
                                                                       that as a hypothetical example. instead of describing
         The Court does not flea n by ibis ruling that it c mid        something that actually had occurred. That is too vague
         not be a problem ii a th te super 5cr used ot her             to be considered by the Court as an actual example
         ‘ords about or to blacks titu some blacks usc in’orIg         of discriminatory conduct Morco er. and itnportantlv.
         thumsekcs -c      tlw Court has hcrd onc bIuk call
                             -


                                                                       even Thompson Ta’ or’s shop steward—admhted that
                                                                                                   —-


         anoth, the “N ord.’ hut ou!d ünd ha use of
                                                                       Taylor as not diccipline due to his race, but rather the
         that ord b a hitc o a black cmpkn Ce was .i racist
                                                                       disciplinar> actions were within the guidelines.”
         t mark

                                                 0:!..- S    ‘:,:
                                                                        *16 Lewis tctilied that “[a].nvbod that works there” as
         I::    N’ (N 3i( \ I4”.                Vt      -Vr-l          aare of McCall’s derogatory and racist statements on
             (I) Cona l>:e HI DiIoj (Plaintiff [ailed to risc          the floor especially towards Blacks. Calling us worthless
         an inherence or di scnrni na I ion with only t o al!eed       pieces of shit.” (Normand Afi Ex. 0: Lewis Dep. at
                                                                                               ‘

         statements not bolsi ered by any other cv ide lice of         58.) Taylor similarly testified to McCall’s calling black
         racial animus. ) ( & cases cited therein): laiwi, ,-Vcw
                                                                       employees a useless piece of shit.” (Taylor Dep. at 383—
          )rnk Snjte Div a! Parohf, 9% Civ. 5840, 2003 WL
                                                                       89.) Both Lewis and Taylor conceded, however, that
         22723013 at 6 (S I) N.Y. No [8, 2003) (“tven
                                             -


                                                                       McCall directed his piece of shit” comments not only
         if [defendant] called [plaintill] a ‘fat Puerto Rican’
         twice rather than once, the series of four] disp:tragin       to minorities, hut to Caucasian employees he disliked.
         remarks attributed to him clearly does not amount             (Lewis Dep. at 58: Taylor Dep. at 384—85; see also
          0 lie son cc ‘c,l rvmetv serious behaft, r rcquir:d I        pages 15—16 above.) Indeed. th Court notes that in
         gRe ñse to a hostile ark environment under Title              his LEO precomplaint counseling form, Taylor said that
         VII. H &cases cited therein: Bin rkr             P/i lures    Mccall had been        cry very mean’ to Ta or. (Taylor
                                                                                                        “




         Enrn;’( Inc. 02 Ci 30%. 1u03 VT 22n51 at                      56. Stmt .,Add Relevant Facts ¶ I?; Cogan All.
              S.D t .\::c 2. 2’ii3 (Single. stray remark.              Ex. L: 6115197 InFo, for Precompl. Counseling Form.)
         unsupported b an’ othereidenc ofdtwnm,natort


                         ‘
                                        :.             •..
                                                                      na
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 63 of 69
 Taylor v. Poller, Not Reported in F.Supp.2d (2004)
 2004WL 1811423

   While inappropriate. McCall’s derogatory comments (or                 97 Even assuming cirçuendo that Ta or’s evidence
   being ery ver mean) made without distinction to                      shows that McCall was racially biased (which it does
   employees race are not actionable under Title VII. See.              not) Taylor has how n no link to his suspensions.
   tg, BiJr:iiJ*                  (.ihct     (fd45452(1d                Mccall did nol complew (Or sign as approver) any of the
   (ir 0)9) ( ‘While [superiors) alleged comments may be                NoUce oF Suspension or TerminatIon forms. (See pages
   rude and derogatory, Tillu VII is not a ‘general civility            5-6. 9-10. 13 above.) White shop steward Thompson
  code.” ‘) (quoting Onc-ik          Sundon ncr Offvflrv Suns           testified that Mccall was effectively “the supervisor in
  /n c,513 U.S. 75. 80,          5 S.CL 998. 1001 (1Q98)), cesi.       charge of all the supervisors”) (Taylor 56.1 Stmt., AddI
  denied. 530 U.S. 1212. 121) S Ct. 2688 (2009); 1 illhnns              Relevant Facts 1 2—3; Thompson Dep. at 20, 34—35),
   A)iPcj’’, il Saniuiticn,. 110 Ch. 7371. 2001 \‘L 1154627            Ta>lor presented no direct evidence that McCall was
  at • 5 cS.D.N.Y.Sept. 28. 100l}fPecL M .i.i(OFcourse.                involved in the fling of any of the three disciplinan
    unfair’ treatment or personal animosity i not actionable.          nohice% at issue. Rather. Taylor points to circumstantial
  onl’ d iscrimi natorv treatment is.): Gtni:ate: V                    e idence that Mr. Mccall was the dri’ ing force behind
  (/n 7cni; -turk Ut) ( i. 4293. 1001 WL 3)244S at 93                  the decision to suspend Mr. Taylor for se en da s as
  {S.D.N.V. May 9. 2)j) (Peck. M.J.) (PttiintilI’s ‘our                a result of the June 1997 Carretta incident. (Dkt. No.
    Ueat ions e pres claim that any dis pa rate treatment              92: Ta or Br, at 2-3.1 That “circumstantial eidenee’
  vas due, not to discrimination, hut to personal and                  is based on Taylor’s testimony about tliat co-workers
  professional animosity.’); Gorkj          MetroVcu-th, 99 Civ.       allegedly told him. Specifically, Taylor testified that Mr.
  3240. 2000 WL 1876909 at *7 (S.I).N N Dec 22,                        Negron, Ms. Gambrell and other postal employees told
  2000) (Even if [plaintifi’s supervisor] did harbor personal          him that McCall tried to get them to give statements
 animosity against plaintiff... Title VII provides relielonly          that management had told everyone that in the event no
 for racial discrimination, riot fickleness,”). a/f/. N a. 0           SU pe r’iso r was preseitt. Caret ta would be in charge. (D kt.
     (F!. 2 Fed ppx. 764, Ilitil WL 3559(0? Id Ctr Mar.                No. S7: Normand Alt Ex. U: Taylor Dep. at 116-21 see
      2102,; CJ,s-r      8’-t’. , No     7—c V 301      199’) WL        thu Taylor Br. at 7 —S & n. 3, IS.) Ta> or argues that
  lI2)i51aI 12 tE D.N. (XL 9. 999) (‘‘‘Personal                        MuCalls eflbrts to ‘dc’ clap a false case For suspending
 ani mosi ( is not the eq ii ‘-alent of   ...discrimination and        Mr. Tajor” could allow a fact-finder to conclude he
 is not     proscribed  by Title \‘II. The plaintiff cannot              direcied Mr. Juan to issue the disciplinary notice to Mr.
 turn a personal leud into a         .. discrimination case by         Ta or, and            out of racial anmus.’ (Ta’ or Br. at
 accusation.’’’), affJ No 99 M16, 242 F,d 1i5 ((able),                   9.)
 2000 W          843914 (2d Lit Dcc 4. 20E Hi; Ether
 Thtnini. 97 Civ 4798, l9 \VL 9)2065 at *7 S.D,N.Y,                    Not only are there logic jumps in this argument, hut there
 Dcc- 30. 1998) (‘Personal animosity is not actionable                 is no uhuissible evidence that these events took place—
discrimination.’’); see also. e g., Booker t• Federal Reserve          Taylor’s testimony about what other employees allegedly
 Ban&, (II Civ. 2290,91 Civ. 2291 2003 WL 213 14S at * 13              told hm is inadmissible hearsay. See. c g lltntkv
(SI) N V. Mar, 17, 2003) (Plaintiff provided insurncient               7,jnn if Srrutfiurd. 217 F 3d      41. 55 (Id Cr2000)
 n dence of disctimiit;,tion in his e’ aluation and shift              (In Title VII action. “assertions made by plaintiff]
change chere, finer aM,. both Caucasian and African—                   only on her information and belief. for example. ould
American officers received evaluations that were more                  not he admissible through her at trial. For testimony
critical than before” and ‘(tihe Bank rescheduled the shifts           as to fitets must generally be based on the ‘%itness’s
of both Booker and [a coorkeri, cho is Caucasian.’):                   personal knowledge. Nor would testimon’ by Wlaintifl’)
 i/i/i F IC llOfl ;IUflJ, Ii,,, ri,in Inc., 16(1 F Siipp.2d 179,       that ot her firefighters told her of certain sEa tements
 I 3( 1) N H.2001) (“As to the references to Iplainhifi] as            by Iher supervisor] likely he admissible to prove that
‘brother, (plaintiff] testified in his deposition that the term        [her supervisor] actually made such statements, for her
  brother’ was used by fellow employees to refbr to him as             testimony offered (hr that purpose would be hearsay.”);
well as white coworkers. Tb us, there is no cv dence that
                             -   .                                     Sari I,; i’, hong/n.y El/i,   Gthh n.y & It- c. Inc. 183
                                                                                                     .   -




it was used in a derogatory, discriminatory, or oftensive              Fit] 155, 60 (2d Cr 9)9) (In ADA action, plaintiffs
manna.’).                                                                   terne itt as to what he was told’ v as hearsay that
                                                                       would nut be admissible at trial. Since [plaintiüj proidd
                                                                       no sworn statement from Ithe de-ciarant] he failed to



 V,ESTLfaW               .                      .    .
                                                           -       .
          Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 64 of 69
 Taylor    v     Potter. Not Reportod in F,Supp 2d (203)
 2003WL 181 1423

 adduce any evidence sufliciem to create a genuine issue                              admisibIc against the [emplo3er) under Rule 80I(d)(21
 to be tried           t,rUHi’fl //             R K !a w’nç’L                         (D).”)
 Corp UI (iv. 6333. 2003 WL 282182 a! *7 (S,I).N Y
 Feb. 3, 2003) (Plaintill in ADEA case alleging disparate                             24      A statement is not hearsay ii    .. offered against a
                                                                                                                                    .


 treatment failed to make out a prima facie case where lie
                                                                                              party and is   D) a statement by the party’s agent or
                                                                                                             ...



 learned about another worker’s wrongdoing and discipline                                     servant concern i ri a nailer within the scope or lie
 from other employees and plaintill’s testimony about                                         3°Cfl or   cmpIorncnt. madc durinq the exstunec of
  he co-fl orker was therefore in.idmissibe hearsov.).                                         he rciarjonsbip ‘‘I  R l. Hhli;2, i).
                     I) Bnnh & C’. 241 1 .Supp 1d lol.
                                                                                      As Judze Kaplan has nplained:
      iW I)        1001) {Plaintifl in Title VII case failed
to pro’ ide adm sihie evidence of super. isor’s racis’                                  The Second Circuit his no’ specifically addressed the
comments where the only racial epithet of which plaintiff                                precise issue whether a statement by a co-worker
is aware is an alleged comment reported to him by another                                relating the alleged statement of a supervisor with
co—worker” and plaintiff has not provided an affidavit                                  decision-making authority concerns a matter within
from the co—worker w ho allegedly heard this statement                                  the scope of the co-worker’s employment, although
AtceThw r Acw Yoi/ ( in flep; of 1,,A & I?c irdrnt.                                     [[bilL’’, v 1’nnI :1 .Str;tfi,’I 217 F 3d 131,      55 Id
    U’ 7537. ‘i!,fl WI lSINl at 5(SDN Y. Dec.                                           Cr 2’flQ) I held sub ci/en:ij that it does not. Other
 12. 2002) (Plaintiff’s “onn deposition testimonY tl,ut a                               circuits to reach the issue. howe Cr, uniformly ha
“oman in the pa> roll department named Denise told her                                  determined that such statements are not within the
that A (rican America ‘is are paid less than [heir positions                            scope of employment when the declarant neither is
require’      is inadmissible hearsay. A party resisting
               ...
                                                                                        the plaintiff’s supervisor nor has a significint role
motion for summary judgment must present admissible                                     in lie employmenl decision at issue- This approach
evidence in opposition to the motion.) (citing Sin,o in                                 dovetails with the more general principle, recognized
I)oiiglas flllnw,n,,6Jh/;.’nc & [yes, [nt, I 83 F.3d at I 6I)                           in the Second Circuit, that statements regarding
                                                                                        em ploynien t matters are vi Ui iii the scope ol the
    18 Contran to Taylor’s position ( Dkt. No. 02:                                      declarunt’s empovment fthe declarant was “an ad’ isor
 Ta’lor Br. at S n. 4. Dkt. No. 96: Thyor 5)13/03                                       or other significant participant in the decision-ma king
 I_.etter En Court at 2L Taylor’s co—fl takers’ statements                              process that is the subecc matter of the stalenient,”
 do not Ihil within 1-eticral Rue ol I               SUHcH2I                            Both are consistent with the hornhook nodon that “not
  r) )‘s ncep Ion for s Iii emen ts made i tin n the scope of                           everything that relales to one’sjob fulls within the scope
 the co-workers employ ment. 14 Conipure, e.g., Couk in                                 of ones employment” and that the statement at issue
                                                                                                  ..




Arrowrnutb ShcThi,rne, bit., 69 F,3d 1235, 123H & n. I                                  must be ‘related to the declarant’s duties.’
(2d (jr. 005) (PlaintilIs testimony that liersupervisor told
                                                                                             The/Auth., 192 F.Supp.2d 247. 263-64(S [).N,Y.
her that he was ordered to fire her by his supervisor who,
                                                                                     Apr 5. lttfll ((us. citing cases omitted
 he said, wanted a mail in the job. was ‘admissible under
 Fed.R.Civ.P. 80I(dII2KD) as a statement by an empio’ee
‘concerning a mutter within the scope of... employment.”                             Here. Negron. Gambrell and the oilier unnamed co
                                                                                     ‘cot ken were not supervisors or signi Ilcant participants
                        of (1’’’’     5 I Sipp.1d 434. 24<
50 (S.D N.Y Apr 4. 2004) (In prisoner retaliul ory                                   in the decisions to issue the Nolices and suspensions.
                                                                                     (See pages 4—6, 9—10. 13-- 14 above.) Because Taylor’s co
transfer case, statements were rehited to corrections
officers duties and admissible under Fed.R,Civ.P. 801(d)                             workers statements were not within the scope of the co
                                                                                     workers employment. Taylor’s own testimony as to his
(2flD) to show decisionmakers intent where declarant
                                                                                     co-workers statements is inadmissible hearsay. See, e g
and fellow correction omeers had a         significant role in
the                                                                                                   (‘o,uzt, ul O: flu. 375 F.3t1 206. 210. 223
    ...  decision at issue because they ciear1 were LiCtin
within the scope of their employment                                                  Id (jr Inc 4        Ruc 56tc)s requirement that the amant
                                             in exedutiniz tlte
                                                        ...




order or’ the corrections administrator: although they                               have personal knowled2e and be competent to testiR to
                                                                                     the matters asserted in the affidavit also means that an
did not make ‘the transfer decision. their participation
was instrumental in Is execution und their statements are                            aifldait’s hearsa assertion that oisld not be admissible
                                                                                     at trial if testified to by the afliant is insufficient to create
                                                                                     a genuine issue for trial.” Plaintiff proffered insufficient


 VESTL%4)             20.1.   H   m1cr1 Pn:.   •:   .
                                                              •. No   -   •.::Hfll     U         0:00100’:
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 65 of 69
Taylor v, Patter, Nat Reported n F.Supp 2d (204)
2004WL 1811423

evidence ofdiscrimination including witness’s statement
that was inadmissible hearsay because there “as no
submission of affidavits     by those afilants repeating
                              ..
                                                                  III. TA YLOR HASNOT PROVED
or adopting their prIor statements.’’);    .     ‘In’, I          DISCRIMINATION OR RETALLI TION IS TO TUE
   Lnvn of’ PLvt HUH/nI’S 361 [3d I 13. 131        12 (Id         JUNE 1997, OCTOBER /997 OR JANUAR I 1908
Ctr 1004) (District Court deciding summary judgment               DISCIPLINAR I ACTIONS
motion as free to disregard hearsay in aIfida Is because
                                                                     A. Thc June 1997 SLI’cn—Di:I 3’u.j’n.’ion
it would be inadmksible at Iriul I.
                                                                  Taylor dcs not claim that Carretta or Juan discriminated
                  in.      f-3d 62. ci Cdt a 2c1[LW Of
                                                                  against him. Set’ pages 7. 14-16 aho’c ) The Court
course. n-bile second-hand comnienls ma’ be relevant
                                                                  already has discussed and rejected Ta lt,rs claim that
[to a Iiosüie work envIron men I cii rn].       district court
                                                                  McCall discriminated against him (5cc Point II above I
deciding a summary judgment motion must      be pro’ ded
                                                                  The Court n ill address Taylor’s claim hit the June 997
with admissible evidence dcmonst ratintz the truth of the
                                                                  se en day suspension was in retaliati on for Ii prior E EO
non—mo’ ants assertions.): O:cvn        ,::r,m 4
                                                                  complaints. (Dkt. No. 92. Taylor Br. at 20-22.)
fhh’i (:re      202 i*Supp.1d 32* 4N D.Cuiin 1U13j
(At her deposition. plaintilt stacd that she learned of
                                                                  Title VII retaliation claims also are governed by the
[her mantwcrs] interference with her e’ iluarions from [a
                                                                  MeDoimeli Douith:s burden-sb i Ri na tnalvsis. 5cc. e          ‘.
third part’].... However. [the third p:rtvJ did no’ submit
                                                                                      Lnk 366 FZkI 13S. 57 Id tir.DtHJ4,;
an affidavit in support of plaiittiul’s claims, The court
                                                                   .tJ,:n. En!orgi’:/ (it .S h           .     7341. SI Fed
cannot consider hearsay stttlcment in opposition to a
                                                                  .\pr.,’Z:S 3J.. 2t4r UI 22S499n3 at         Id (‘it [)c. 2.
motion for summary judgment.’) (citinu £;n.::.. I)
                                                                  2Ut}!. O’i1:r;      .tLn::tviu SLa;s- h’t        (‘cn r (I;
1L7:,::u: Gi’i:i tt      .  In        N’ I.jtJ .U 0. Pfl4•i•.VP
                                                                  No        .7U19,   Fed. Ap1’. 371,473 2i)I’r \\‘I lI4hO7lii
   ii ,jrhn0ti,,, (‘tifl
                     J);1jf    flfli) IF ,;rh Nn lEIUC\’ 1,92.
                                                                  att] (Dcl (‘ir. Oct.31, 2fl03h lc,ri      Ii,Ir3 ‘3d
2002 \‘VL 32343505 at              N.[) \y Dcc. 9. 20(}2j ii
                                                                                                                  ‘.




                          ii.
                                                                   l23, Ill (Id Cir.2003); hobo r R,kcf,               (0  15
plaintiff learned of supcr\ sors statements rem another
                                                                   F-.3d 62. 79--SI (2d (r,2 {)fl; Siir;ciiSnhs Runs,
individual who heard them. Plaintiff may tot rely on
                                                                  .inicriui Corp., 248 F,3d 87.93 (Id (‘ir ), er? tknied, 534
such inadmissible hearsay to dekat summary judgment.
                                                                  U.S. 951. 122 S.fl. 348 (2001): RxuSu/i        Ercuws,, 243
                                                                                                                       i
Olcourse, the testimony ofthe mdi; dual(s) who allegedly
                                                                  F.3d 610. 624’25 (ld Cir.2001);                i’ Sen )‘,nk
heard [the supervisors] statements would be admissible,
                                                                  C/ti’ flwvi Auth.. No, 99’.9l95, 216 [Id r07 (table).
as those statements would not be oflred ir the truth
                                                                  2000 WL 777958 at *2,_1 (2d Cir. Junc 5. 2000), Dcdsvn
of the matters asserted therein hut only for he fact that
                                                                  i’. (‘85. 02 Civ. 9270, 2001 VL 1336231 at *23 (S.D.N.Y.
[the supervisorj made them, Plaintiff. hon ever, points to
no affidavits, deposition testimony, or other admissible          June 15, 2004) (Peck. Mi.).   ‘

evidence by such individuals.”) (citations omitted to cases
                                                                  ‘S
including Hoult’i r. Thou of S.rratlorc/. 217 E3d at 155).               See also, e g., Dh;z v, II ‘i1! A/ed. (‘U ej’ Cornell
                                                                         Unit’, 02 Civ. 7380, 2004 UT 28513 ar fl & ri,
*
   19 Thus, the ‘central basis” of Taylor’s clairns—that                 29(5 0 N.Y. I cli. 13,2001) (Peck, r.t J Kcmwbre’i’
                                                                                                                           .




McCall was a racist who caused other supcr stirs to                         New )%rk Boos. Auih., 01 Civ 1654, 21102 WL
discipline Taylor—fails on two grounds. the evidence that                265120 at        7 (S DV     Feb     26 Zj) (Peck.
McCall is racist (as opposed to equally mean’ to those                  M.J .); II’illhnnc N IC Thp’, o/ £:. I!nr/e;1.
                                                                        7371. 2001 WL 15462’ at • 19.21) (5 D.N.V Sept.
he disliked, regardless of race) is virtually non-e’istent
                                                                        28, 2001) (Peek, M.J ; Gonzalez r A’
and, more importantly, Taylor’s prolIëred circumstantial
                                                                        Thvnit jusi. 110 Ci’ 3291. 21.101 \S t, 39234s a, ‘16
evidence” of McCall’s alleged his in’ olvenient in the
                                                                        (S.D.N.Y. May 9. 2000) (Peck. M.J I: F.’
disciplines is inadmissible hearsay. Without that causal                ( ;h/:ru. 9o)      1l I”. 1iIl,P1J U L U44’ ,n
link, Tavo?s disc drninalion ckims based on McCall fail                  ‘c D.\       W.       ‘(Iu’)! (Pctk M J     :L’.’.: I
                                                                                           1 ,r.:J.-;n       3’ S.:rp
                                                                                                             ‘.




The Court now turns to Tavors retahation (and                           125      SD \.N              DJ. & Peck. Mit
                                                                                                \Voud.
remainin: discrimination claims) is to each of the three                c:’/’f          75o}.I’JJ Id1.i        ‘I)’: U [
spific disciplinary actions.                                                          (   \n S
       Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 66 of 69
Taylor v, Pntftr, Not Roporfta in F.Supp.2d (2004)
2004 WL 1811423

Under Title VII, it is unIa liii for an employer to                                               [)/,.:t    llc,.’/ ./c,f (‘ii’ j,f. (oraL’1?          . 2004 V, I
 retaliate” by discriminating against an cmplovee because                                                   at ‘2     I, ;:,,,.I.eiL. p •\TCa- )‘‘T! ha’
the employee engaged in protct’ted actiit’ that is. has                                           :N1       I 205120 at N 7. C,,rira,               Vu:
opposed any pracuce made an unhn Cu) empoyrnent                                                    It:.-: i, :a/; 2!0 \\ I .)2             a:l. t ±.    ‘




practice b’ this su&h.ipier. or because lUte empio; Ce] has                                                          (V.                     WL H.U .t ‘ii
                                                                                                  is I) N       D.,         Its a; Peck. Mi.) ik cases cited
made a charge. testificd assisted. or participated in any
                                                                                                  tllcrei,). a/id. N: U! 7iV5. ji:i2                 I. 4+)4
manner in an in estiga [ion, proceedin. or hcarinR under                                                                            pc.:
                                                                                                    Id r r)rr                                    ./fla.,i;,.;,.
tins subchapter              32 US.(       2U(Hc 3 a 2o                                           ( /:j,his: .S:,: 4 I*Siapp.Id at 31)
                                                                                           *20   The Second Circuit    ‘has consistent)’ held that
                                             t R h::::.: sd;::a.              -

                                                                                          proof of causal ion can be shown either: (Ii in di rat k by             ,

           DD:4   ‘i         .‘2’( it       2-4. 1)..::, ILu.                             showing that the protected acti ity was foflowed closely b
                   :7            ü::.     :1)1.3 \\ [. :.i1
                                                                                          d iscri in i nato r t real metit, or through other circumstantial
                   ug. 7 lr,:%I.’H;                            Hs
                                                                                           evidence such is disparate treatment of fellow employees
           (2d Cir.2($t31: ‘1;                    . huh. [[6 I .Supp.2d
                                                                                           who enaa ed n simi a r cc, ui uct; or (2) directly, through
           513, 520, 524 (S I) N            ‘[,m (Title VU defines
                                                                                          evid enLe of reta Iii tory actions directed wai mt ‘he
           protected activities as I ) rn emplo> ee’s opposition
           to any activity v,hich is prohibiled by Title VII,                             plaintiff by the defendant.” Gordon                    )odc (ii,
           or (2) an employee’s participation in any Title                                lit?. of b/rn . 232 F3t1 I I. 117 (2d Cir.2000); se
           VII investigation or proc cd ing.’’); see aLto. e.g.                           e.g., Pkin,hl i Acir York, 366 F.3d at 156—157 (‘fl9he
           4 Ia, U; /a ira I; V 01 hi hui t r / i Co /h7 C )/ Physic: inns                requirement that [plaintiff] show a causal connection
           & Srogeoo.c, 842 F.2d 590. 593 (Id U r. 988) (The                              between his complaints and his termination is satisfied by
           objective of tthe section prohibiting retalia ionl is                          the temporal proximity between the two.”) (citing cases);
           obviously to Ibrhid an enilii flyer from retaliating                                         .1   ntO. 336 F.3d at 152; Ran/u/a p. Bruia,,i
           against an employee because ci the latter’s opposition                         243 F3d at (1S; 1)odson i. CBS B,vunlcasrmç. ho 21)03               ,



           to all unlawful     emplo7 lien ( praci ice.’’).                               WL I 33623! at *24, %o,ritc’r,,yIcurii p. City oJ New 3 iii
  In order to make out a prima flicic case of retaliation, a                              02 Cn LOIU. 101(4 Wi 1119648 at *22 (S I).N.Y. Ma
plaintill must show by a p[cponderalice of the evidence                                   20. 2(8)41 (Peck, Mi.) (‘ Causation can he established
Ci) participation in a protected activity kno n to the                                    either indirectly hy means of circumstantial c’ idence.
defendant in) an employ meni action disadvnnta2in                                         for example. by showing t tat the prol ected act’ t> u
the plaintiff, and liii) a causal connection beteen the                                   Ibilow ed by ad erse treatment in empovment. or directly
protected activity and the adcrse emploment action.’                                      by cvi den cc of rem union’ ani m us.’ ) (quoti Tm 4 I:;
           _S,iir Corn   ((1 F d P)     30 Pd Cir_lt5).                                   Lb::Ln:. N’F LE 1.11, l0(2l Cir.iQ)Ofl.
il;roguicd (in nilu’r gralu;cf.v Ill Ii:,: hi;gu:n h:a:i.: In                      r
ui:-rrfr   524 U.S. 742.          iS Sit                                                   First, none of Talor’s prior complaints invol ed Juan
                                                                                          or Carretta and neither individual had ever supervised
                                                                                          Ta’Jor before June 18. 1997. (Taylor Dep. at 1(15-06.
                    tg.i,::r.:.?.             }
                                                                                           141.41 Sce also paces 2. 5, 7--S above.; Second. although
                                         kiat 14t.J-rLr:,        h,,er:J.:r
                                                                                          Taylor’s most recent EEO complaint invoked McCall,
       i,: S. C” 17)!14[ cd \f];                         I[.q    2tiU
        (970391 ii 2 Cd (it Apr.                   2003; ,tf..a .                         that complaint “as flied in October 3996- -approximalcly
       I.’,/e’uior 0;.        I d [           2)
                                                 ,2d   C      err. tkoied.                eight months before the June 18, 1997 incident and his
                                                              ,


        121 S.Ct. 5622iBfl): I/ohs              Ihi:/..ufr//t’r& Co., 258                 subsequent suspension. (Dkt. No, 86: Sturman AlT. 5 &
       F..3d a,t 79: S/atcc:’t’ y.      kv R/, iwor/oa Corp. 248                          Att.: Taylor & Potter 56.1 Stints. ¶ 43; see aLto p3ge
       F.3d at 93 Grcgorr              PaiL    143 E3d 687, 700 (2c1                      14 above.) Tim Court finds that this eigIitmonth ap
       Cir.20CH): (an Zani              H ! Rota! flt.!’ .1/Hines,                        is insufficient to establish a causal connection between
       80 F.3d 708, 7(4 (Id Cir,[996); (1gnJreVSCirrs,                                    Taylor’s EEO complaint and his sevenday suspension
       Ro,’fnnk S 0,, 9 I” 3d 031. [039 Id Or. (993),                                     after the June 18. 11)97 incident, See, e.g., Car/c Cotton’
       ten. denied. 522 U.S. 004. IlK SQ. 578 (I997;                                      St-h. Disi. v Brett/en, 532 U.S. 268. 27344, III SC!.
           I c/wi    I?n.c72 & 5,. iii l:•aa :1 f/cia Cii. ‘tie. 957
                                                       ‘
                                                                                          1508, 151 (200)) (The cases that accept mere temporal
       (‘.2d 59, 64 Id (‘it I 991, see aim, e.g., Dad,son
                                                                                          proximity between an employers knowledge of protected
       (IS’ &oc,drcni . ha 2004 \ I. 133(1231 at *24
                                                                                          activity and an adverse employment action as sufficient


 iE’i’LAJ              •:.                              .::‘.      .:i1           (1(:,     _:
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 67 of 69
 Uylor     v   Potter. Not Ropoad a F Supp.2d 2O1
 200$ WL 1811423

 evidence of causality to esiablish a prima fwie case                    sent Ta br to the medical unit hr an e’ il uation Potter
 un iformi hold that tile tciupora proimi! ni ust              -‘ Cr’    Reply Br at 9 n. S. citingTaIor Dep at 262—61.)
 ch,sc ‘  ): Guni:an B;?
                      -            (onwII (        I’ UtvL3flm. 252
 Eli 515. 554—555 & ii 5 t2d Cir2I)0l (The Second                         Taylor argues hat the fict that Taylor filed an EEO
Circuit has not dran n a bright line 10 define the                        complaint in September 1997 and received the notice of
outer limits beyond which a temporal relationship is                      removal in October 1997 is a sufficient causal connection
too at tell uated to establish a causal ida tio nship between             to raise an inference of retaliation. (Taylor Br. at 24—-
the exercise of a federal constitutional right and an                     25.) The Postal Services uncontradicted evidence of
    leecd) reL all at Dry act on.’’) coflet ti ng Ca scsi: SCL            Ta> br’s absence, howe Cr. renloves any such inference
e.g,L’’d.;.!: (iLS8;:L:im:’_ b;                  Ii4WLi%2U                from the case, and Taylor ins not presented any other
 it          27 ([flhe eight months hetecn [plaintiWs]                    e’ idence of retaliatory intent or retaliation. Set’. Lg
complaint to [his supen isor] and his termination is not                              (;r2.z.kV-L. Nn. 02-7111.               Lcd. -\rnX
the ‘yen c]osc proximit> sufficient to raise an inference oF              1W 11 13. Di”3 Ut 1b5l1S32 at ‘2 (Id (ir unc 27,
causality.’), Tha: IF Li/liLt), (it, ittau/) Lni 2(104                    2003) (Upholding summaryjudgrnent for delèndant. The
WI., 2?5947 at *12 & a 3 (finding no causation where six                 plaintiffs primary evidence of retaliation is the proximity
months elapsed between plaintilis DHR complaint and                      in time of their discrimination complaints and the adverse
her termination) ( & cases cited therein).                               actions. Although it is true that a discrimination claim
                                                                         may be supported with only circumstantial c’ idence.
 *21 Thus, as to the June 1)97 seven day suspension.                     [dclèndantl presents an abundance of well-documented
Ta> or has not sh on n discrimination or retaliation- The                non-dscriminaton- explanations for the adverse actions.
Postal Scr ice is entitled a summaryjudgnient on Ta> br’s                and the plaintiffs concede ihe facts underl> mi these
claims as to this incident   -
                                                                         explanations  ‘       i’.Ths—— A/L:!: i Gui.? .lh:;;u .5,
                                                                                                    -




                                                                              7371. It’! I .3d432HaheL l;)WL utflu2at l tId
                                                                               Oct. 2t1. J*1) (Defendant ‘presented uncontradicted
   B. The Or-tuber 1997 1V1,,u ofRenitt’ll
                                                                         evidence of plaintiffs] tardiness, unexcused absences
 Taylor concedes that he did not attend work from
                                                                         from work and violations of company policy that
September 22, 997 to October 9. 1997 due to his
                                                                         establish a nondiscriminatory motive for discharge.
hospitalization and subsequent treatment. (Dkt. No. 92:
                                                                         Because [plaintiff] failed to rebut or contradict tins
Taylor Br at 23; see pages 9-10 abovej Taylor argues
                                                                        evidence, he failed to establish a prima flicie case and
that he did submit medical documentation to substantiate
                                                                         summary judment Wa; therefore proper.’’). Mack
his absence a letter from Janet Rose. his social worker
                                                                         L)Ihed States Postal Servu No 92’-CV—0068, F 9)S WE
 Ta>lor Br. at 23. see pages 10- II abotci The U.S.P.S                  536(C4 at 1 (E.D.N.Y. Aug. 26. 998H”The U.S.l’.S. has
argues the Notice of Remo iii was issued on October 9.
                                                                        presented amp!e evidence that [piaintiffl was suspended
1997. a day before the Rose Letter was udttcn (DkL
                                                                          hr legitimate. non-&wriminatory reasons. The L.S.P.S.
No. 88’ PolLer Br. at 23.) Shop Steward Thompson
                                                                        has included in its submissions various letters sent to
aeknoledged receipt of the Rose Letter on October 4,
                                                                        [plaintiff] informing him that he was required to either
1997. (See page 10 above.) The Post Office admits that
                                                                        return to work or submit medical documentation to
Taylor had delivered the Rose Letter as of October 4,
                                                                        explain his absence, and that if lie failed to do so,
 997, (See page II above
                                                                        disciplinary action would be taLen. This rebuts the
                                                                        presumption ol’ discrimination. tc hich there(brc drops
Ta> or aruues that McCall made a crucial admission
                                                                        from the case.). ufid \ o .212.                   F 3d S iah*
during his deposition hen he stated that lie would
                                                                          999 WE 31315? Id (fr Ma’ 13, l99 tea cIenicL
normally give an employee who submitted insufficient
                                                                        52S U.S. 914. 20 S.Ci 2b IQN: see a/si. Lg. Porter
medical documentation additional time to submit any
                                                                                            2/V    ,S’Lhe:l ‘a / it- ‘P1 Ci’ 46fl_1[){)3
necessary additional documentation.’ (Talor Br at 24,
                                                                        WL 220t’4X3 ii 91 (S.D.N.Y. Aug. 25. 2003) (Plaintiff
citing McCall Dep. at 13L) However. Taylor himself
                                                                        was terminated alter approximately one month during
testified that McCall did not reject the Rose letter and
                                                                        which he “did not appear at nork, explain his absence,
refuse to give Taylor additional tIme. (Dkt. No. 95: Potter
                                                                        or provide any new documentation to substantiate his
Reply Br. at 9 n. 8, citing Taylor Dep. at 262—63.) Rather,
                                                                        claim for medical leave. Prolonged unexcused absence
upon receiving the Rose Letter on October 14, McCall


 VESTLAW             -.
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 68 of 69
 Taylor V. Potter, Not Raportcd in F.Supp.2d (2O4)
 2003 WL 1811423

 from “or k is oh’ i nash’       legitimate, nondiscriminatory         rea5on for his rerno’ al and successfully rebuts Taylor’s
 reason for termination    -
                                                                       claim of pretext. See. e g (  .          ( 113/’ ;h.V I No.   .




                                                                       01 H-U. ‘i Fed App In. 22’ 23. 2tJU3 \Vl. 1l5 .832
  22 Talar also highIihts the               Ihat the October           at 2 (Id (ir. iu;c 2. 2{i{R); .Si,ui’u:: ..Jihth
  997 notice of removal and January 998 notice of                      ,1,;)t .S*’,r., No.99 37L20l F.3d432oahLj. 1999WL
remo’ il) incorrectly list Taylor as having ‘Non—Veteran                 Dl 2J2 (2d Or, Oct. 20. 099); Mrflonuh/ r .ituui;onrc(v
 Bargning Unit Status’ (see pages II, 13 above) and                    jIcl. (fr, No. CV9i 649 2002 WL 257818 at *5
Taylor alleges that “[t}he Post Offices failure to treat               (FF3 N.Y. Jan.3, 2001) (Plaintiff fails to show that
Mr. Ta or as a veteran during this disciplinary process                detbndant’sJ legally sufficient, non-discriminatory reason
is further evidence that the proffered reason for the                   ‘or her termination her persis tent tardiness is merely
                                                                                              —
                                                                                                                            -


discipline was pretextual and that. in [lict. tt was issued            a pretext, The evidence is clear, and tindisputed. that
out ofdiscriminator md/or retaliaton’ anirnus ITavior                   plaintif9 was frequentb ate for work, that she was
Br. at 2 Talor lois to explain how he as prejudiced                    disciplined for lateness a nil for her fail Ire to follow her
by the mis-cateorization. (See Potter Br. at 25—26 n.                  work schedule on four separate twcasons. and that she
11.) The nhis-ca!egorization had no impact on Ta or’s                  received two      ritten warnings and two suspensions.
grie’ ance, as ‘eteran status aflbcts grievance appeal riglas.          [Plaintim oilers no e idence to sho that she was rot
while Taylor’s grievances were settled and lever appealed.              persislently tardy; rather, sIte concedes this fact. Nor
(Pol cr Br. at 25 n. 14.)                                              does she show that any other employee with a similarly
                                                                       egrcious record of lateness was not terminated.”)
The Court finds that in light of Taylor’s unapproved                   (citations omitted); Bem;enz     lf’ar.wpt (Ira!, & (a, 136
                                                                                                         ,‘,




absence since September 22. 997, the Post 0111cc issued                 FSt’pp 2d 236. 246 (S D.N,Y.lOOlj (Plaintiff did not
its October 9, 1997 notice of removal for a legitimate. non.           make out a prima Facie discrimination case because his
d iscri in ‘‘a tory, lion- reta ha tory reason. The Pus ml Sc r’ ice   chronic lateness “rendered him unqualiGed for the
is entitled to summary ii, d oment on this clam.                       position. ‘Furthermore. plaintimis Lateness is a legitimaw.
                                                                       non d scrim inatorv reason for his discharge .‘‘): IL in [E/:
                                                                          ?‘Ii;’,’qcr G:’cer:i fl ( R 65(4. I95 WL 62Nhl :1
                                                                                                               .




   C. The Jcmiear’ 1998 Sync e of’ Remt, ‘cd                             25 [).N.’ On. 23. lfl5 (Vhereemplo3ce ‘admit[ted]
                                                                                     .




Taylor claims that the January 1     998 notice of rcmo                to bcng excessivel late. aiLing off the orkfloor and
was issued out of retalialory ammus on he part of
                                                                       creating work disturbancc5,” Postal Service met its burden
bo tli Messrs. McCall and Ochlan agails I horn Mr.
                                                                       of articulating a legi ma Ic, non—d iscri mina I my reason
Taylor had engaged in protected EFO activity alter being
                                                                       to discharge plaintia ‘IWihere, as here, an employer
suspended for continuous A.W.O.L. despite the Rose
                                                                       substantially establishes legitimate, nondiscriminatory
Letter submitted to Mr. McCall by Mr. Taylor on or
                                                                       reasons for an employees discharge, the employee’s task
before October 14. 997.’ (Taylor 56.! Stmt. ¶ 73; Cogan
AlT. Ex. R: 12/10/91 mm. for Precompl. Counseling                      of proving pretext’ is rendered more difficult       ‘). .“




form. Taylor Dep. II 173—74. 289—93.1 Tulor’s counsd                   Ta or ins hued to show that his January 998 notice of
coi,cedcs That “Mr. Talor cannot, without further                      remo’ al and fourteen day suspension was relaliaton’. The
disco en. establish a prima lack case ofdiscrimination in              Postal Service is therefore entitled to summan’ judgment
connection with the January 1998 Discipline. (Dkt. No.                 on ti is claim.
91’TalorBr.at27n
                                                                              A Ii Cr Ta or filed a gnevance, shop slewa rd Sb i ricy
Specifically, Taylor argues that the January 21, 998                          Thompson helped Taylor to settle the grievance with
notice ofremoval was in retaliation fbrTaylor’s rung ofan                     a fourteen-day suspension. (Sec page I 2 above.)
“Information for Precomplaint Counseling’ form that lie                       While Taylor alleges that Mccall “coerced” or
                                                                              ‘insisted’ that he take the fourteen-day suspension in
submitted in an effort to file an additional EEO complaint
                                                                              lieu of removal Ru y or Br, at 28; sec pugc 3 above),
against Ochian and McCall for his October 1997
                                                                               here is no evidence lo suggest that this was anything
suspension. (5cc’ pages 12-13 & n. 6 above.) Although
                                                                              hut good advice
the gap beten Ta’or’s tiling of this form and his
notice of removal is some” hat ciose—-approximatelc si
weeks—Taylor’s undisputed lateness alone is a sufficient


 WESILAW         .—.‘
                                                              .
      Case 1:17-cv-03014-VEC-OTW Document 107-11 Filed 10/05/18 Page 69 of 69
 Tayior v Potter, Not Reporlod in FSupp2d (2004)
 2004 WL 1811423

    D- Tailors CiitflflS That He II ,s Denied Oi crthne _-i,iii      or l’Is offered ibwcr opportunities than other similarly
    Lun/i Breaks                                                     situatcd em pia’ ces. Sec c g RhJwi.i on v.
  *23 Taylor also claim,, that he uas d2nied opportunities            t(ninq;tb Th;:r(uri            ) C\—1;5fl. 10(11 WE 874’S.
 to wrk overtime after June 18, 997. (Dki. No- 92: Taylor           at 3 IW.D N.Y. July 30. 2001, (With recard 0 being
 Br. at 29- 30.) As to the lunch breaks, the Poslal Services        denied the opportunity to work overtime, nowhere in
 summary ofTaylors clock rings show that Ta> or received            plain till’s papers is it i rid icated which si ni any situa ted
a lunch break oC approximately thirty minutes on each               but less senior employees in her department received more
slnft that he worked. Taylor claims that he would only get          favorable treatment .‘): Harris iNe ii )m* C               ThTtt

his lunch in between the trips.” i.e.. the Ihur trucks that         of fl.’iuiehsc Seris, EJi:ll’dhii’ Inres(haiici,t ( nir, 97 Civ.
arrived For him to receive, unload, and load. (Taylor Dep.          I;331 19)3 WL 205334 at *7 (S.D.N.Y. Apr- 28. 998)
at 146. 339). E’en assuming that d:iding an cmplthc’s                   çflhere is absohitelv no eudcnce to support pLainticrs
lunch break i me several shorter breaks is in adverse               claim ih at he was gi’ en fewer overtime ssi gnmen is than
emplo> merit action. Ta or oilers only unsubstantiated              other Clerical Associates as a result of race and gender
alIce:, tolls and concluso ry assertions that management.           discniunuiiation Plaintiff has failed to produce any proof
                                                                                           ..




specifically McCall and Juan. would hac his time sheet              that he was den ed o ertunie at all, much less that this as           .




reflect that he took, lunch break when he had lot in fact           a result of unla ‘ui discrimirmtioru 3. of [if, \o S 771          -




taken lunch. (Taylor Dep. at I 84—85, 445.)                           Xl I 10 Xl (table), 1Q99 \VL 311158 lId Ca. May II,
                                                                        9)9.
  In response to the Postal Service clock ring evidence
                                                                     *23 Finally, even if the Court were to find that Taylor
 showing Taylor’s lunch breaks, Taylor argues that
   [e]vidence calling into question the credibility ofthe non       presented evidence that he was denied lunch or overtime.
 mo rig party’s evidence is riot appropriate at the summary         there is absolutely no evidence that it was the result of
 judement stus where all e’ den must he ie ed in                       lac liii d iscnim i at’ tio n or retaliation (as op posed to. say,
 a light mast favorable to the mo’ inc pin’            {Tayior      personality conflicts) The Postal Sen ice is entited to
 Br. it 0 n 11-) Ho” e’ Cr. the Court is not makinc                 sum mar’ Judgment on tIns claim.

 a credibility determination, deeming one sides evidence
 more reliable than the other’s Rather. leFt I, weight the
                                 -




 Posi Office’s e, idence rehuflung Tayors claims acainst                                          CftVCLLSION
 Taylor’s bare assertion that the records are inaccurate,
 Taylor’s claim must fail. 11 g, Bmhlc         H S K Dicer/h.       For the reasons stated above, the Postal Services motion
 C. No. 99--9419. 216 F’.3d 1071 (table). 2000 WE                   Fr summary judgment (Dkt. No, 82) is granted and
 900204 at * (1d Cir. J sac 29. 2000) (When an employer             Taylors claims are dismissed, The Clerk of Court is
 provides convincing evideitce to explain its conduct and           to enter judgment for delndant dismissing Taylor’s
 the plaintiff’s argument consists of’ purely conclusory            complaint.
 allegations ofdi crimination. the Court may concLude that
 no niateriril issue of fact exists and it may grant summan         SO ORDEREfl
judgment to the employer.) I & cases cited at pages 22—23
above)
                                                                    ,\Il Citations
Similar], Ta’ Icr pro’ ides no evidence Ehut he was olThred
                                                                    Not Reported in F.Supp Id. 2003 WL SI 1323
fewer opportunities to work otertime after June 18. 1997

 End of Document                                                  201   I hDiiSafl P euter      tjc       c4u   c1aaI U.   Goverrnen NDrks




                                                      -   -:                           -              -
